Exhibit 10.1

 

[Execution Version]

 

 

[g223867kg01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of March 18, 2011

 

among

 

LONE PINE RESOURCES INC.,
as Parent,

 

CANADIAN FOREST OIL LTD.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

THE TORONTO-DOMINION BANK

and

BANK OF MONTREAL,

as Co-Syndication Agents,

 

THE BANK OF NOVA SCOTIA

and

WELLS FARGO FINANCIAL CORPORATION CANADA,

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I Definitions

1

 

 

 

SECTION 1.1.

Defined Terms

1

SECTION 1.2.

Classification of Loans and Borrowings

24

SECTION 1.3.

Terms Generally

24

SECTION 1.4.

Designation and Conversion of Restricted and Unrestricted Subsidiaries

24

 

 

 

Article II The Credits

25

 

 

 

SECTION 2.1.

Commitments

25

SECTION 2.2.

Loans and Borrowings

25

SECTION 2.3.

Requests for Borrowings

26

SECTION 2.4.

Letters of Credit

26

SECTION 2.5.

Funding of Borrowings

30

SECTION 2.6.

[Intentionally omitted]

30

SECTION 2.7.

Borrowing Base

30

SECTION 2.8.

Termination and Reduction of Commitments

33

SECTION 2.9.

Repayment of Loans; Evidence of Debt

34

SECTION 2.10.

Prepayment of Loans

34

SECTION 2.11.

Fees

36

SECTION 2.12.

Interest

37

SECTION 2.13.

[Intentionally omitted]

38

SECTION 2.14.

[Intentionally omitted]

38

SECTION 2.15.

Increased Costs

38

SECTION 2.16.

Break Funding Payments

39

SECTION 2.17.

Taxes

39

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

41

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

42

SECTION 2.20.

Currency Conversion and Currency Indemnity

43

SECTION 2.21.

Defaulting Lenders

44

SECTION 2.22.

Addition of Lenders and Increase in Commitments

46

SECTION 2.23.

Bankers’ Acceptances

46

 

 

 

Article III Representations and Warranties

52

 

 

 

SECTION 3.1.

Organization; Powers

52

SECTION 3.2.

Authorization; Enforceability

52

SECTION 3.3.

Approvals; No Conflicts

52

SECTION 3.4.

Properties

53

SECTION 3.5.

Compliance with Laws and Agreements

53

SECTION 3.6.

[Intentionally Omitted

53

SECTION 3.7.

Disclosure

53

SECTION 3.8.

Priority; Security Matters

53

SECTION 3.9.

Solvency

53

SECTION 3.10.

Financial Condition; No Material Adverse Change

53

SECTION 3.11.

Litigation

54

SECTION 3.12.

Taxes

54

 

--------------------------------------------------------------------------------


 

SECTION 3.13.

Compliance with Benefit Plans; ERISA

55

SECTION 3.14.

Subsidiaries

56

SECTION 3.15.

Insurance

56

SECTION 3.16.

Labor Matters

56

SECTION 3.17.

Environmental Matters

56

SECTION 3.18.

Claims and Liabilities

57

SECTION 3.19.

OFAC

58

 

 

 

Article IV Conditions

58

 

 

 

SECTION 4.1.

Effectiveness

58

SECTION 4.2.

Initial Loan

58

SECTION 4.3.

Each Credit Event

62

 

 

 

Article V Affirmative Covenants

62

 

 

 

SECTION 5.1.

Financial Reporting; Notices and Other Information

63

SECTION 5.2.

Notice of Material Events

64

SECTION 5.3.

Information Regarding Collateral

65

SECTION 5.4.

Existence; Conduct of Business

65

SECTION 5.5.

Payment of Obligations

66

SECTION 5.6.

Maintenance of Properties

66

SECTION 5.7.

Insurance

66

SECTION 5.8.

Casualty and Condemnation

66

SECTION 5.9.

Books and Records; Inspection and Audit Rights

66

SECTION 5.10.

Compliance with Laws

67

SECTION 5.11.

Use of Proceeds and Letters of Credit

67

SECTION 5.12.

Unrestricted Subsidiaries

67

SECTION 5.13.

Environmental Matters

67

SECTION 5.14.

Additional Subsidiaries

68

SECTION 5.15.

Further Assurances

68

SECTION 5.16.

Additional Guaranties; Pledge Agreement; Termination of FST Guaranty

69

 

 

 

Article VI Financial Covenant

70

 

 

 

SECTION 6.1.

Ratio of Total Debt to EBITDA

70

 

 

 

Article VII Negative Covenants

70

 

 

 

SECTION 7.1.

Indebtedness; Certain Equity Securities

70

SECTION 7.2.

Liens

71

SECTION 7.3.

Fundamental Changes

73

SECTION 7.4.

Investments, Loans, Advances, Guarantees and Acquisitions

73

SECTION 7.5.

Asset Sales

75

SECTION 7.6.

Sale and Leaseback Transactions

75

SECTION 7.7.

Hedging Agreements

76

SECTION 7.8.

Restricted Payments; Certain Payments of Indebtedness

76

SECTION 7.9.

Transactions with Affiliates

76

SECTION 7.10.

Restrictive Agreements

77

SECTION 7.11.

No Action to Affect Security Documents

77

 

2

--------------------------------------------------------------------------------


 

Article VIII Events of Default

77

 

 

 

SECTION 8.1.

Listing of Events of Default

77

SECTION 8.2.

Action if Bankruptcy

80

SECTION 8.3.

Action if Other Event of Default

80

 

 

 

Article IX Agents

80

 

 

 

Article X Miscellaneous

82

 

 

 

SECTION 10.1.

Notices

82

SECTION 10.2.

Waivers; Amendments

83

SECTION 10.3.

Expenses; Indemnity; Damage Waiver

85

SECTION 10.4.

Successors and Assigns

86

SECTION 10.5.

Survival

88

SECTION 10.6.

Counterparts; Effectiveness

89

SECTION 10.7.

Severability

89

SECTION 10.8.

Right of Setoff

89

SECTION 10.9.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

89

SECTION 10.10.

WAIVER OF JURY TRIAL

90

SECTION 10.11.

Headings

91

SECTION 10.12.

Confidentiality

91

SECTION 10.13.

Interest Rate Limitation

91

SECTION 10.14.

Collateral Matters; Hedging Agreements

92

SECTION 10.15.

Arranger; Co-Documentation Agents; Co-Syndication Agents

93

SECTION 10.16.

Loan Documents

93

SECTION 10.17.

NO ORAL AGREEMENTS

93

SECTION 10.18.

USA Patriot Act Notice

93

SECTION 10.19.

Refinancing and Replacement of Existing Canadian Credit Facility

93

 

 

3

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 18, 2011, is among LONE PINE RESOURCES
INC., a Delaware corporation (the “Parent”), CANADIAN FOREST OIL LTD., a
corporation amalgamated under the laws of the Province of Alberta, Canada
(“Borrower”), the LENDERS party hereto, THE TORONTO-DOMINION BANK and BANK OF
MONTREAL, as Co-Syndication Agents, THE BANK OF NOVA SCOTIA and WELLS FARGO
FINANCIAL CORPORATION CANADA, as Co-Documentation Agents, and JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as Administrative Agent.

 

W I T N E S S E T H:

 

In consideration of the mutual promises herein contained and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.        Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Acceptance Date” means any date, which must be a Business Day, on which a
Bankers’ Acceptance is or is to be issued.

 

“Accepting Lender” means any Lender which has accepted a Bankers’ Acceptance
under this Agreement.

 

“Act” is defined in Section 10.18.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means each of the Administrative Agent, the Co-Syndication Agents and
the Co-Documentation Agents.

 

“Agreed Currency” is defined in Section 2.20(a).

 

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

--------------------------------------------------------------------------------


 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently set forth in the Register, giving effect to any assignments made in
accordance with Section 10.4 or any increases or decreases in Commitments made
in accordance with this Agreement.

 

“Applicable Rate” means, for any day and with respect to any Canadian Prime
Loans, any Bankers’ Acceptance or any Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below in basis points under
the caption “Canadian Prime Loans,” “Bankers’ Acceptances Stamping Fee” or
“Commitment Fees,” as the case may be, based on the Borrowing Base Utilization
on such date:

 

Borrowing Base
Utilization

 

Canadian
Prime Loans

 

Bankers’ Acceptances
Stamping Fee

 

Commitment Fees

x > 90%

 

175

 

275

 

50.0

75% < x < 90%

 

150

 

250

 

50.0

50% < x < 75%

 

125

 

225

 

50.0

25% < x < 50%

 

100

 

200

 

50.0

x < 25%

 

75

 

175

 

50.0

 

As used in this definition, “x” means, at any time, the Borrowing Base
Utilization.

 

For purposes of the foregoing, any change in the Applicable Rate will occur
automatically without prior notice upon any change in the Borrowing Base
Utilization.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Country” means Canada and the U.S. or any other country determined to
be an “Approved Country” by the Majority Lenders.

 

“Approved Engineer” means (a) Ryder Scott Company Petroleum Engineers,
Netherland, Sewell & Associates, Inc., Collarini Engineering, Inc., DeGolyer and
MacNaughton, GLJ Petroleum Consultants Ltd., Sproule Associates Ltd., or
McDaniel & Associates Consultants Ltd. or (b) such other firm of independent
petroleum engineers expert in the matters required to be performed in connection
with the preparation and delivery of an Independent Reserve Report and
reasonably satisfactory to the Administrative Agent.

 

“Arranger” means J.P. Morgan Securities LLC.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in substantially the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any Person, the Chief Executive
Officer, the President, any Vice President or the Treasurer of such Person or
any other officer of such Person duly authorized to contractually bind such
Person specified as such to the Administrative Agent in writing by any of the
aforementioned officers of such Person.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“BA Exposure” means, with respect to any Accepting Lender, the Principal Amount
of Bankers’ Acceptances and BA Loans to be paid by Borrower to the
Administrative Agent at the Principal Office, for which Borrower has not
reimbursed such Accepting Lender.

 

“BA Loan” is defined in Section 2.23(h).

 

“BA Maturity Date” means the date on which a Bankers’ Acceptance is payable.

 

“BA Net Proceeds” means, in respect of any Bankers’ Acceptance, the amount
determined as of the applicable Acceptance Date in accordance with the formula
set forth in Exhibit L, subject to deduction of the Stamping Fees applicable to
such Bankers’ Acceptance in accordance with Section 2.23(c).

 

“Bankers’ Acceptance Liability” means, with respect to any Bankers’ Acceptance,
the obligation of Borrower to pay to the Administrative Agent at the Principal
Office the Principal Amount of such Bankers’ Acceptance for which Borrower has
not reimbursed the Accepting Lender.

 

“Bankers’ Acceptance Rate” means:

 

(a)                                  for a Lender which is a Schedule I Lender,
the arithmetic average of the rates for the Lenders that are Schedule I
Reference Lenders as quoted on Reuters Services page CDOR as at 10:00 a.m. on
the Acceptance Date for the appropriate term of the requested Bankers’
Acceptance; and

 

(b)                                 for a Lender which is a Schedule II/III
Lender, the arithmetic average of the actual discount rates applicable to
Bankers’ Acceptances accepted by the Lenders that are Schedule II/III Reference
Lenders as at 10:00 a.m. on the Acceptance Date for the appropriate term of the
requested Bankers’ Acceptance, but not to exceed the sum of (i) the Banker’s
Acceptance Rate in paragraph (a) of this definition plus (ii) 10 basis points
per annum.

 

“Bankers’ Acceptance Request” is defined in Section 2.23(b) and contains the
information set forth in Exhibit K.

 

3

--------------------------------------------------------------------------------


 

“Bankers’ Acceptances” means bankers’ acceptances denominated in Canadian
Dollars in the form of either a depository bill, as defined in the DBNA, or a
blank non-interest bearing bill of exchange, as defined in the Bills of Exchange
Act (Canada), in either case issued by Borrower and accepted by a Lender (and,
if applicable, purchased by a Lender) at the request of Borrower, such
depository bill or bill of exchange to be substantially in the standard form of
such Lender.

 

“Bankruptcy and Insolvency Act (Canada)” means, collectively, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada),
each as amended from time to time and any similar statute of Canada or any
province thereof.

 

“Borrower” is defined in the preamble.

 

“Borrower Arrangement” is defined in Section 2.23(c).

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of BA Loans or Bankers’ Acceptances, as to which a
single Interest Period is in effect.

 

“Borrowing Base” means the “Borrowing Base” as determined from time to time
pursuant to Section 2.7.

 

“Borrowing Base Deficiency” means, at the time of determination, the amount by
which (a) the Credit Exposures of all Lenders exceeds (b) the then effective
Borrowing Base.

 

“Borrowing Base Designation Notice” is defined in Section 2.7(b).

 

“Borrowing Base Properties” means the Mortgaged Properties and those other Oil
and Gas Properties owned by Borrower or its Restricted Subsidiaries that are
given value in the determination of the then current Borrowing Base.

 

“Borrowing Base Utilization” means, at any time, the ratio (expressed as a
percentage) of (i) the Credit Exposures of all Lenders to (ii) the then
effective Borrowing Base under this Agreement.

 

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit E or any other form
approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto, Canada, Calgary, Canada, and Montreal, Canada
are authorized or required by law to remain closed.

 

“Canadian Benefit Plans” means any employee benefit plan, maintained or
contributed to by Borrower or any Restricted Subsidiary that is not a Canadian
Pension Plan and which is primarily for the benefit of the employees or former
employees of Borrower or any of its Restricted Subsidiaries employed in Canada
who participate or are eligible to participate, including all profit sharing,
incentive compensation, savings, supplemental retirement, retiring

 

4

--------------------------------------------------------------------------------


 

allowance, severance, deferred compensation, welfare, bonus, supplementary
unemployment benefit plans or arrangements and all life, health, dental and
disability plans and arrangements primarily for the benefit of such employees.

 

“Canadian Dollars” or “C$” or “$” or “Dollar” refers to lawful money of Canada.

 

“Canadian Pension Plan” means any pension plan administered by the Borrower and
required to be registered under Canadian provincial or federal pension benefits
standards legislation contributed to by (or to which there is or may be an
obligation to contribute by) a Loan Party or its Subsidiaries.

 

“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of any Loan Party or its Subsidiaries) to wind-up or
terminate a Canadian Pension Plan in full or in part, or the institution of any
steps by any Governmental Authority to terminate or order the termination or
wind-up of, in full or in part, any Canadian Pension Plan, or an event
respecting any Canadian Pension Plan which would result in the revocation of the
registration of such Canadian Pension Plan or which could otherwise reasonably
be expected to adversely affect the tax status of any such Canadian Pension
Plan.

 

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

 

“Canadian Prime Rate” means the greater of (a) the per annum floating rate of
interest established from time to time by the Administrative Agent as the base
rate the Administrative Agent will use to determine rates of interest on
Canadian Dollar loans to its customers in Canada, (b) the per annum floating
rate of interest established from time to time by the Reference Lender as the
base rate the Reference Lender will use to determine rates of interest on
Canadian Dollar loans to its customers in Canada, and (c) the sum of (i) the
discount rate expressed as a rate of interest per annum payable to the
purchasers of thirty-day bankers’ acceptances, duly accepted by the
Administrative Agent, as established by the Administrative Agent and (ii) 100
basis points.  Without notice to Borrower or any other Person, the Canadian
Prime Rate shall change automatically from time to time as and in the amount by
which said prime rate shall fluctuate.  The Canadian Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent may make commercial loans and other
loans at rates of interest at, above or below the Canadian Prime Rate.  For
purposes of this Agreement, any change in any interest rate due to a change in
the Canadian Prime Rate shall be effective on the date such change in the
Canadian Prime Rate is announced.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral having a fair market value in excess of C$25,000,000 (or its
equivalent in other currencies).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any Applicable Lending Office of such Lender
or any Issuing Bank or by such Lender’s or any Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import.

 

“Co-Documentation Agents” means The Bank of Nova Scotia and Wells Fargo
Financial Corporation Canada, each in its capacity as co-documentation agent for
the Lenders, and any successor thereto.

 

“Co-Syndication Agents” means The Toronto-Dominion Bank and Bank of Montreal,
each in its capacity as co-syndication agent for the Lenders hereunder, and any
successor.

 

“Collateral” means the “Mortgaged Property,” “Pledged Capital Stock” and
“Collateral,” as defined in the Security Documents.

 

“Commission” means the U.S. Securities and Exchange Commission or any Canadian
counterpart, or any Governmental Authority in the United States or Canada
succeeding to any or all of the functions thereof.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, to acquire participations in Letters of Credit hereunder, and to
accept Bankers’ Acceptances or make BA Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.4, (c) increased from time to time
pursuant to Section 2.22, and (d) terminated pursuant to Sections 8.2 or 8.3. 
The initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or
in the Register following any Assignment and Assumption to which such Lender is
a party or the delivery of a Lender Certificate to which such Lender is a
party.  The initial aggregate amount of the Commitments of the Lenders is
C$500,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Parent and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Parent or is merged into or

 

6

--------------------------------------------------------------------------------


 

consolidated with the Parent or any of its Restricted Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary of the
Parent) in which the Parent or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Restricted Subsidiary in the form of dividends or
similar distributions, (c) the undistributed earnings of any Restricted
Subsidiary of the Parent to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or requirement of law applicable to such Restricted Subsidiary,
(d) unrealized losses and gains from Hedging Agreements resulting from the
application of the Financial Accounting Standards Board (FASB) Accounting
Standards Codification (ASC) 815, (e) any non-cash compensation charge or
expense realized from grants of Equity Interests or other rights to officers,
directors and employees and (f) any gains or losses from, or related to,
currency conversions; provided further, that for the purpose of calculating
“Consolidated Net Income” for the last four consecutive fiscal quarter period,
such calculation shall include, to the extent necessary and without duplication,
the historical financial information of the Borrower for the fiscal quarter
periods ending on or before March 31, 2011.

 

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the date of the Parent IPO, between FST and Parent.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Loans (excluding BA Loans
and Bankers’ Acceptances) plus (b) its LC Exposure plus (c) its BA Exposure at
such time.

 

“Currency” means, with respect to any Loan, Letter of Credit or Bankers’
Acceptance, whether such Loan, Letter of Credit or Bankers’ Acceptance is
denominated in Canadian Dollars.

 

“DBNA” is defined in Section 2.23(l).

 

“Debenture” means any Demand Debenture and Negative Pledge delivered pursuant to
the Loan Documents, substantially in the form of Exhibit H, in each case as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the Loan Documents.  The term “Debentures” shall include each
and every Debenture executed and delivered pursuant to the Loan Documents.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder, unless,

 

7

--------------------------------------------------------------------------------


 

in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified Borrower, the Administrative Agent, the Issuing Bank or any other
Lender in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, the Issuing
Bank or any other Lender, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s, the Issuing Bank’s
or such other Lender’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become insolvent or
bankrupt pursuant to Section 8.1(g).

 

“Deposit Agreement” means any Deposit Agreement delivered pursuant to the Loan
Documents, substantially in the form of Exhibit I, in each case as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents.  The term “Deposit Agreements” shall include the
Deposit Agreements executed and delivered pursuant to the Loan Documents.

 

“Disclosed Matters” is defined in Section 3.11(a).

 

“EBITDA” means, for any period, the Consolidated Net Income of Parent and its
Restricted Subsidiaries for such period (excluding any extraordinary gains and
losses from Consolidated Net Income) before deduction for interest expense,
depreciation, depletion expense, amortization expense, federal, provincial,
territorial and state income taxes and other non-cash charges and expenses
incurred by Parent and its Restricted Subsidiaries; provided, however, that any
calculation of EBITDA hereunder shall be made using an EBITDA calculated on a
pro forma basis (inclusive of any acquisitions and/or divestitures, if any, made
during the relevant calculation period and, if any such acquisition or
divestiture has a value in excess of U.S.$25,000,000, as if such acquisition or
divestiture had occurred on the first day of such period); provided further,
that for the purpose of calculating “EBITDA” for the last four consecutive
fiscal quarter period, such calculation shall include, to the extent necessary
and without duplication, the historical financial information of the Borrower
for the fiscal quarter periods ending on or before March 31, 2011.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
and Section 4.2 of this Agreement are satisfied (or waived in accordance with
Section 10.2 of this Agreement).

 

“Effectiveness Notice” means a notice and certificate of Borrower properly
executed by an Authorized Officer of Borrower, addressed to the Lenders and
delivered to the Administrative

 

8

--------------------------------------------------------------------------------


 

Agent whereby Borrower certifies satisfaction and/or waiver of all the
conditions precedent to the effectiveness under Section 4.1 and Section 4.2 of
this Agreement.

 

“Employee Matters Agreement” means that certain Employee Matters Agreement dated
as of the date of the Parent IPO between FST, Borrower and Parent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding directives or directions or
legally binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection of the
environment, preservation or reclamation of natural resources, environmental
contamination or pollution, the management, handling, Release or threatened
Release of, or exposure to, any Hazardous Material or, to the extent relating to
human exposure to Hazardous Materials, health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, any liability for damages, costs of environmental investigation,
Remedial Action, fines, penalties or indemnities), directly or indirectly
resulting from or based upon (a) violation of or liability under any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other legally binding
consensual arrangement pursuant to which liability is assumed by or imposed on
any Loan Party or its Subsidiaries with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and any successor statute of similar import, together with the
rules, regulations and interpretations thereunder, in each case as in effect
from time to time.

 

“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414(b) or Section 414(c) of the Code or
Section 4001 of ERISA.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of a Plan
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA (determined without regard to Section 412(c) of the Code or
Section 302(c) of ERISA); (c) the failure of a Plan to satisfy the requirements
of Section 401(a)(29) of the Code, Section 436 of the Code or Section 206(g) of
ERISA; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the Pension Benefit
Guaranty Corporation (or any successor thereto) or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to

 

9

--------------------------------------------------------------------------------


 

appoint a trustee to administer any Plan; (f) the incurrence by Borrower or any
of its ERISA Affiliates of any Withdrawal Liability; or (g) the receipt by
Borrower or any ERISA Affiliate of any notice concerning the determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income, capital or franchise taxes imposed
on (or measured by) its net income or capital by the federal, or any provincial,
government of Canada, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located, (b) any
branch profits taxes imposed by the federal, or any provincial, government of
Canada, the United States or any of its political subdivisions, or any similar
tax imposed by any other jurisdiction in which Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender.

 

“Existing Canadian Credit Facility” means that certain Second Amended and
Restated Credit Agreement dated as of June 6, 2007 among the Borrower, JPMorgan
Chase Bank, N.A., as the Global Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as the Canadian Administrative Agent, the other agents party
thereto, and the lenders party thereto, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

“Fee Letter” means that certain Fee Letter dated as of January 4, 2011, by and
among Borrower, the Administrative Agent and the Arranger, as such letter may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the Loan Documents.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Lender” means any Lender that is a non-resident in Canada for purposes
of the Income Tax Act (Canada), other than a resident of the U.S. for purposes
of the Canada-United States Income Tax Convention that is entitled to the
benefits of such income tax convention with regard to any amounts that may
become payable to it under the Loan Documents.  For purposes of this definition,
Canada and each province thereof shall be deemed to constitute a single
jurisdiction.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement contributed to by Borrower or any of its Restricted Subsidiaries with
respect to employees employed outside Canada and the United States.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than Canada or any province or territory thereof.

 

10

--------------------------------------------------------------------------------


 

“Form 10-K” means the Form 10-K as promulgated by the United States Securities
and Exchange Commission, or any successor thereto.

 

“Form 10-Q” means the Form 10-Q as promulgated by the United States Securities
and Exchange Commission, or any successor thereto.

 

“FST” means Forest Oil Corporation, a New York corporation.

 

“GAAP” means generally accepted accounting principles in the United States or,
if generally accepted accounting principles of the United States are no longer
required, Canada.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.

 

“Governmental Authority” means the governments of Canada and the United States
of America, any other nation, sovereign or government, any state, province or
territory or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether now or hereafter in effect.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently  liable under or with respect to, the Indebtedness,
net worth, working capital or earnings of any Person or any production or
revenues generated by (or any capital or other expenditures incurred in
connection with the acquisition and exploitation of, exploration for,
development of or production from) any Hydrocarbons, or a guarantee of the
payment of dividends or other distributions upon the Equity Interests of any
Person, or an agreement to purchase, sell or lease (as lessee or lessor)
Property, products, materials, supplies or services primarily for the purpose of
enabling a debtor to make payment of such debtor’s obligations or an agreement
to assure a creditor against loss, and including causing a bank, surety company
or other financial institution or similar entity to issue a letter of credit,
surety bond or other similar instrument for the benefit of another Person, but
excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

 

“Guarantors” means collectively, (a) prior to the Spin-Off Date, (i) FST and
(ii) each Restricted Subsidiary of Borrower that executes and delivers a
Guaranty, including each Restricted Subsidiary that is required to execute a
Guaranty pursuant to Section 5.14 and (b) on or after the Spin-Off Date, (i) 
Parent, (ii) Wiser I, (iii) Wiser II and (iv) each Restricted

 

11

--------------------------------------------------------------------------------


 

Subsidiary of Borrower that executes and delivers a Guaranty, including each
Restricted Subsidiary that is required to execute a Guaranty pursuant to
Section 5.14.

 

“Guaranty” means (a) the Guaranty dated as of the Effective Date, made by FST in
favor of the Administrative Agent substantially in the form of Exhibit F-1,
(b) the Guaranty dated as of the Spin-Off Date made by Parent in favor of the
Administrative Agent substantially in the form of Exhibit F-2, (c) the Guaranty
dated as of the Spin-Off Date, made by Wiser I in favor of the Administrative
Agent substantially in the form of Exhibit F-2, (d) the Guaranty dated as of the
Spin-Off Date, made by Wiser II in favor of the Administrative Agent
substantially in the form of Exhibit F-2, and (e) any other Guaranty delivered
pursuant to the Loan Documents by any Restricted Subsidiary substantially in the
form of Exhibit F-3, in each case as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the Loan Documents.  The term “Guaranties” shall include (i) the
Guaranty described in clauses (a) - (e) above and (ii) each and every Guaranty
executed and delivered hereunder.

 

“Hazardous Material” means all contaminants, pollutants, wastes, explosive or
radioactive substances regulated by a Governmental Authority pursuant to
Environmental Laws, and all hazardous or toxic substances, including petroleum
or petroleum distillates or byproducts, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are defined as hazardous
or deleterious under, or regulated or listed pursuant to, any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
whether or not such agreement contemplates physical delivery of commodities or
is considered “financial”, which agreement is entered into for managing,
mitigating or eliminating risks relating to commodity price fluctuations,
between Borrower or its Restricted Subsidiaries and any Person.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement, whether or not occurring as a result of a default thereunder) of such
Person under a Hedging Agreement.

 

“Highest Lawful Rate” is defined in Section 10.13(b).

 

“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests; mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, production payment interests, and other similar
interests.

 

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada) and regulations
promulgated thereunder, as amended from time to time.

 

12

--------------------------------------------------------------------------------


 

“Increased Commitment Amount” is defined in Section 2.22.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to Property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of Property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all obligations of such Person with respect
to any arrangement, directly or indirectly, whereby such Person or its
Subsidiaries shall sell or transfer any material asset, and whereby such Person
or any of its Subsidiaries shall then or immediately thereafter rent or lease as
lessee such asset or any part thereof, (k) all recourse and support obligations
of such Person or any of its Subsidiaries with respect to the sale or discount
of any of its accounts receivable, and (l) all obligations of such Person with
respect to Production Payments sold by such Person or any prepayments for oil
and gas production or other similar agreements; provided, however, that, with
respect to determining the amount of Indebtedness under clause (a) or clause
(b) above, any application of Financial Accounting Standard Nos. 133, 137, 138
and 143 which would have the effect of increasing or decreasing the principal
amount of any obligation for borrowed money shall be disregarded.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

“Information” is defined in Section 10.12.

 

“Initial Reserve Report” means the Reserve Report prepared by DeGolyer and
MacNaughton and delivered to the Administrative Agent with an effective date as
of December 31, 2010, with respect to the Oil and Gas Properties of Borrower and
its Subsidiaries, a true and correct copy of which has been delivered to the
Administrative Agent and the Lenders.

 

“Intercompany Debt” means those certain outstanding intercompany advances made
by FST to Borrower which is subordinated to the Obligations on terms
satisfactory to the Administrative Agent, in its reasonable discretion.

 

“Interest Payment Date” means (a) with respect to any Canadian Prime Loan, the
last day of each March, June, September and December, and (b) with respect to
any BA Loan, the

 

13

--------------------------------------------------------------------------------


 

maturity date of the Bankers’ Acceptances issued concurrently with the advance
of such BA Loan.

 

“Interest Period” means with respect to any BA Loan, each period commencing on
the date such BA Loan is made or converted from another Type of Loan or the last
day of the next preceding Interest Period for such BA Loan and ending on the
date not less than 30 days or more than 180 days thereafter; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) no Interest Period may end later than the last day of the Availability
Period, and (c) the Interest Period for a BA Loan shall end on the BA Maturity
Date of the Bankers’ Acceptances issued concurrently therewith.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Internal Reserve Report” is defined in Section 5.1(e).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale), (b) the making of any deposit with,
or advance, loan or other extension of credit to, any other Person (including
the purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days representing the purchase price of inventory or supplies sold
by such Person in the ordinary course of business) or (c) the entering into of
any Guarantee of Indebtedness or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person.

 

“Issuing Bank” means any Lender in its capacity as the issuer of Letters of
Credit hereunder, provided that, upon written notice to the Administrative Agent
and Borrower, any Lender (other than JPMorgan Chase Bank, N.A., Toronto Branch)
may decline to act in the capacity of an Issuing Bank under this Agreement. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Judgment Currency” is defined in Section 2.20(b).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of
Borrower at such time.  The LC Exposure

 

14

--------------------------------------------------------------------------------


 

of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Lender Certificate” is defined in Section 2.22.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.22, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, collateral assignment or security
interest in, on or of such asset, including encumbrances created by the posting
of a Letter of Credit, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided, however, that, with respect to any
prohibitions of Liens on Property, the following transactions shall not be
deemed to create a Lien to secure Indebtedness: (i) Production Payments and
(ii) liens required by statute and created in favor of any Governmental
Authority to secure partial, progress, advance, or other payments intended to be
used primarily in connection with air or water pollution control.

 

“Lien Searches” means central and local current financing statement searches
from each province in which any Collateral or a Borrowing Base Property owned by
Borrower or any Restricted Subsidiary of Borrower is located, and such other
jurisdictions as the Administrative Agent may request, covering each Loan Party,
together with copies of all financing statements listed in such searches.

 

“Loan Document” means (a) this Agreement, the Security Documents, the Fee
Letter,  the Guaranties, the Hedging Agreements between Borrower or any of its
Restricted Subsidiaries and any Lender or any Affiliate of a Lender, any
Borrowing Request, any election notice, any agreement with respect to fees
described in Section 2.11, and (b) each other agreement, document or instrument
delivered by Borrower or any other Loan Party in connection with this Agreement,
as amended, supplemented, restated or otherwise modified from time to time.

 

“Loan Parties” means Parent, Borrower, each Guarantor and, after the date of
this Agreement, any other Affiliate or Restricted Subsidiary of Borrower that
executes a Loan Document, for so long as such Loan Document is in effect.

 

15

--------------------------------------------------------------------------------


 

“Loans” means (a) the loans (including the Canadian Prime Loans and the BA
Loans) made by the Lenders to Borrower pursuant to this Agreement and (b) the
acceptance and purchase by the Lenders of Bankers’ Acceptances pursuant hereto.

 

“Majority Lenders” means Lenders having greater than 50% of the aggregate
Commitments, provided that the Loans, LC Exposure, BA Exposure and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Properties, operations or condition, financial or otherwise, of Parent and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their respective obligations under the Loan Documents taken as a whole,
or (c) the rights of or benefits available to the Lenders under any of the Loan
Documents, as the case may be.

 

“Maturity Date” means March 18, 2016.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Property” means, initially, each Oil and Gas Property on which a Lien
has been granted pursuant to pursuant to Section 4.2(f), and includes each other
Oil and Gas Property with respect to which a Lien is granted pursuant to
Sections 5.14 or 5.15.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by Borrower and its Restricted Subsidiaries in respect of such event including
(i) any cash received in respect of any non cash proceeds, but only as and when
received, (ii) in the case of a casualty, insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out of pocket
expenses paid by Borrower and its Restricted Subsidiaries to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by Borrower and its
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by Borrower and its Restricted Subsidiaries, and
(iv) the amount of any reserves established by Borrower and its Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of Borrower).

 

“NI 51-101” means National Instrument 51-101 Standards of Disclosure for Oil and
Gas Activities of the Canadian Securities Administrators.

 

16

--------------------------------------------------------------------------------


 

“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which the holder or holders thereof (a) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
assets and Property of such Unrestricted Subsidiary and/or one or more of its
Subsidiaries and/or any other Person (other than Borrower and/or any Restricted
Subsidiary), and (b) shall have no direct or indirect recourse (including by way
of guaranty or indemnity) to Borrower or any Restricted Subsidiary or to any of
the assets or Property of Borrower or any Restricted Subsidiary, whether for
principal, interest, fees, expenses or otherwise.

 

“Obligations” means, at any time, the sum of (a) the aggregate Credit Exposure
of the Lenders under the Loan Documents plus (b) all accrued and unpaid interest
and fees owing to the Lenders under the Loan Documents plus (c) all Hedging
Obligations in connection with all Hedging Agreements between Borrower or any
Restricted Subsidiary and any Lender or any Affiliate of a Lender plus (d) all
other obligations (monetary or otherwise) of Parent, Borrower or any Restricted
Subsidiary to any Lender or any Agent, whether or not contingent, arising under
or in connection with any of the Loan Documents.

 

“OFAC” is defined in Section 3.19.

 

“Oil and Gas Properties” means the Hydrocarbon Interests; any Property now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including all units created under orders, regulations
and rules of any Governmental Authority having jurisdiction) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements, joint
venture agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests; all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; all tenements, profits á prendre,
hereditaments, appurtenances and any Property in anywise appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests, Property, rights,
titles, interests and estates described or referred to above, including any and
all Property, real or personal, now owned or hereinafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, water wells, injection wells or
other wells, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and  rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Organic Documents” means, relative to any Person, its articles of organization,
formation or incorporation (or comparable document), its by-laws or operating
agreement and all

 

17

--------------------------------------------------------------------------------


 

partnership agreements, limited liability company or operating agreements and
similar arrangements applicable to ownership.

 

“Other Currency” is defined in Section 2.20(a).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies imposed by a
Governmental Authority in Canada or the U.S. arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

“Parent” is defined in the preamble.

 

“Parent IPO” means an underwritten initial public offering of Parent’s equity
securities pursuant to a registration statement filed with the U.S. Securities
and Exchange Commission, and declared effective under the Securities Act of
1933, as amended.

 

“Participant” is defined in Section 10.4(e).

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by any Governmental Rule for Taxes that are not yet
due or are being contested in compliance with Section 5.5;

 

(b)           landlord’s or lessor’s, carriers’, warehousemen’s, mechanics’,
builders’, materialmen’s, repairmen’s and other like Liens imposed by law or
arising in the ordinary course of business and in each case, securing
obligations that are not overdue by more than 45 days or are being contested in
compliance with Section 5.5;

 

(c)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(d)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security or similar  legislation made in the ordinary
course of business;

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under Section 8.1(h);

 

(f)            easements, deed or zoning restrictions, permitting and operating
restrictions, rights-of-way and similar encumbrances on real property imposed by
any Governmental Rule or arising in the ordinary course of business that do not
secure any Indebtedness and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Borrower
or any of its Restricted Subsidiaries;

 

(g)           Liens permitted by any of the Loan Documents;

 

18

--------------------------------------------------------------------------------


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing (i) any Indebtedness for borrowed money or (ii) any Hedging Obligation.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States or Canada
or any province thereof (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States or Canada), in each
case maturing within 90 days from the date of acquisition thereof;

 

(b)           Investments in commercial paper (i) rated A-1, P-1, R-1 low or A-1
or better by S&P, Moody’s, or DBRS Limited, respectively, maturing not more than
90 days from the date of acquisition thereof or (ii) rated A-2 or better (but
less than A-1) or P-2 or better (but less than P-1) by S&P or Moody’s,
respectively, maturing not more than 30 days from the date of acquisition
thereof;

 

(c)           Investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 90 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or Canada or any
province thereof which has a combined capital and surplus and undivided profits
of not less than U.S.$500,000,000 or is a Schedule I Lender; and

 

(d)           deposits in money market funds investing exclusively in (a),
(b) or (c) above.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan as defined in
Section 4001(a)(3) of ERISA), which is subject to the provisions of Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA, and in respect of which
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledge Agreement” means a pledge agreement, dated as of the Effective Date or
otherwise delivered pursuant to the Loan Documents, substantially in the form of
Exhibit G, as amended, supplemented, restated or otherwise modified from time to
time in accordance with the Loan Documents.  The term “Pledge Agreements” shall
include each and every Pledge Agreement executed and delivered pursuant to the
Loan Documents.

 

“Pledged Capital Stock” means all issued and outstanding capital stock or other
Equity Interests of Wiser I, Wiser II, Borrower and any Restricted Subsidiary.

 

19

--------------------------------------------------------------------------------


 

“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either
(a) matures, (b) is redeemable (whether mandatorily or otherwise) at the option
of the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, prior to the date which is 91 days
after the earlier of (i) the Maturity Date or (ii) the date on which the
Obligations have been paid in full and the Commitments have terminated and all
Letters of Credit have expired or terminated.

 

“Present Value” means, at any time, the calculation of the present value of
future cash flows based upon the then-effective Reserve Report for Proven
Reserves from Oil and Gas Properties located within an Approved Country,
utilizing the customary discount rates and pricing assumptions of the
Administrative Agent.

 

“Principal Amount” means, for a Bankers’ Acceptance, the face amount thereof,
for a BA Loan, the principal amount thereof determined in accordance with
Section 2.23(h), and for any other Loans, the outstanding principal amount
thereof.

 

“Principal Office” means the principal office of the Administrative Agent, which
on the date of this Agreement is located at 200 Bay Street, Floor 18, Royal Bank
Plaza, South Tower, Toronto, Ontario M5J 2J2 Canada.

 

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of Borrower or any of its Restricted Subsidiaries which
are payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, together with all undertakings and obligations
in connection therewith.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proven Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the Commission in its
standards and guidelines or “Proved” reserves in accordance with NI 51-101;
provided that if both the Commission standards and guidelines and NI 51-101
apply, the Commission standards and guidelines shall control.

 

“Reference Lender” means The Toronto-Dominion Bank.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the date of the Parent IPO between FST and Parent.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

20

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, respond to or in any other way
address Hazardous Materials Released into the environment; or (ii) perform
pre-remedial and post-remedial studies and investigations and post-remedial
operation and maintenance activities.

 

“Required Lenders” means, at any time, the Lenders having in the aggregate at
least 66 2/3% of the aggregate total Commitments under the Loan Documents, or,
if the Commitments have been terminated, Lenders holding at least 66 2/3% of the
aggregate unpaid principal amount of the outstanding Credit Exposures of all the
Lenders; provided that the Loans, LC Exposure, BA Exposure and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Reserve Report” means the Initial Reserve Report and any other Independent
Reserve Report or Internal Reserve Report delivered pursuant to Section 2.7 or
Section 5.1(e), in form and substance reasonably satisfactory to the
Administrative Agent, prepared at the sole cost and expense of Borrower (a) by
Borrower’s internal petroleum engineers or (b) by an Approved Engineer or (c) by
Borrower’s internal petroleum engineers and audited by an Approved Engineer, as
the case may be, which shall evaluate the Proven Reserves attributable to the
Oil and Gas Properties owned directly by Borrower and/or its Restricted
Subsidiaries, as of the immediately preceding January 1 or July 1.  Each Reserve
Report shall set forth volumes, projections of the future rate of production,
Hydrocarbons prices, escalation rates, discount rate assumptions, and net
proceeds of production, Present Value, operating expenses and capital
expenditures, in each case based upon updated economic assumptions reasonably
acceptable to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property, real, personal or mixed) with respect to any
Equity Interests in Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other Property, real, personal or mixed),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Borrower or any Restricted Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Borrower or Parent, as the
context requires, that is not an Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency.

 

21

--------------------------------------------------------------------------------


 

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada), as amended from time to time.

 

“Schedule I Reference Lenders” means The Toronto-Dominion Bank and Bank of
Montreal.

 

“Schedule II/III Lenders” means a Lender that is a bank that is listed on
Schedule II or Schedule III to the Bank Act (Canada), as amended from time to
time.

 

“Schedule II/III Reference Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch.

 

“Security Documents” means each Guaranty, each Debenture, each Deposit
Agreement, each Pledge Agreement, and each other instrument or document executed
and delivered pursuant to Section 5.14 or Section 5.15 or pursuant to the Loan
Documents to secure any of the Obligations.

 

“Senior Notes” means any unsecured Indebtedness of Parent, and any Guarantees
thereof which has terms (including interest, amortization, covenants and events
of default), not more onerous to Parent and its Restricted Subsidiaries than
those contained in the Loan Documents

 

“Senior Notes Document” means the indentures or other agreements under which any
Senior Notes are issued and all other instruments, agreements and other
documents evidencing or governing such Senior Notes or providing for any
Guarantee or other right in respect thereof.

 

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement dated as of the date of the Parent IPO between FST,
Borrower and Parent.

 

“Solvent” means, with respect to any Person at any time, a condition under which
(a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; and (b) such
Person is able to pay all of its liabilities as such liabilities mature.  For
purposes of this definition (i) the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.

 

“Spin-Off Date” means the date upon which FST no longer holds direct or indirect
ownership of the Equity Interests of either Borrower or Parent.

 

“Stamping Fee” means, in respect of any Bankers’ Acceptance or BA Loan, the fee
payable by Borrower described in Section 2.23(c).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary

 

22

--------------------------------------------------------------------------------


 

voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Borrower or Parent, as the context requires.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Sharing Agreement” means that certain Tax Sharing Agreement dated as of the
date of the Parent IPO between FST and its Affiliates and Parent and its
affiliates.

 

“Total Debt” means all Indebtedness of Parent and its Restricted Subsidiaries on
a consolidated basis described under clauses (a), (b), (d), (e), (f), (g), (h),
(i), (k) and (l) of the definition thereof.

 

“Transition Agreements” means the Transition Services Agreement, the Tax Sharing
Agreement, the Separation and Distribution Agreement, the Employee Matters
Agreement, the Registration Rights Agreement, and the Contribution Agreement.

 

“Transition Services Agreement” means that certain Transition Services Agreement
dated as of the date of the Parent IPO between FST and Parent.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Canadian Prime Rate or the Bankers’ Acceptance
Rate .

 

“Unfunded Current Liability” means the amount, if any, by which (i) the greater
of the solvency liability or the going concern liability of a Canadian Pension
Plan as at the date of the most recently filed actuarial valuation, in either
case determined in accordance with the actuarial methods and assumptions used by
the actuary for the Canadian Pension Plan in the most recent actuarial valuation
of the Canadian Pension Plan filed with, and accepted for filing by, the
relevant pension regulatory authority, exceeds (ii) the fair market value of the
assets of the Canadian Pension Plan as at the same date.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower or Parent, as the
context requires, that is not a Restricted Subsidiary or which Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 1.4 and all subsidiaries of such Person.  As of
the date of this Agreement, the Unrestricted Subsidiaries are designated on
Schedule 3.14 as such.

 

“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the lesser of (i) the amount of the Borrowing Base as then in effect at such
time or (ii) the

 

23

--------------------------------------------------------------------------------


 

amount of the aggregate Commitments at such time, exceeds (b) the amount of the
aggregate Credit Exposure of the Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“United States Dollars” or “U.S.$” refers to lawful money of the United States.

 

“Wiser I” means Wiser Delaware LLC, a Delaware limited liability company.

 

“Wiser II” means Wiser Oil Delaware, Inc., a Delaware corporation, which will be
converted into a Delaware limited liability company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2.                 Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Type (e.g., a “BA Loan” or “BA Borrowing” or “Canadian Prime Loan” or
“Canadian Prime Borrowing”).

 

SECTION 1.3.                 Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, provided such successors and assigns are
permitted by the Loan Documents, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.4.                 Designation and Conversion of Restricted and
Unrestricted Subsidiaries.

 

(a)           Unless designated as an Unrestricted Subsidiary on Schedule 3.14
as of the date of this Agreement or thereafter in writing to the Administrative
Agent, any Person that becomes a Subsidiary of Borrower or Parent or any of
their Restricted Subsidiaries shall be classified as a Restricted Subsidiary.

 

(b)           Borrower or Parent may designate any Subsidiary (including a newly
formed or newly acquired Subsidiary) as an Unrestricted Subsidiary if (i) after
giving effect to such designation, no Default would exist as a result of a
breach of Section 5.12 and (ii) such

 

24

--------------------------------------------------------------------------------


 

designation is deemed to be an Investment in an Unrestricted Subsidiary in an
amount equal to the fair market value of Borrower’s or Parent’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 7.4(i). 
Except as provided in this Section 1.4(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

 

(c)           Borrower or Parent may designate any Unrestricted Subsidiary to be
a Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of Borrower and Parent and their Restricted
Subsidiaries contained in each of the Loan Documents are true and correct on and
as of such date as if made on and as of the date of such redesignation (or, if
stated to have been made expressly as of an earlier date, were true and correct
as of such date), (ii) no Default would exist, and (iii) Borrower complies with
the requirements of Sections 5.12 and 5.15.  Any such designation shall be
treated as a cash dividend in an amount equal to the fair market value of
Borrower’s or Parent’s direct and indirect ownership interest in such Subsidiary
for purposes of the limitation on Investments under Section 7.4(i).

 

(d)           If, during any period, a Subsidiary is redesignated as either
“Restricted” or “Unrestricted,” then for purposes of the calculation of EBITDA
for such period, such Subsidiary shall be deemed to have been redesignated as of
the first day of the relevant period.

 

(e)           For calculation of EBITDA for any period ending on or before the
last day of the fiscal quarter in which the Effective Date occurs, such
calculation shall be calculated on a pro forma basis (inclusive of any
acquisitions and/or divestitures, if any, made during the relevant calculation
period and, if any such acquisition or divestiture has a value in excess of
U.S.$25,000,000, as if such acquisition or divestiture had occurred on the first
day of such period).

 

ARTICLE II
THE CREDITS

 

SECTION 2.1.                 Commitments.  Subject to the terms and conditions
set forth herein, (a) each Lender agrees to make Loans (including BA Loans made
in accordance with Section 2.23) in Canadian Dollars to Borrower and (b) each
Accepting Lender agrees to accept Bankers’ Acceptances presented to it by
Borrower pursuant to Section 2.23, in each case from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) the Credit Exposure of any Lender exceeding the Commitment of such Lender,
or (ii) the aggregate amount of the Credit Exposure of all Lenders exceeding the
lesser of (A) the aggregate amount of the Borrowing Base then in effect and
(B) the aggregate amount of the Commitments of the Lenders.  Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may repay (but not prepay) Bankers’ Acceptances and may borrow, prepay
and reborrow Loans.

 

SECTION 2.2.                 Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Applicable
Percentages.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its

 

25

--------------------------------------------------------------------------------


 

obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)           Each Borrowing shall be comprised entirely of Canadian Prime
Loans, or shall be comprised of Bankers’ Acceptances and BA Loans made in
accordance with Section 2.23.

 

(c)           At the time that each Canadian Prime Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
C$1,000,000 and not less than C$1,000,000 (including any continuation or
conversion of existing Loans made in connection therewith); provided that a
Canadian Prime Borrowing may be in an aggregate amount that is equal to the
entire Unutilized Commitment, if less.

 

SECTION 2.3.                 Requests for Borrowings.  To request a Borrowing of
a Canadian Prime Loan, Borrower shall notify the Administrative Agent of such
request by telephone not later than noon, Toronto time, on the date of such
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request executed by an Authorized
Officer of Borrower, substantially in the form of Exhibit E or otherwise in a
form approved by the Administrative Agent.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:

 

(i)            the aggregate amount of the requested Borrowing (which amount
will be in Canadian Dollars as required pursuant to the last sentence of this
Section 2.3); and

 

(ii)           the date of such Borrowing, which shall be a Business Day.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan (which shall be made in Canadian
Dollars) to be made as part of the requested Borrowing.

 

SECTION 2.4.                 Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own account or
the account of any Restricted Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall, prior
to 1:00 p.m., Toronto time, at least three (3) Business Days prior to the
proposed date of issuance or modification, hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the relevant Issuing Bank) to an Issuing Bank and the Administrative Agent
(reasonably in

 

26

--------------------------------------------------------------------------------


 

advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the least of the aggregate Commitments hereunder,
(B) the Borrowing Base as then in effect at such time and (C) C$30,000,000; and
(ii) the aggregate Credit Exposure of the Lenders shall not exceed the lesser of
(x) the aggregate Commitments of the Lenders or (y) the Borrowing Base then in
effect.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by such Issuing Bank and not reimbursed by Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)           Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Toronto time, on the date that such LC Disbursement
is made, if Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Toronto time, on such date; or, if such notice has not been received
by Borrower prior to such time on such date, then not later than 12:00 p.m.,
Toronto time, on the Business Day immediately following the day that Borrower
receives such notice; provided that, unless such LC Disbursement is less than
C$1,000,000, as applicable, Borrower may, subject to the conditions to Borrowing
set forth herein, request in

 

27

--------------------------------------------------------------------------------


 

accordance with Section 2.3 that such payment be financed with a Borrowing in an
equivalent amount and, to the extent so financed, Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Borrowing.  If
Borrower fails to make such payment (if applicable) when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from Borrower, in the same manner as provided in Section 2.5 with
respect to Loans made by such Lender (and Section 2.5 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from Borrower pursuant to this paragraph (or promptly following the
Administrative Agent’s receipt from the Lenders of proceeds from a requested
Borrowing), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve Borrower of its obligation to reimburse
such LC Disbursement.

 

(f)            Obligations Absolute.  Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or the Loan Documents, or any term or provision herein or therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein proving
to be untrue or inaccurate in any respect, (iii) payment by an Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, Borrower’s obligations
hereunder.  Neither the Agents, the Lenders or any Issuing Bank nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to Borrower to the extent of any direct or
actual damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable law) suffered by Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without

 

28

--------------------------------------------------------------------------------


 

limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  An Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Canadian Prime Loans; provided that, if
Borrower fails to reimburse such LC Disbursement within two (2) Business Days
after such reimbursement is due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)            Cash Collateralization.  If (a) any Event of Default shall occur
and be continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (b) Borrower is required to cash collateralize pursuant to
Section 2.21 as a result of a Defaulting Lender, Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash  equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to Borrower described in Section 8.1(g).  Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.10, and any such cash collateral so deposited and held by the
Administrative Agent hereunder shall constitute part of the Borrowing Base for
purposes of determining compliance with Section 2.10. Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at Borrower’s risk and expense, such
deposits

 

29

--------------------------------------------------------------------------------


 

shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), be applied to satisfy other obligations of
Borrower under this Agreement.  If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
or pursuant to Section 2.21 as a result of a Defaulting Lender, such amount (to
the extent not applied as aforesaid) shall be returned to Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to Borrower as and to the extent that, after giving effect to such
return, Borrower would remain in compliance with Section 2.10 and no Default
shall have occurred and be continuing.

 

SECTION 2.5.                 Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Toronto time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, which Loan
shall be in Canadian Dollars.  The Administrative Agent will make such Loans
available to Borrower by promptly crediting the amounts so received, in like
funds, to an account of Borrower maintained with the Administrative Agent in
Toronto; provided that Canadian Prime Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.4(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the costs incurred by the Administrative
Agent for making such Lender’s share of such Borrowing or a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrower, the interest rate applicable to
Loans made in such Borrowing.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.6.                 [Intentionally omitted].

 

SECTION 2.7.                 Borrowing Base.  This Section shall be applicable
at all times.

 

30

--------------------------------------------------------------------------------


 

(a)           Initial Borrowing Base.  Subject to Section 2.7(g), during the
period from the date hereof to the date of the first redetermination of the
Borrowing Base pursuant to the provisions of this Section, the initial amount of
the Borrowing Base has been determined by the Administrative Agent and
acknowledged by Borrower and its Restricted Subsidiaries and agreed to by the
Lenders to be C$300,000,000.

 

(b)           Annual Scheduled Determinations of the Borrowing Base. Promptly
after January 1 of each calendar year (commencing January 1, 2012), and in any
event prior to February 15 of each calendar year, Borrower shall furnish to the
Administrative Agent and the Lenders a report in form and substance reasonably
satisfactory to the Administrative Agent, prepared by Borrower’s internal
petroleum engineers and audited by an Approved Engineer, which report shall
evaluate as of January 1 of such calendar year the Proven Reserves attributable
to the Oil and Gas Properties which Borrower wishes to include in the Borrowing
Base and a projection of the rate of production and net operating income with
respect thereto, as of such date, together with additional data concerning
pricing, hedging, operating costs and quantities of production, and other
information and engineering and geological data as the Administrative Agent or
any Lender may reasonably request.  Within 30 days after receipt of such report
and information, the Administrative Agent shall make an initial determination of
the amount of credit to be made available to Borrower hereunder as of April 1st
of such calendar year, and upon such initial determination shall promptly notify
the Lenders in writing of the Administrative Agent’s initial determination of
the Borrowing Base.  The Administrative Agent shall make such determination in
accordance with its customary practices and standards for oil and gas loans and
in the exercise of its sole discretion.  Within 15 days following their receipt
of the proposed amount for the redetermined Borrowing Base, (i) for any increase
to the redetermined Borrowing Base, the Administrative Agent and the Lenders
representing one hundred percent (100%) of the Commitments shall approve the
Administrative Agent’s initial determination of the Borrowing Base and (ii) for
no change or any decrease to the redetermined Borrowing Base, the Administrative
Agent and Required Lenders shall approve the Administrative Agent’s initial
determination of the Borrowing Base, by written notice to the Administrative
Agent; provided, however that failure by any Lender to reject in writing the
Administrative Agent’s determination of the Borrowing Base within such 15-day
period shall be deemed an acceptance of such determination by such Lender.  If
the Required Lenders fail to approve any such determination of the Borrowing
Base made by the Administrative Agent hereunder, then the Administrative Agent
shall poll the Lenders and the Borrowing Base shall be set at the highest amount
on which the Required Lenders can agree, it being understood that a Lender is
deemed to have agreed to any and all amounts that are lower than the amount
actually determined by such Lender to be the appropriate value of the Borrowing
Base.  Upon approval or deemed approval by the Required Lenders of the Borrowing
Base, the Administrative Agent upon notice thereof shall, by written notice to
Borrower, the Agents and the Lenders, designate the new Borrowing Base available
to Borrower as of April 1st of such calendar year (each such notice in this
Section 2.7(b) or Section 2.7(c) below, herein a “Borrowing Base Designation
Notice”).

 

(c)           Semi-Annual Scheduled Determination of the Borrowing Base. In
addition, promptly after July 1 of each calendar year (commencing July 1, 2011,
which will result in the first scheduled Borrowing Base redetermination), and in
any event prior to August 15th of each calendar year, Borrower will make
available for review by the Administrative Agent a report in form and substance
reasonably satisfactory to the Administrative Agent, prepared by Borrower’s

 

31

--------------------------------------------------------------------------------


 

internal petroleum engineers, which report shall evaluate as of July 1 of such
calendar year the Proven Reserves attributable to the Oil and Gas Properties
which Borrower wishes to include in the Borrowing Base and a projection of the
rate of production and net operating income with respect thereto, as of such
date, together with additional data concerning pricing, hedging, operating
costs, and quantities of production, and other information and engineering and
geological data as the Administrative Agent or any Lender may reasonably
request.  The new Borrowing Base as of October 1st of such calendar year shall
be approved and designated in accordance with the procedures and standards
described in Section 2.7(b).

 

(d)           [Intentionally omitted].

 

(e)           Discretionary Determination of the Borrowing Base.  Each of
Borrower and the Administrative Agent, at the request of the Required Lenders,
shall have the right to redetermine the Borrowing Base in their sole discretion
at any time and from time to time but not more often than one (1) time during
any calendar year.  If either Borrower or the Required Lenders shall elect to
make a discretionary redetermination of the Borrowing Base pursuant to the
provisions of this Section 2.7(e), Borrower shall, within 30 days of its
delivery of a request thereto or receipt of a request therefor from the
Administrative Agent, deliver to the Administrative Agent such updated
engineering, production, operating and other data as the Administrative Agent or
any Lender may reasonably request.  The new Borrowing Base shall be approved and
designated in accordance with the procedures and standards described in
Section 2.7(b).

 

(f)            General Provisions With Respect to the Borrowing Base. The
determination of the Borrowing Base shall be made by the Administrative Agent
and the Required Lenders, taking into consideration the estimated value of the
Oil and Gas Properties owned by Borrower and its Restricted Subsidiaries as
reflected in the most recent Reserve Report delivered hereunder and any other
relevant information obtained by or delivered to the Administrative Agent or any
Lender, all in accordance with the other provisions of this Section 2.7 in
accordance with their customary practices for oil and gas loans as in effect
from time to time.  It is understood by the parties hereto that the Lenders
shall have no commitment or obligation whatsoever to increase the Borrowing Base
to any amount in excess of C$500,000,000, and nothing herein contained shall be
construed to be a commitment by the Lenders to so increase the Borrowing Base. 
The Borrowing Base may be redetermined pursuant to Section 2.7(b) (annual),
Section 2.7(c) (semi-annual) and Section 2.7(e) (discretionary) and may be
adjusted from time to time to give effect to issuances of Senior Notes under
Section 2.7(g), the occurrence of Casualty Events under Section 2.7(h), and
asset dispositions under Section 2.7(i).  In connection with any redetermination
or adjustment pursuant to any of the foregoing, if the Administrative Agent
determines that a Borrowing Base Deficiency exists at such time, the
Administrative Agent shall give written notice thereof to Borrower and the date
such notice is received shall be the “Deficiency Notification Date”.

 

(g)           Adjustment following Issuance of Senior Notes. In the event that
Parent or any of its Restricted Subsidiaries issues any Senior Notes, then the
Borrowing Base shall be reduced immediately by an amount equal to 25% of the
stated principal amount of such issued Senior Notes; provided, however, that,
notwithstanding the foregoing, the Borrowing Base shall not be reduced to the
extent that the proceeds from the issuance of such Senior Notes are used to

 

32

--------------------------------------------------------------------------------


 

refinance the principal amount of existing unsecured Indebtedness of a Loan
Party which constitutes Senior Notes.

 

(h)           Adjustment following Casualty Event. In the event that a Casualty
Event has occurred related to any Borrowing Base Property, to the extent that
the Net Proceeds received by Borrower or any of its Restricted Subsidiaries with
respect to such Casualty Event have not been applied or budgeted to be applied
to repair, restore or replace the Property affected by such Casualty Event
within 30 days after the occurrence thereof, the Administrative Agent, at the
request of the Required Lenders, shall have the right to reduce the Borrowing
Base in its sole discretion based on its review of such Casualty Event; provided
that the Borrowing Base shall not be reduced by an amount greater than 100% of
such Net Proceeds.  The Administrative Agent shall provide notice to Borrower
and the Lenders and the other Agents of the reduction in the Borrowing Base
resulting from such Casualty Event, which reduction shall be effective as of the
date of such notice.

 

(i)            Adjustment following Certain Asset Sales. In the event that
Borrower sells, transfers or otherwise disposes in one or more transactions any
Property pursuant to Section 7.5(g) if the aggregate fair market value of all
such Property so sold, transferred or otherwise disposed of during the period
since the most recent redetermination of the Borrowing Base shall exceed 10% of
the amount of the then current Borrowing Base, then the Borrowing Base shall be
reduced by an amount equal to the portion of the Borrowing Base attributable to
the particular Property as agreed upon by Borrower and the Required Lenders
acting reasonably.  The Administrative Agent shall provide notice to Borrower
and the Lenders and the other Agents of the reduction in the Borrowing Base
resulting from such disposition, which reduction shall be effective as of the
date of such notice.

 

SECTION 2.8.                 Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of C$1,000,000 and not less than
C$5,000,000 and (ii) Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Credit Exposure of the Lenders would exceed the
aggregate Commitments of the Lenders.

 

(c)           Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Subject to the
rights of

 

33

--------------------------------------------------------------------------------


 

Borrower under Section 2.22, any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among each of the Lenders in accordance with each such Lender’s Applicable
Percentage.

 

SECTION 2.9.                 Repayment of Loans; Evidence of Debt.

 

(a)           Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and Borrowing of such Lender on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraphs (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of Borrower to
repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by one
or more promissory notes.  In such event, Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Administrative Agent).  Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.               Prepayment of Loans.

 

(a)           Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.  Borrower shall not be permitted to prepay any Bankers’ Acceptance or
BA Loans at any time.

 

(b)           If the Borrowing Base is (A) redetermined under Section 2.7,
(B) reduced as the result of a Casualty Event under Section 2.7(h), (C) reduced
as the result of an asset disposition under Section 2.7(i), or (D) reduced
pursuant to any other provision of this Agreement, and (ii) as a result thereof,
a Borrowing Base Deficiency occurs, then Borrower shall take the following
actions:

 

34

--------------------------------------------------------------------------------


 

(1)                                  in the case of a Borrowing Base Deficiency
resulting from a redetermination or reduction of the Borrowing Base, prepay, or
cause to be prepaid, Loans in an aggregate principal amount equal to such
deficiency, together with interest on the principal amount paid accrued as of
the date of such prepayment and, if after prepaying all of the Loans (other than
Bankers Acceptances) a Borrowing Base Deficiency remains as a result of a BA
Exposure, pay to the Administrative Agent an amount equal to such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.23(m), and, if after prepaying all of the Loans (other than Bankers
Acceptances) and providing cash collateral for all Bankers’ Acceptances pursuant
to this Section, a Borrowing Base Deficiency remains as a result of an LC
Exposure, pay to the Administrative Agent an amount equal to such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.4(i); provided that  Borrower shall be obligated to make (or cause to
be made) such prepayment and/or deposit of cash collateral within 180 days
following the Deficiency Notification Date with respect to such deficiency; and
provided further that within 90 days following the Deficiency Notification Date,
Borrower shall have prepaid (or caused to be prepaid), or deposited cash in an
amount equal to, one-half of such Borrowing Base Deficiency;

 

(2)                                  [Intentionally omitted];

 

(3)                                  [Intentionally omitted];

 

(4)                                  in the case of a Borrowing Base Deficiency
resulting from a Casualty Event pursuant to Section 2.7(h), utilize the Net
Proceeds of such Casualty Event to take the action described under clause
(1) above (except that prepayments shall be made in respect of Loans made
pursuant to this Agreement); provided that if a prepayment or deposit is
required under this clause (4), then Borrower shall be obligated to make (or
cause to be made) such prepayment and/or deposit of cash collateral on the
Business Day immediately following receipt by Borrower or any Restricted
Subsidiary of the notice from the Administrative Agent pursuant to
Section 2.7(h) related to such Casualty Event; and

 

(5)                                  in the case of a Borrowing Base Deficiency
resulting from an asset disposition pursuant to Section 2.7(i), utilize the Net
Proceeds of such asset disposition to take the action described under clause
(1) above (except that prepayments shall first be made in respect of Loans made
pursuant to this Agreement); provided that if a prepayment or deposit is
required under this clause (5), then Borrower shall be obligated to make (or
cause to be made) such prepayment and/or deposit of cash collateral on the
Business Day immediately following the receipt by Borrower or a Restricted
Subsidiary of any Net Proceeds from such asset disposition.

 

(c)           Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder in the case of prepayment of
a Canadian Prime Borrowing, not later than 11:00 a.m., Toronto time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each

 

35

--------------------------------------------------------------------------------


 

Borrowing or portion thereof to be prepaid (which amount shall be in a minimum
principal amount of C$1,000,000 (or the aggregate amount of the Obligations
hereunder at such time), and in C$1,000,000 increments in excess thereof (or
such other lesser amount in excess thereof in the event that prepayment is with
respect to all Obligations hereunder)); provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.8, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.8  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.2.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and by
any other amounts then due under this Agreement (including all amounts due under
Section 2.16).

 

SECTION 2.11.               Fees.

 

(a)           Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee (the “Commitment Fee”), which shall accrue at
the Applicable Rate for Commitment Fees on the daily amount equal to the
Applicable Percentage of such Lender of the Unutilized Commitment.  Accrued
Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date of this
Agreement; provided that any Commitment Fees accruing after the date on which
the Commitments terminate shall be payable on demand. All Commitment Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)           Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest
for Bankers’ Acceptances on the average daily amount of such Lender’s Applicable
Percentage of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which the Commitments
terminate and the date on which  the Lenders cease to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee equal to the greater of (A) C$125 per
fiscal quarter, and (B) the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements), during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the administration, issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees shall be payable in
arrears on the last day of each March, June, September and December of each
year, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the date on which
such Commitments terminate and any such fees accruing after the date on which
such Commitments terminate shall be payable on demand.  Any other fees payable
to the Issuing Bank pursuant to this paragraph

 

36

--------------------------------------------------------------------------------


 

shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           Borrower agrees to pay to the Administrative Agent and/or the
Arranger, for its own account and for the account of each Lender, as applicable,
fees, including, without limitation, an upfront fee (the “Upfront Fee”), in the
amounts and at the times separately agreed upon between Borrower, the
Administrative Agent and the Arranger, including, without limitation, the
amounts agreed upon among FST, the Administrative Agent and the Arranger in the
Fee Letter.

 

(d)           Unless otherwise set forth herein or in the Fee Letter, all fees
payable hereunder shall be paid on the dates due, in immediately available funds
in Canadian Dollars, to the Administrative Agent (or the Issuing Bank, in the
case of fees payable to it, or the Arranger, in the case of the Upfront Fee), as
the case may be, for distribution, in the case of Commitment Fees and Upfront
Fee, to the Lenders entitled thereto.  Fees paid shall not be refundable under
any circumstances.

 

SECTION 2.12.               Interest.

 

(a)           Subject to Sections 2.12(f), (g) and (h) and Section 10.13, the
Loans comprising each Canadian Prime Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate for Canadian Prime Loans.

 

(b)           [Intentionally omitted].

 

(c)           Notwithstanding the foregoing, but subject to Sections 2.12(f),
(g) and (h) and Section 10.13, if any principal of or interest on any Loan or
any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section plus, to the extent permitted by applicable law, 2% or (ii) in the case
of any other amount, the rate applicable to Canadian Prime Loans as provided in
paragraph (a) of this Section plus, to the extent permitted by applicable law,
2%.

 

(d)           Subject to Sections 2.12(f), (g) and (h) and Section 10.13,
accrued interest on each Loan (other than a Loan consisting of the acceptance of
a Bankers’ Acceptance) shall be payable in arrears on each Interest Payment Date
for such Loan and upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand of the Administrative Agent or the Majority Lenders (through the
Administrative Agent) and (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

 

(e)           Subject to Sections 2.12(f), (g) and (h) and Section 10.13, all
interest hereunder shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding

 

37

--------------------------------------------------------------------------------


 

the last day). The Canadian Prime Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

(f)            To the extent permitted by applicable law, any provision of the
Interest Act (Canada) or the Judgment Interest Act (Alberta) which restricts any
rate of interest set forth herein shall be inapplicable to this Agreement and is
hereby waived by Borrower.

 

(g)           The theory of deemed reinvestment shall not apply to the
calculation of interest or payment of fees or other amounts hereunder,
notwithstanding anything contained in this Agreement, acceptance or other
evidence of indebtedness or in any other Loan Document now or hereafter taken by
any Agent or any Lender for the obligations of Borrower under this Agreement, or
any other instrument referred to herein, and all interest and fees payable by
Borrower to the Lenders, shall accrue from day to day, computed as described
herein in accordance with the “nominal rate” method of interest calculation.

 

(h)           Where, in this Agreement, a rate of interest or fees is to be
calculated on the basis of a 365/366-day year, such rate is, for the purpose of
the Interest Act (Canada), equivalent to the said rate (i) multiplied by the
actual number of days in the one year period beginning on the first day of the
period of calculation and (ii) divided by 365 or 366, as applicable.

 

SECTION 2.13.               [Intentionally omitted].

 

SECTION 2.14.               [Intentionally omitted].

 

SECTION 2.15.               Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank; or

 

(ii)           impose on any Lender or any Issuing Bank any other condition
affecting this Agreement made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost directly
attributable to such Lender of making or maintaining any BA Loan or Bankers’
Acceptance (or of maintaining its obligation to make any such Loan or BA Loan or
Bankers’ Acceptance ) or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or BA Loan
or Bankers’ Acceptance, or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then Borrower will pay to such Lender or such Issuing
Bank such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such  additional costs incurred or
reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the directly attributable
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such

 

38

--------------------------------------------------------------------------------


 

Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to Borrower
and shall be conclusive absent manifest error.  Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.               Break Funding Payments.  In the event of (a) the
payment (including prepayment) of any principal of any BA Loan or Bankers’
Acceptance other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any BA
Loan or Bankers’ Acceptance other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(c) and is revoked in
accordance therewith), or (d) the assignment of any BA Loans or Bankers’
Acceptances other than on the last day of the Interest Period applicable thereto
as a result of a request by Borrower pursuant to Section 2.19 then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to Borrower, the Administrative Agent and shall be
conclusive absent manifest error.  Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17.               Taxes.

 

(a)           Any and all payments by or on account of any obligation of
Borrower under any Loan Document shall be made free and clear of and without
deduction for any Indemnified

 

39

--------------------------------------------------------------------------------


 

Taxes or Other Taxes; provided that if Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Administrative Agent, each Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law; provided that if a Lender is in
breach of its representation and warranty under Section 2.17(e), then Borrower
shall only be obligated to comply with clauses (ii) and (iii) of this
Section 2.17(a) with respect to payments to be made to or for the benefit of
such Lender.

 

(b)           In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that if a Lender is in
breach of its representation and warranty under Section 2.17(e), then Borrower
shall have no obligations under this Section 2.17(c) with respect to any
payments or liabilities described herein made or owed by such Lender.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or an Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a Governmental Authority, if available, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Each Lender represents and warrants that it is not, and will not
be at any time,  a Foreign Lender.

 

(f)            If Borrower at any time pays an amount under Section 2.17(a),
(b) or (c) to any Lender, the Administrative Agent or any Issuing Bank, and such
payee receives a refund of or credit for any part of any Indemnified Taxes or
Other Taxes which such payee determines in its good faith judgment is made with
respect to such amount paid by Borrower, such Lender, the Administrative Agent
or any Issuing Bank, as the case may be, shall pay to Borrower the amount of
such refund or credit promptly, and in any event within 60 days, following the
receipt of such refund or credit by such payee.  Nothing in this Section shall
require any Lender, the Administrative Agent or any Issuing Bank to make
available its tax returns or any other information relating to its taxes that
such Person deems confidential.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.18.               Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Borrower shall make each payment required to be made by it under
any Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, Toronto time), on the date when due, in immediately available
funds in Canadian Dollars, without set-off or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to the
Administrative Agent c/o JPMorgan Chase Bank, N.A., Toronto Branch, 200 Bay
Street, Floor 18, ON1-1800, Toronto, Ontario, Canada M5J 2J2, Attention: Amanda
Vidulich, Telephone: 416-981-9235, Fax: 416-981-9128, except payments to be made
directly to an Issuing Bank as expressly provided herein and payments pursuant
to Sections 2.15, 2.16, 2.17(a), 2.17(c) and 10.3 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  Except as set forth
in clause (a) of the definition of “Interest Period”, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in Canadian Dollars as required pursuant to the Loan Documents.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due, such funds shall be applied
(i) first, towards payment of interest and fees then due, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due, ratably among the parties entitled
thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by Borrower pursuant to and
in accordance with the express terms of this Agreement or any

 

41

--------------------------------------------------------------------------------


 

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or an Issuing Bank, as the case may be,
the amount due.  In such event, if Borrower has not in fact made such payment,
then each of the Lenders or each of the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
costs incurred by the Administrative Agent for making such distributed amount
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(d) or 2.4(e), 2.5(b), 2.18(d) or 10.3(c) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(f)            Notwithstanding the foregoing or anything to the contrary
contained herein, (i) if any Defaulting Lender shall have failed to fund all or
any portion of any Loan (each such Loan, an “Affected Loan”), each prepayment of
a Loan by Borrower under Section 2.10 shall be applied first to such Affected
Loan and the principal amount and interest with respect to such payment shall be
distributed (x) to each Lender that is not a Defaulting Lender (each, a
“Non-Defaulting Lender”) pro rata based on the outstanding principal amount of
Affected Loans owing to all Non-Defaulting Lenders, until the principal amount
of all Affected Loans has been repaid in full and (y) to the extent of any
remaining amount of such prepayment, to each Lender pro rata in accordance with
such Lender’s Applicable Percentage, and (ii) each payment made by Borrower on
account of the interest on any Affected Loans shall be distributed to each
Non-Defaulting Lender pro rata based on the outstanding principal amount of
Affected Loans owing to all Non-Defaulting Lenders.

 

SECTION 2.19.               Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to

 

42

--------------------------------------------------------------------------------


 

designate a different Applicable Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.15,
(ii) Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (iii) any Lender defaults in its obligation to fund Loans hereunder or
otherwise becomes a Defaulting Lender, then Borrower may, at its sole expense
and effort, upon notice to such Lender, the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the terms of Section 10.4), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(1) Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts), (3) the assignee and
assignor shall have entered into an Assignment and Assumption, and (4) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.

 

SECTION 2.20.               Currency Conversion and Currency Indemnity.

 

(a)           Payments in Agreed Currency.  Borrower shall make payment relative
to any Obligation in the currency (the “Agreed Currency”) in which the
Obligation was effected.  If any payment is received on account of any
Obligation in any currency (the “Other Currency”) other than the Agreed Currency
(whether voluntarily or pursuant to an order or judgment or the enforcement
thereof or the realization of any Collateral or the liquidation of Borrower or
otherwise howsoever), such payment shall constitute a discharge of the liability
of Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.

 

(b)           Conversion of Agreed Currency into Judgment Currency.  If, for the
purpose of obtaining or enforcing judgment in any court in any jurisdiction, it
becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due in the Agreed Currency then the conversion shall be
made on the basis of the rate of exchange prevailing on the next Business Day
following the date such judgment is given and in any event Borrower shall be
obligated to pay the Agents and the Lenders any deficiency in accordance with
Section 2.20(c).

 

43

--------------------------------------------------------------------------------


 

For the foregoing purposes “rate of exchange” means the lowest rate at which the
relevant Lender or Agent, as applicable, in accordance with its normal banking
procedures is able on the relevant date to purchase the Agreed Currency with the
Judgment Currency after deducting any premium and costs of exchange.

 

(c)           Circumstances Giving Rise to Indemnity.  To the fullest extent
permitted by applicable law, if (i) any Lender or any Agent receives any payment
or payments on account of the liability of Borrower hereunder pursuant to any
judgment or order in any Other Currency, and (ii) the amount of the Agreed
Currency which the relevant Lender or Agent, as applicable, is able to purchase
on the Business Day next following such receipt with the proceeds of such
payment or payments in accordance with its normal procedures and after deducting
any premiums and costs of exchange is less than the amount of the Agreed
Currency due in respect of such liability immediately prior to such judgment or
order, then Borrower on demand shall, and Borrower hereby agrees to, indemnify
the Lenders and the Agents from and against any loss, cost or expense arising
out of or in connection with such deficiency.

 

(d)           Indemnity Separate Obligation.  To the fullest extent permitted by
applicable law, the agreement of indemnity provided for in Section 2.20(c) shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by the Lenders or
Agents or any of them from time to time, and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder or under any judgment or order.

 

(e)           Other Currency Conversion.  Any amount of money to be used in
determining compliance with Article IV, Article V, Article VI, Article VII and
Article VIII, may be denominated in either $U.S. or $C and, in accordance with
such determination, may be converted from $U.S. to $C or vice-versa, as
applicable, at the then-current rate of exchange on the date thereof.  For the
foregoing purposes “rate of exchange” means the rate at which the Borrower,
Parent, or Guarantor, as applicable, in accordance with its normal business
procedures is able on the relevant date to purchase the relevant currency after
deducting any premium and costs of exchange.

 

SECTION 2.21.               Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)           fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.11;

 

(b)           the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders, the Majority Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 10.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

 

44

--------------------------------------------------------------------------------


 

(c)           if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposure plus such Defaulting Lender’s LC
Exposure does not exceed the lesser of (A) the aggregate amount of the
Commitments of all non-Defaulting Lenders and (B) the aggregate amount of the
Borrowing Base then in effect.

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, Borrower shall within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank only Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.4(i) for so long as such LC Exposure is outstanding;

 

(iii)          if Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(a) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of an Issuing Bank
or any other Lender hereunder, all letter of credit fees payable under
Section 2.11 with respect to such Defaulting Lender’s LC Exposure shall be
payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)           so long as such Lender is a Defaulting Lender, an Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by Borrower in
accordance with Section 2.21(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall
not participate therein).

 

If (i) ultimate parent of any Lender shall become bankrupt or insolvent pursuant
to Section 8.1(g) following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing

 

45

--------------------------------------------------------------------------------


 

Bank shall have entered into arrangements with Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, Borrower and each Issuing Bank each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage. Once the
conditions in the immediately preceding sentence have been satisfied, as
determined by the Administrative Agent, such Lender shall no longer be deemed a
Defaulting Lender.

 

SECTION 2.22.               Addition of Lenders and Increase in Commitments.  It
is agreed by the parties hereto that one or more financial institutions
acceptable to Borrower may become a Lender under this Agreement, with the
consent of the Administrative Agent, not to be unreasonably withheld, (as to the
identity of the institution), by executing and delivering to Borrower and the
Administrative Agent a certificate substantially in the form of Exhibit B hereto
(a “Lender Certificate”).  Upon receipt and agreement by Borrower and the
consent of the Administrative Agent (as to the identity of the institution) of
any such Lender Certificate increasing the Commitments, (a) the aggregate amount
of the Commitments of the Lenders (including any Person that becomes a Lender by
delivery of such a Lender Certificate) automatically without further action by
Borrower, the Administrative Agent or any Lender shall be increased by the
amount indicated in such Lender Certificate (but the aggregate Commitments shall
not exceed C$750,000,000 as a result of increases pursuant to this Section) on
the effective date set forth in such Lender Certificate (such increased amount
herein the “Increased Commitment Amount”), (b) the Register shall be amended to
add such Commitment of such additional Lender or to reflect the increase in the
Commitment of an existing Lender, and the Applicable Percentages of the Lenders
shall be adjusted accordingly to reflect the additional Lender or the increase
in the Commitment of an existing Lender, (c) any such additional Lender shall be
deemed to be a party in all respects to this Agreement and any other Loan
Documents to which the Lenders are a party, and (d) upon the effective date set
forth in such Lender Certificate, any such Lender party to the Lender
Certificate shall purchase a pro rata portion of the outstanding Credit Exposure
of each of the current Lenders such that the Lenders (including any additional
Lender, if applicable) shall have the appropriate portion of the aggregate
outstanding Credit Exposure of the Lenders (based in each case on such Lender’s
Applicable Percentage, as revised pursuant to this Section).

 

SECTION 2.23.               Bankers’ Acceptances.  Subject to the terms and
conditions of this Agreement, the Commitments may be utilized, upon the request
of Borrower, in addition to the Loans provided for by Section 2.2 and the
issuance of Letters of Credit provided for by Section 2.4, for the acceptance by
the Lenders of Bankers’ Acceptances issued by Borrower, provided that in no
event shall (i) the aggregate amount of all Bankers’ Acceptance Liabilities
together with the aggregate principal amount of the Loans (excluding Bankers’
Acceptances and BA Loans) and the aggregate amount of all LC Exposure exceed the
lesser of (A) the aggregate amount of the Borrowing Base then in effect and
(B) the aggregate amount of the Commitments of the Lenders, and (ii) any
Bankers’ Acceptances have maturities of less than 30 days or more

 

46

--------------------------------------------------------------------------------


 

than 180 days from the Acceptance Date (and shall in no event mature on a date
after the Maturity Date).  The following additional provisions shall apply to
Bankers’ Acceptances:

 

(a)           In order to facilitate and expedite the issuance and acceptance of
Bankers’ Acceptances hereunder, Borrower agrees to the terms and conditions of
the Power of Attorney with respect to the Bankers’ Acceptance attached hereto as
Exhibit J.

 

(b)           When Borrower wishes to make a Borrowing by way of Bankers’
Acceptances, Borrower shall submit to the Administrative Agent prior written
notice with respect to the issuance of the Bankers’ Acceptances (such written
notice a “Bankers’ Acceptance Request”) by not later than 1:00 p.m., Toronto
time, two (2) Business Days’ prior to the Acceptance Date.  Each Bankers’
Acceptance Request shall be irrevocable and binding on Borrower.  Borrower shall
indemnify each Lender against any loss or expense incurred by such Lender as a
result of any failure by Borrower to fulfill or honor before the date specified
as the Acceptance Date, the applicable conditions set forth in Article IV, if,
as a result of such failure the requested Bankers’ Acceptance is not made on
such date.  Unless otherwise agreed among the Administrative Agent and the
Lenders, the aggregate amount of all Bankers’ Acceptances issued on any
Acceptance Date hereunder shall be accepted pro rata by all Lenders relative to
their respective Applicable Percentage, rounded, upwards or downwards, as the
case may be, to the nearest C$100,000.  Upon receipt of a Bankers’ Acceptance
Request, the Administrative Agent shall advise each Lender of the contents
thereof.

 

(c)           Unless Borrower has notified the Administrative Agent in the
Bankers’ Acceptance Request that Borrower intends to arrange the sale of the
Bankers’ Acceptances which are the subject of such Bankers’ Acceptance Request
(a “Borrower Arrangement”), on the Acceptance Date at 10:30 a.m., Toronto time,
the Administrative Agent shall determine the Bankers’ Acceptance Rate for each
of the Accepting Lenders.  Not later than 2:00 p.m., Toronto time, each such
Accepting Lender shall accept and purchase its share of the Bankers’ Acceptances
that are issued and shall make available to the Administrative Agent, in
accordance with Section 2.5, the BA Net Proceeds of the purchase of Bankers’
Acceptances on such day by such Lender.  The Administrative Agent shall transfer
to Borrower those BA Net Proceeds of the Bankers’ Acceptances and shall notify
Borrower and each such Lender by facsimile or telephone (if by telephone, to be
confirmed subsequently in writing) of the details of the issue, pursuant to a
notice in substantially the form attached hereto as Exhibit M.  Each Accepting
Lender may at any time and from time to time hold, sell, rediscount or otherwise
dispose of any or all Bankers’ Acceptances accepted and purchased by it.

 

On the Acceptance Date, Borrower shall pay each Accepting Lender and each Lender
providing a BA Loan a Stamping Fee with respect to each Bankers’ Acceptance and
each BA Loan and each Lender is hereby authorized to deduct such Stamping Fee
prior to remitting the BA Net Proceeds to the Administrative Agent.

 

For each Bankers’ Acceptance or BA Loan, the Stamping Fee payable by Borrower
shall be the product obtained by multiplying:

 

(i)            the applicable Bankers’ Acceptance Stamping Fee specified in the
definition of Applicable Rate in effect from time to time; by

 

47

--------------------------------------------------------------------------------


 

(ii)           the Principal Amount of that Bankers’ Acceptance or BA Loan;

 

and prorating that product for the number of days in the term from and including
the Acceptance Date to but not including the BA Maturity Date of that Bankers’
Acceptance or the Interest Period for the BA Loan, as the case may be, on the
basis of a year of 365 days.

 

(d)           [Intentionally omitted].

 

(e)           On each day during the period commencing with the issuance by
Borrower of any Bankers’ Acceptance and until such Bankers’ Acceptance Liability
shall have been paid by Borrower, the Commitment of each Accepting Lender that
is able to extend credit by way of Bankers’ Acceptances shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the Principal
Amount of such Bankers’ Acceptance.

 

The Commitment of any Lender providing a BA Loan rather than Bankers’
Acceptances shall be deemed utilized during this period in an amount equal to
the Principal Amount of such BA Loan.

 

(f)            Borrower agrees to pay on the BA Maturity Date for each Bankers’
Acceptance, to the Administrative Agent for account of each Accepting Lender, an
amount equal to the Bankers’ Acceptance Liability for such Bankers’ Acceptance.

 

Borrower hereby waives presentment for payment of Bankers’ Acceptances by the
Accepting Lenders and any defense to payment of amounts due to an Accepting
Lender in respect of a Bankers’ Acceptance which might exist by reason of such
Bankers’ Acceptance being held at maturity by the Accepting Lender which
accepted it and agrees not to claim from such Lenders any days of grace for the
payment at maturity of Bankers’ Acceptances.

 

(g)           In the event Borrower fails to notify the Administrative Agent in
writing not later than 1:00 p.m., Toronto time, on the Business Day prior to any
BA Maturity Date that Borrower intends to pay with Borrower’s own funds the
Bankers’ Acceptance Liabilities due on such BA Maturity Date or fails to make
such payment, Borrower shall be deemed for all purposes to have given the
Administrative Agent notice of a borrowing of a Canadian Prime Loan pursuant to
Section 2.3 for an amount equal to the Principal Amount of such Bankers’
Acceptances; provided that:

 

(i)            the BA Maturity Date for such Bankers’ Acceptances shall be
considered to be the date of such borrowing;

 

(ii)           the proceeds of such Canadian Prime Loan shall be used to pay the
amount of the Bankers’ Acceptance Liability due on such BA Maturity Date;

 

(iii)          if after giving effect to such Canadian Prime Loan, a Borrowing
Base Deficiency would exist, the Administrative Agent shall so advise Borrower
and Borrower shall comply with the provisions of Section 2.10;

 

(iv)          each Lender which has made a maturing BA Loan (in accordance with
Section 2.23(h) hereof) shall continue to extend credit to Borrower by way of a
Canadian

 

48

--------------------------------------------------------------------------------


 

Prime Loan (without further advance of funds to Borrower) in the Principal
Amount equal to its Applicable Percentage of the total amount of credit
requested to be extended by Bankers’ Acceptances when the BA Loan was made; and

 

(v)           the Administrative Agent shall promptly and in any event within
three (3) Business Days following the BA Maturity Date of such Bankers’
Acceptances, notify Borrower in writing of the making of such Canadian Prime
Loan pursuant to this Section 2.23(g).

 

(h)           If, in the sole judgment of a Lender, such Lender is unable, as a
result of applicable law or customary market practice, to extend credit by way
of Bankers’ Acceptance in accordance with this Agreement, such Lender shall give
notice to such effect to the Administrative Agent and Borrower prior to
1:00 p.m., Toronto time, on the date of the requested credit extension (which
notice may, if so stated therein, remain in effect with respect to subsequent
requests for extension of credit by way of Bankers’ Acceptance until revoked by
notice to the Administrative Agent and Borrower) and shall make available to the
Administrative Agent, in accordance with Section 2.1 hereof prior to 2:00 p.m.,
Toronto time, on the date of such requested credit extension a Canadian Dollar
loan (a “BA Loan”) in the Principal Amount equal to such Lender’s Applicable
Percentage of the total amount of credit requested to be extended by way of
Bankers’ Acceptances. All BA Loans shall, if requested by the Lender making such
a loan, be evidenced by promissory notes of the Borrower in form and substance
satisfactory to the Borrower and such Lender, each acting reasonably.  The
Stamping Fee for that BA Loan shall be calculated on that Principal Amount. 
Such BA Loan shall have an Interest Period equal to the term of the Bankers’
Acceptances for which it is a substitute and shall bear interest throughout such
Interest Period applicable to that BA Loan at a rate per annum equal to the
Bankers’ Acceptance Rate for such Bankers’ Acceptances.  On the maturity date of
the Bankers’ Acceptances issued concurrently with the advance of the BA Loan,
Borrower shall pay to each Lender which made a BA Loan, in satisfaction of the
BA Loan and accrued interest thereon, an amount equal to the Principal Amount of
such BA Loan, failing which such Principal Amount shall be converted to a
Canadian Prime Loan.  The amount of the proceeds of that BA Loan to be disbursed
to Borrower on the Acceptance Date shall be the same amount as if that Lender
had accepted and purchased its Lender’s Applicable Percentage of the requested
Bankers’ Acceptances at a discount from the Principal Amount of that Bankers’
Acceptance calculated at a discount rate per annum equal to the Bankers’
Acceptance Rate for the term of such Bankers’ Acceptances in the same manner
that BA Net Proceeds are calculated; provided that the Principal Amount of such
BA Loan shall be the same amount as the face amount of the Bankers’ Acceptance
which such Lender would have accepted but for this Section 2.23(h).

 

(i)            If Borrower notifies the Administrative Agent of a Borrower
Arrangement, on the Acceptance Date of the Bankers’ Acceptances constituting a
Borrower Arrangement:

 

(i)            Borrower shall obtain quotations from prospective purchasers
regarding the sale of the Bankers’ Acceptances to be accepted by the Lenders,
and shall, on or before 11:00 a.m., Toronto time, on such date, provide the
Administrative Agent with all necessary information required by each Lender to
enable each Lender to determine the Bankers’ Acceptance discount rate applicable
to such issue, together with the identity of and the face amount of Bankers’
Acceptances to be purchased by each of the purchaser(s)

 

49

--------------------------------------------------------------------------------


 

of the Bankers’ Acceptances accepted by each Lender.  In obtaining such quotes,
Borrower shall offer each Lender the right to bid on the Bankers’ Acceptances
accepted by it.  The Lenders and the Administrative Agent shall not be
responsible for any losses occasioned by the failure of Borrower to comply with
its obligations under this paragraph and shall not be required to purchase any
Bankers’ Acceptances on such Acceptance Date if Borrower has requested Borrower
Arrangement; and

 

(ii)           on receipt from Borrower of the information referred to in
paragraph (i), the Administrative Agent shall promptly notify each Lender of:

 

(A)          the Bankers’ Acceptance discount rate to be applicable to such
issue;

 

(B)           the proceeds to be received by such Lender on the sale of the
Bankers’ Acceptances accepted by such Lender, based upon such Bankers’
Acceptance discount rate obtained by Borrower for each such Lender; and

 

(C)           the Stamping Fee payable to such Lender in connection with such
issue.

 

(j)            [Intentionally omitted].

 

(k)           If a Lender determines in good faith, which determination shall be
final, conclusive and binding upon Borrower, and notifies Borrower that, by
reason of circumstances affecting the money market:

 

(i)            there is no market for Bankers’ Acceptances generally or of a
requested duration;

 

(ii)           the demand for Bankers’ Acceptances is insufficient to allow the
sale or trading of the Bankers’ Acceptances created and purchased hereunder
generally or in connection with a requested duration; or

 

(iii)          the Bankers’ Acceptance Rate does not accurately reflect the cost
of funds of such Lender or the discount rate which would be applicable to a sale
of Bankers’ Acceptances accepted by such Lender in the market;

 

then:

 

(x)            the right of Borrower to request Bankers’ Acceptances or a BA
Loan of the affected duration from that Lender shall be suspended until such
Lender determines that the circumstances causing such suspension no longer exist
and such Lender so notifies Borrower; and

 

(y)           any Bankers’ Acceptance Request for an affected duration which is
outstanding shall be canceled and the Bankers’ Acceptances or BA Loan requested
therein shall not be made and a Bankers’ Acceptance or BA Loan having the
shortest duration available (or if none) a Canadian Prime Loan shall be made in
its place.

 

50

--------------------------------------------------------------------------------


 

(l)            It is the intention of the Administrative Agent, the Lenders and
Borrower that, except to the extent a Lender advises otherwise, pursuant to the
Depository Bills and Notes Act (“DBNA”), all Bankers’ Acceptances accepted by
the Lenders under this Agreement shall be issued in the form of a “depository
bill” (as defined in the DBNA), deposited with The Canadian Depository for
Securities Limited or a Subsidiary thereof and made payable to CDS & Co.  In
order to give effect to the foregoing, the Administrative Agent shall, subject
to the approval of Borrower and the Lenders, establish and notify Borrower and
the Lenders of any procedure, consistent with the terms of this Agreement and
the requirements of the DBNA, as is reasonably necessary to accomplish such
intention, including:

 

(i)            any instrument held by the Administrative Agent or a Lender for
purposes of Bankers’ Acceptances shall have marked prominently and legibly on
its face and within its text, at or before the time of issue, the words “This is
a depository bill subject to the Depository Bills and Notes Act (Canada)”;

 

(ii)           any reference to the authentication of the Bankers’ Acceptances
will be removed; and

 

(iii)          any reference to “bearer” will be removed and no Bankers’
Acceptance shall be marked with any words prohibiting negotiation, transfer or
assignment of it or of an interest in it.

 

(m)          If any Event of Default shall occur and be continuing, on the
Business Day that Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the BA Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in Section 8.1(g).  Borrower
shall also deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.10, and any such cash collateral so deposited and
held by the Administrative Agent hereunder shall constitute part of the
Borrowing Base for purposes of determining compliance with Section 2.10. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of Borrower under this Agreement. 
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent for the satisfaction of the
obligations of Borrower with respect to the BA Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with BA Exposure representing greater than 50% of the total BA
Exposure), be applied to satisfy other obligations of Borrower under this
Agreement.  If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrower within three
(3) Business Days

 

51

--------------------------------------------------------------------------------


 

after all Events of Default have been cured or waived.  If Borrower is required
to provide an amount of cash collateral hereunder pursuant to Section 2.10, such
amount (to the extent not applied as aforesaid) shall be returned to Borrower as
and to the extent that, after giving effect to such return, Borrower would
remain in compliance with Section 2.10 and no Default shall have occurred and be
continuing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the other Agents, any Issuing Bank
and the Lenders to enter into this Agreement and to make Loans (including making
BA Loans and accepting Bankers’ Acceptances) and issue or participate in any
Letters of Credit hereunder, Parent and Borrower each represents and warrants to
the Administrative Agent, the other Agents, any Issuing Bank and the Lenders as
set forth in this Article.

 

SECTION 3.1.                 Organization; Powers.  Each of Parent, Borrower,
and their respective Restricted Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.2.                 Authorization; Enforceability.  The execution,
delivery and performance by Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Loan Document executed or to be
executed by it, are within Borrower’s and each such other Loan Party’s
corporate, limited liability company and/or partnership powers, and have been
duly authorized by all necessary corporate, limited liability company and/or
partnership action, and if required, stockholder, member and/or partner action. 
This Agreement and each other Loan Document executed or to be executed by it has
been duly executed and delivered by Borrower and constitutes, and each other
Loan Document executed or to be executed by any other Loan Party, when executed
and delivered by such other Loan Party, will constitute, a legal, valid and
binding obligation of Borrower or such Loan Party (as the case may be),
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.3.                 Approvals; No Conflicts.  The execution, delivery
and performance by Borrower of this Agreement and each other Loan Document
executed or to be executed by it, and the execution, delivery and performance by
each other Loan Party of each Loan Document executed or to be executed by such
other Loan Party, (a) do not require any Governmental Approval or third party
approvals, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable Governmental Rule or the Organic
Documents of Borrower or any such other Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Borrower or any such Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be

 

52

--------------------------------------------------------------------------------


 

made by Borrower or any such other Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of Borrower or any such other
Loan Party except Liens created under the Loan Documents.

 

SECTION 3.4.                 Properties.  Each of Borrower and its Restricted
Subsidiaries owns its Properties free and clear of all Liens (other than Liens
permitted by Section 7.2).

 

SECTION 3.5.                 Compliance with Laws and Agreements.  Each of the
Loan Parties and its Restricted Subsidiaries is in compliance with all
Governmental Rules applicable to such Person or its Property and all indentures,
agreements and other instruments binding upon it or its Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

SECTION 3.6.                 [Intentionally Omitted.]

 

SECTION 3.7.                 Disclosure.  Parent has disclosed to the Lenders
and the Administrative Agent all agreements, court orders, judgments,
instruments and corporate or other restrictions to which Parent or any of its
Subsidiaries is subject, and all other matters known to any of them relating to
any of the foregoing, which agreements, court orders, judgments, instruments,
restrictions and other matters individually or in aggregate could reasonably be
expected to result in a Material Adverse Effect.  None of the documents,
reports, financial statements, certificates or other information furnished by or
on behalf of Parent or any of its Subsidiaries to the Administrative Agent or
any Lender in connection with the negotiation of any Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 3.8.                 Priority; Security Matters.  The Obligations are
and shall be at all times secured by Liens in all Collateral to the extent
perfection has occurred or will occur by the filing of an instrument to perfect
a security interest under the laws of the applicable jurisdiction, or by
possession, and, except for Liens permitted by Section 7.2, all such Liens shall
be first priority Liens.

 

SECTION 3.9.                 Solvency.  Immediately after the consummation of
the Financing Transactions to occur on the Effective Date, (a) no Loan Party
will have unreasonably small capital with which to conduct the business in which
such Loan Party is engaged as such business is now conducted and is proposed to
be conducted following the Effective Date; and (b) each Loan Party will be
Solvent.

 

SECTION 3.10.               Financial Condition; No Material Adverse Change.

 

(a)           Borrower has heretofore furnished to the Lenders and the
Administrative Agent copies of its consolidated balance sheet and statements of
operations, stockholders’ equity and cash flows (i) as of and for the fiscal
year ended December 31, 2010, audited by Ernst & Young LLP, independent public
accountants, and (ii) if available, as of and for the fiscal quarter and the

 

53

--------------------------------------------------------------------------------


 

portions of the fiscal year ended March 31, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP consistently applied, subject to year end audit
adjustments in the case of the statements referred to in clause (ii) above.

 

(b)           [Intentionally omitted].

 

(c)           Parent has heretofore furnished to the Lenders and the
Administrative Agent copies of its pro forma consolidated balance sheet as of
December 31, 2010, prepared giving pro forma effect to the Financing
Transactions as if the Financing Transactions had occurred on such date.  Such
pro forma consolidated balance sheet (i) has been prepared in good faith in
accordance with GAAP, (ii) is based on assumptions believed to be reasonable,
and (iii) presents fairly, in all material respects, the pro forma consolidated
financial position of Parent and its consolidated Subsidiaries as of
December 31, 2010 (or in the event that the Effective Date occurs after
March 31, 2011, such later date reasonably requested by the Administrative
Agent).

 

(d)           Except as set forth in Schedule 3.10 or reflected in the financial
statements referred to in Section 3.10(a), neither Parent, Borrower nor any of
their Restricted Subsidiaries has any contingent liabilities, unusual long-term
commitments or unrealized losses.

 

(e)           Since December 31, 2010, there has been no material adverse change
in the consolidated financial condition, operations or business taken as a whole
of Borrower and its consolidated Restricted Subsidiaries.  Since the Effective
Date, there has been no material adverse change in the consolidated financial
condition, operations or business taken as a whole of Parent and its
consolidated Restricted Subsidiaries.

 

SECTION 3.11.               Litigation.

 

(a)           Except for such actions, suits or proceedings set forth in
Schedule 3.11 hereto and any other actions, suits or proceedings from time to
time disclosed in writing by Borrower or its Restricted Subsidiaries to the
Administrative Agent after the date of this Agreement (collectively, the
“Disclosed Matters”), there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
Borrower, threatened against or affecting Parent or any of its Restricted
Subsidiaries or any of their respective Properties, businesses, assets or
revenues, (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that question the validity or enforceability of any of the Loan Documents
or seek to enjoin or prevent the Financing Transactions.

 

(b)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.12.               Taxes.  Except as set forth in Schedule 3.12, each
of Parent, its Restricted Subsidiaries and each of its Subsidiaries which is a
member of Parent’s consolidated  federal income tax group has timely filed or
caused to be filed all Tax returns and reports

 

54

--------------------------------------------------------------------------------


 

required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.13.               Compliance with Benefit Plans; ERISA.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) the Canadian Pension Plans, if any, are duly registered
under the Income Tax Act (Canada) and all applicable provincial or federal
pension benefits standards legislation and no event has occurred which is
reasonably likely to cause the loss of such registered status; (ii) all
obligations of Borrower and its Restricted Subsidiaries (including any
applicable fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans, if any,
have been performed in accordance with applicable laws and regulations; (iii) no
promises of benefit improvements under the Canadian Pension Plans, if any, or
the Canadian Benefit Plans have been made; (iv) all reports and disclosures
relating to the Canadian Pension Plans and Canadian Benefit Plans required by
any applicable laws or regulations have been filed or distributed in accordance
with applicable laws and regulations; (v) neither Borrower nor any Restricted
Subsidiary has made any improper withdrawals prohibited by applicable law, or
applications of, the assets of any of the Canadian Pension Plans; (vi) other
than as disclosed in Schedule 3.13, no Canadian Pension Plan Termination Event
has occurred; (vii) neither Borrower nor any of its Restricted Subsidiaries has
any knowledge that the Canadian Pension Plans, if any, are the subject of an
investigation, any other proceeding, an action or a claim other than a routine
claim for benefits; (viii) all contributions or premiums required to be made by
Borrower or any Restricted Subsidiary to the Canadian Pension Plans and the
Canadian Benefit Plans have been made within the time limits required by, and in
accordance with, the terms of such plans and applicable laws and regulations;
and (ix) all employee contributions to the Canadian Pension Plans, if any,
required to be made by way of authorized payroll deduction have been properly
withheld and fully paid into such plans within the time limits required by, and
in accordance with, the terms of such plans and applicable laws and regulations.
No Canadian Pension Plan has an Unfunded Current Liability that could,
individually or when taken together with any other liabilities referenced in
this Section 3.13(a), could reasonably be anticipated to have a Material Adverse
Effect;

 

(b)           There has been no failure to administer or operate the Foreign
Plans in accordance with the terms thereof except for any failure to so
administer or operate the Foreign Plans as could not reasonably be expected to
have a Material Adverse Effect;

 

(c)           No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (in each case determined based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) as of
the date of the most recent financial statements reflecting such amounts, does
not exceed the fair market value of the assets of such Plan (as of the date of
determination of such benefit obligation

 

55

--------------------------------------------------------------------------------


 

amount) by an amount which, if it constituted a direct liability of Borrower,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14.               Subsidiaries.  Schedule 3.14 sets forth the name,
the identity or corporate structure, the ownership interest, the chief executive
office, principal places of business, and, if applicable, the Federal Taxpayer
Identification Number, of each direct or indirect Subsidiary of Parent as of the
Effective Date.  Schedule 3.14 also sets forth the name of each Restricted
Subsidiary and Unrestricted Subsidiary of Parent and Borrower as of the
Effective Date. As of the Effective Date, Parent does not have any Subsidiaries
other than the Subsidiaries identified in Schedule 3.14.

 

SECTION 3.15.               Insurance.  Schedule 3.15 sets forth a description
of all insurance maintained by or on behalf of Borrower and its Restricted
Subsidiaries as of the date of this Agreement.  As of the date of this
Agreement, all premiums in respect of such insurance then due have been paid.

 

SECTION 3.16.               Labor Matters.  As of the Effective Date, there are
no material strikes, lockouts or slowdowns against Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of Borrower, threatened. 
The hours worked by and payments made to employees of Borrower and its
Restricted Subsidiaries have not been in material violation of any applicable
Federal, state, provincial, local, territorial or foreign law dealing with such
matters.  All material payments due from Borrower or any of its Restricted
Subsidiaries, or for which any claim may be made against Borrower or any of its
Restricted Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Borrower or any such Restricted Subsidiary.  The consummation of the
Financing Transactions will not give rise to any right of termination or right
of renegotiation on the part of any union under any collective bargaining
agreement to which Borrower or any of its Restricted Subsidiaries is bound
except where the same could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.17.               Environmental Matters.  Except as set forth in
Schedule 3.17 or, after the date of this Agreement, otherwise disclosed in
writing by Borrower to the Administrative Agent:

 

(a)           All facilities and Property currently owned or leased by Borrower
or any of its Restricted Subsidiaries are and have been in compliance with all
applicable Environmental Laws except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

 

(b)           Except as set forth in Schedule 3.17, there are no pending or, to
the knowledge of Borrower, threatened (i) claims, complaints, notices or
requests for information received by Borrower or any of its Restricted
Subsidiaries with respect to any alleged violation of any applicable
Environmental Law, or (ii) complaints or notices to Borrower or any of its
Restricted Subsidiaries regarding instances which could give rise to an
Environmental Liability for Borrower or any of its Restricted Subsidiaries,
which in either case are in writing and could reasonably be expected to have a
Material Adverse Effect;

 

56

--------------------------------------------------------------------------------


 

(c)           Except as set forth in Schedule 3.17, and any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (i) neither Borrower nor any of its Restricted
Subsidiaries is in violation of any Environmental Laws or has received written
notice of, or otherwise has knowledge of, any pending or threatened claim,
charge, order or other proceeding with respect to any Environmental Liability,
(ii) neither Borrower nor any of its Restricted Subsidiaries (1) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (2) has
generated, treated, stored, transported or Released Hazardous Materials on,
under or from any of its Property (whether currently or formerly used, owned,
leased, controlled, managed or operated by Borrower or its Restricted
Subsidiaries) or is responsible for the exposure of any person to Hazardous
Materials, in each case in a manner that has given rise to or would reasonably
be expected to give rise to any Environmental Liability, (3) is subject to any
pending or, to the knowledge of Borrower, threatened administrative or judicial
proceeding relating to any Environmental Liability, (4) has assumed by contract
or by operation of laws, the Environmental Liabilities of any other Person
(other than Borrower or its Restricted Subsidiaries), or (5) know of any
existing facts, circumstances, conditions or occurrences (including the presence
or Release of any Hazardous Materials) that would reasonably be expected to
result in any claims, suits or proceedings asserting Environmental Liability
against any Loan Party or its Subsidiaries, (iii) neither Borrower nor any of
its Restricted Subsidiaries is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, directions, orders, directives,
rules or regulations of any Governmental Authority arising under applicable
Environmental Laws, (iv) none of the Mortgaged Property is subject to any Lien,
restriction on ownership, occupancy, use or transferability imposed pursuant to
Environmental Law, or has ever contained any storage tanks, surface
impoundments, septic tanks, pits, sumps or lagoons that are being or have been
used for the treatment, storage or disposal of Hazardous Materials for which the
Borrower or any Restricted Subsidiary remains obligated to conduct Remedial
Action, and (v) excluding any reclamation responsibilities required pursuant to
any Environmental Law in respect of the closure/decommissioning of the
facilities for which adequate reserves and financial security are being
maintained and which reclamation responsibilities are not presently required to
be implemented, neither Borrower nor any Restricted Subsidiary has failed to
timely commence and diligently pursue any required Remedial Action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law.

 

(d)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

 

(e)           Borrower has adopted and implemented procedures and guidelines as
Borrower has determined are reasonably appropriate to comply in all material
respects with applicable Environmental Laws and to identify and evaluate events
or conditions that would result in any material Environmental Liability.

 

SECTION 3.18.               Claims and Liabilities.  Neither Borrower nor any of
its Restricted Subsidiaries has accrued any liabilities under gas purchase
contracts for gas not taken, but for which it is liable to pay if not made up
and which, if not paid, could reasonably be expected to have a Material Adverse
Effect.  No claims exist against Borrower or any of its Restricted

 

57

--------------------------------------------------------------------------------


 

Subsidiaries for gas imbalances which claims if adversely determined could
reasonably be expected to have a Material Adverse Effect.  No purchaser of
product supplied by Borrower or any of its Restricted Subsidiaries has any claim
against Borrower or any of its Restricted Subsidiaries for product paid for, but
for which delivery was not taken as and when paid for, which claim if adversely
determined could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.19.               OFAC.  Neither Parent, any of its Subsidiaries nor
any of its respective employees, officers or directors is a Person with whom
U.S. Persons are restricted from doing business under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons who Commit, Threaten
to Commit, or Support Terrorism), or other Governmental Rule.

 

ARTICLE IV

CONDITIONS

 

SECTION 4.1.                 Effectiveness.  This Agreement shall become
effective on the date on which the following condition is satisfied (or waived
in accordance with Section 10.2): The Administrative Agent (or its counsel)
shall have received from each party thereto either a counterpart of each of the
following documents duly executed on behalf of such party or written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of such document) that each such party
has duly executed for delivery to the Administrative Agent a counterpart of each
of the following documents which documents must be acceptable to the
Administrative Agent in its sole and absolute discretion: this Agreement.

 

SECTION 4.2.                 Initial Loan.  The obligations of (a) the Lenders
to make Loans (including making BA Loans and accepting Bankers’ Acceptances) or
(b) any Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

 

(a)           Certain Loan Documents.  The Administrative Agent (or its counsel)
shall have received from each party thereto either a counterpart of each of the
following documents duly executed on behalf of such party or written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of such document) that each such party
has duly executed for delivery to the Administrative Agent a counterpart of each
of the following documents: a Guaranty from FST, a Guaranty from each Restricted
Subsidiary of Borrower that is required to execute and deliver a Guaranty under
this Agreement, and the Debenture and Deposit Agreement, and all related
financing statements, registrations and other filings.

 

(b)           Fees and Expenses. The Administrative Agent, the Arranger and the
Lenders shall have received all fees, including the arrangement fee plus the
Upfront Fee, and other amounts due and payable pursuant to any Loan Document on
or prior to the date thereof, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses (including fees,

 

58

--------------------------------------------------------------------------------


 

charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under any Loan Document.

 

(c)           Title Diligence.  The Administrative Agent shall be satisfied with
the title to the Oil and Gas Properties included in the Borrowing Base and that
such Oil and Gas Properties constitute at least 75% of the Present Value of the
Proved Reserves of the Loan Parties.

 

(d)           Opinions of Counsel.  The Administrative Agent shall have received
opinions, dated the Effective Date, addressed to the Administrative Agent, the
other Agents and the Lenders, from (i) Bennett Jones LLP, counsel to Borrower,
Parent, FST, Wiser I and Wiser II, in substantially the form attached hereto as
Exhibit A-1; (ii) Vinson & Elkins L.L.P., U.S. counsel to FST, Parent, FST,
Wiser I and Wiser II, in substantially the form attached hereto as Exhibit A-2;
and (iii) Burnet, Duckworth & Palmer LLP, counsel to the Lenders, in
substantially the form attached hereto as Exhibit A-3.

 

(e)           Organizational Documents.  The Administrative Agent shall have
received a certificate of an Authorized Officer of each Loan Party dated as of
the Effective Date, certifying:

 

(i)            that attached to each such certificate are (A) a true and
complete copy of the Organic Documents of such Loan Party, as the case may be,
as in effect on the Effective Date, (B) a true and complete copy of a
certificate from the Governmental Authority of such entity’s organization
certifying that such entity is duly organized and validly existing in such
jurisdiction, and (C) a true and complete copy of a certificate from the
appropriate Governmental Authority certifying that such entity is duly qualified
and in good standing to transact business in such jurisdiction, if the failure
to be so qualified or in good standing could reasonably be expected to have a
Material Adverse Effect;

 

(ii)           that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors or management committee of
such Loan Party, as applicable, authorizing the execution, delivery and
performance of such of the Loan Documents to which such Loan Party is or is
intended to be a party; and

 

(iii)          as to the incumbency and specimen signature of each officer of
such Loan Party executing such of the Loan Documents to which such Loan Party is
or is intended to be a party.

 

(f)            Debenture; Deposit Agreement.  The Administrative Agent shall
have received, as applicable, (i) duly executed counterparts of the Debenture
and Deposit Agreements from  Borrower and each Restricted Subsidiary, as
applicable, which shall create a floating charge and other security in favor of
the Administrative Agent for the benefit of the Lenders with respect to
substantially all of the Properties (including Oil and Gas Properties) of 
Borrower and its Restricted Subsidiaries located in Canada, together with
(ii) such other documents or instruments as the Administrative Agent may
reasonably request.

 

(g)           Lien Searches.  The Administrative Agent shall have received
(i) the Lien Searches, all dated reasonably close to the Effective Date, in the
discretion of the Administrative Agent and in form and substance satisfactory to
the Administrative Agent, and (ii) evidence

 

59

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent that the Liens indicated by
the financing statements (or similar documents) in such Lien Searches are
permitted by Section 7.2 or have been released.

 

(h)           Priority; Security Interest.  The Collateral shall be free and
clear of all Liens, except Liens permitted by Section 7.2.  All filings,
notices, recordings and other action necessary to perfect the Liens in the
Collateral shall have been made, given or accomplished or arrangements for the
completion thereof satisfactory to the Administrative Agent and its counsel
shall have been made and all filing fees and other expenses related to such
actions either have been paid in full or arrangements have been made for their
payment in full which are satisfactory to the Administrative Agent.

 

(i)            Initial Reserve Report.  The Administrative Agent and the Lenders
shall have received and shall be satisfied with the contents, results and scope
of the Initial Reserve Report.

 

(j)            Environmental. The Administrative Agent shall have received such
environmental reports as it may reasonably require and shall be satisfied with
the condition of the Oil and Gas Properties with respect to Borrower’s and its
Restricted Subsidiaries’ compliance with Environmental Laws.

 

(k)           Effectiveness Notice.  The Administrative Agent shall have
received the Effectiveness Notice.

 

(l)            Approvals and Consents.  The Administrative Agent shall have
received copies of all Governmental Approvals and third party consents and
approvals necessary or advisable in connection with the (i) Financing
Transaction, (ii) the continuing operations of Borrower and its Subsidiaries,
and (iii) Parent IPO, and all applicable waiting periods and appeal periods
shall have expired, in each case without the imposition of any conditions which
could reasonably be expected to have a Material Adverse Effect.  There shall be
no actual government or judicial action restraining, preventing or imposing
conditions on the Financing Transactions which could reasonably be expected to
have a Material Adverse Effect.

 

(m)          Insurance.  The Administrative Agent and the Lenders shall have
received certificates from Borrower’s insurers certifying (i) compliance with
all of the insurance required by Section 5.7 and by the Security Documents and
(ii) that such insurance is in full force and effect as of the Effective Date.

 

(n)           Pro Forma Balance Sheet and Income Statement.  The Administrative
Agent shall have received (i) the pro forma combined balance sheets and income
statements of Parent and its consolidated Subsidiaries described in 
Section 3.10(c) and (ii) projected financial statements for Borrower for a two
(2) year period, in each case, giving effect to Parent IPO and any related
transaction. Such pro forma combined balance sheet shall be consistent in all
material respects with the forecasts and other information previously provided
to the Lenders.  All such information shall be duly certified by an Authorized
Officer.

 

(o)           Hedging Agreements.  The Administrative Agent shall have received
a list of any Hedging Agreements currently in existence with respect to Borrower
or any of its Restricted Subsidiaries.

 

60

--------------------------------------------------------------------------------


 

(p)           Floating Charge.  The Administrative Agent shall have received
satisfactory evidence that substantially all of the Properties (including all
Oil and Gas Properties) of Borrower and the Restricted Subsidiaries are subject
to a floating charge in favor of the Administrative Agent for the benefit of the
Lenders.

 

(q)           Financial Statements.  The Administrative Agent shall have
received or been provided access to (i) the financial statements described in
Section 3.10 hereof, (ii) copies of all financial statements (including pro
forma financial statements), reports, notices and proxy statements sent by FST
to its respective stockholders during the period after December 31, 2010, and
(iii) copies of all SEC filings and Canadian regulatory filings concerning the
Parent IPO.

 

(r)            No Material Adverse Effect; Litigation.  The Administrative Agent
shall have received a certificate, signed by an Authorized Officer of Parent,
stating that (i) no event or condition has occurred since December 31, 2010,
which could reasonably be expected to have a Material Adverse Effect on the
Financing Transactions or the Parent IPO and (ii) no litigation, arbitration,
governmental proceeding, claim for Taxes, dispute or administrative or other
proceeding shall be pending or, to the knowledge of Parent, threatened against
Parent or any of its respective Subsidiaries which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of any Loan Document except as previously disclosed
to the Lenders.

 

(s)           Existing Canadian Credit Facility.  The Administrative Agent shall
have received a certificate, signed by an Authorized Officer of Parent, stating
that Borrower or its Subsidiaries are repaying in full and are terminating the
Existing Canadian Credit Facility contemporaneously with the funding of the
Loans under this Agreement.  The Administrative Agent shall have received
evidence satisfactory to it that all Liens associated with the Existing Canadian
Credit Facility are being released or terminated contemporaneously with the
making of such payments and that arrangements satisfactory to the Administrative
Agent has been made for recording and filing of such releases.

 

(t)            Tax Ruling.  Borrower shall have delivered to the Administrative
Agent a certificate of an Authorized Officer stating that it has received (i) an
opinion of FST’s certified public accountants that the Spin-Off should not
result in taxable income accruing to FST or its shareholders and (ii) an opinion
of FST’s certified public accountants that the contribution of Borrower, Wiser I
and Wiser II to Parent by FST should not result in capital gains tax being owed
in Canada on such contribution.

 

(u)           Intercompany Debt.  The Administrative Agent and the Lenders shall
have received acceptable evidence of (i) the repayment by Borrower in an amount
sufficient to cause the outstanding intercompany advances made by FST to
Borrower (the “Intercompany Debt”) to be no more than U.S.$100,000,000 and
(ii) the contribution by FST of all Equity Interests of Borrower, Wiser I and
Wiser II to Parent.

 

(v)           Other Documents.  The Administrative Agent shall have received
such other legal opinions, information, approvals, instruments and documents as
the Administrative Agent or its counsel may have reasonably requested.

 

61

--------------------------------------------------------------------------------


 

(w)          Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by and on behalf of Borrower or any other Loan Party shall be in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

The Administrative Agent shall notify Borrower, the other Agents and the Lenders
of the Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of (a) the Lenders to make Loans
and (b) any Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time, on
July 29, 2011 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

SECTION 4.3.                 Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)           Representations and Warranties.  At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the representations and
warranties of each Loan Party set forth in the Loan Documents to which it is a
party shall be true and correct on and as of such date after giving effect to
such funding and to the intended use thereof in all material respects as if made
on and as of such date (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date).

 

(b)           No Defaults.  At the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)           No Material Adverse Effect.  At the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, no event or events shall have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(d)           Borrowing Request.  The Administrative Agent shall have received a
Borrowing Request for any Borrowing. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by Borrower on the date thereof as to
the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each of Parent and Borrower agrees with the Administrative Agent, the other
Agents, any Issuing Bank and each Lender that, until the Commitments have
expired or been terminated and Obligations shall have been paid and performed in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed and no Bankers’ Acceptances Liabilities
are outstanding, it will perform its obligations set forth in this Article.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.1.                 Financial Reporting; Notices and Other
Information.  Borrower will furnish, or will cause to be furnished, to each
Lender, the Administrative Agent the following financial statements, reports,
notices and information:

 

(a)           Within 90 days after the end of each fiscal year, beginning with
the fiscal year ending December 31, 2011, a copy of Parent’s audited annual
report for the applicable fiscal year, including therein a consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Parent
and its consolidated Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)           Within 45 days after the end of each fiscal quarter beginning with
the fiscal quarter ending June 30, 2011, Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for the applicable fiscal quarter and the then-elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by an Authorized Officer as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)           Concurrently with any delivery of financial statements under
clause (a) or (b) above, a compliance certificate, in substantially the form of
Exhibit C or any other form approved by the Administrative Agent, executed by an
Authorized Officer of Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Article VI, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.10 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)           Promptly after the sending or filing thereof, copies of all
material public filings, (other than the applicable Form 10-K or Form 10-Q),
reports and communications from Parent and any of its Subsidiaries, and all
reports, proxy statements and registration statements which Parent or any of its
Subsidiaries files with the Commission or any national securities exchange;

 

(e)           By February 15th of each year, a Reserve Report prepared by an
Approved Engineer or prepared by Borrower and audited by an Approved Engineer
(the “Independent Reserve Report”), and by August 15th of each year, a Reserve
Report prepared by Borrower (subject to the proviso contained in the first
sentence of Section 2.7(c)), utilizing the customary discount rates and price
deck of the Administrative Agent and in form and substance acceptable to the
Administrative Agent (the “Internal Reserve Report”);

 

63

--------------------------------------------------------------------------------


 

(f)            [Intentionally omitted];

 

(g)           Within thirty (30) days after the end of each calendar quarter, a
certificate  specifying any sales, transfer, assignments or other dispositions
of Property of Borrower or any of its Restricted Subsidiaries governed by
subsections (d), (e), (f) or (g) of Section 7.5 occurring during such calendar
quarter, executed on behalf of Borrower by an Authorized Officer; and

 

(h)           Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Parent or
any Restricted Subsidiary, including any requested Internal Reserve Report, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

 

(i)            Documents required to be delivered pursuant to this Section 5.1
may be delivered electronically and shall be deemed to have been so delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on its website (located on the date hereof at
www.lonepineresources.com) or (ii) on which such documents are posted on the
Borrower’s behalf on the website of the United States Securities and Exchange
Commission or the website of the System for Electronic Document Analysis and
Retrieval (SEDAR) or on IntraLinks or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial
third-party website or whether sponsored by the Administrative Agent); provided
that, the Borrower shall notify the Administrative Agent of the posting of any
such documents and the Administrative Agent shall in turn give the Lenders
notice of such posting; and provided further that, if requested by the
Administrative Agent, the Compliance Certificate to be delivered under
Section 5.1(c) shall also be delivered in a tangible, physical version or in
.pdf format.

 

SECTION 5.2.                 Notice of Material Events.

 

(a)           Promptly, and in any event within three (3) Business Days of any
Authorized Officer of Parent or any of its Restricted Subsidiaries becoming
aware of the following events, Parent will furnish to the Administrative Agent
and each Lender written notice of the following:

 

(i)            the occurrence of any Default;

 

(ii)           the incurrence, or any proposed incurrence, of Senior Notes by
Parent or any of its Restricted Subsidiaries; and

 

(iii)          any sales, transfers, assignments or other dispositions of
Property of Parent or any of its Restricted Subsidiaries governed by subsections
(d), (e), (f) (but only if such transaction involves the sale of assets for a
value in excess of two percent (2%) of the lesser of (A) the Borrowing Base, if
in effect, and (B) the Commitments) or (g) of Section 7.5;

 

(b)           Promptly, and in any event within thirty (30) days of any
Authorized Officer of Parent or any of its Restricted Subsidiaries becoming
aware of the following events, Parent will furnish to the Administrative Agent
and each Lender written notice of the following:

 

64

--------------------------------------------------------------------------------


 

(i)            (A) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting
Parent or any of its Restricted Subsidiaries thereof or (B) the occurrence of
any adverse development with respect to any action, suit or proceeding
previously disclosed to the Administrative Agent or the Lenders pursuant to this
Agreement, in each case if such action, suit, proceeding or development could
reasonably be expected to result in a Material Adverse Effect;

 

(ii)           the occurrence of any Canadian Pension Plan Termination Event or
any ERISA Event that, alone or together with any other Canadian Pension Plan
Termination Events or ERISA Events that have occurred, could reasonably be
expected to result in liability of Borrower and its Restricted Subsidiaries in
an aggregate amount which could reasonably be expected to have a Material
Adverse Effect;

 

(iii)          any and all enforcement, cleanup, removal or other governmental
or regulatory actions or other environmental claims asserted against Borrower or
any of its  Restricted Subsidiaries or any of its Properties pursuant to any
applicable Environmental Laws which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect;

 

(iv)          any default under one or more Hedging Agreements which results in
an obligation of Borrower or any of its Restricted Subsidiaries to make one or
more payments in an aggregate amount in excess of C$10,000,000; and

 

(v)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

(c)           Each notice delivered under this Section shall be accompanied by a
statement of an Authorized Officer of Parent setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

SECTION 5.3.                 Information Regarding Collateral.  Borrower will
furnish to the Administrative Agent promptly, and in any event within thirty
(30) days upon becoming aware of the following changes, written notice of any
change (a) in any Loan Party’s corporate name or in any trade name used to
identify such Loan Party in the conduct of its business or in the ownership of
any of its Properties, (b) in the location of any Loan Party’s chief executive
office or its principal place of business, (c) in any Loan Party’s state or
province of incorporation or formation, (d) in any Loan Party’s identity or
corporate structure, (e) in any Loan Party’s organizational identification
number or any other such similar number identifying such Loan Party, and (f) in
the location of any Collateral to any jurisdiction in which any registration of,
or in respect of, any security agreement or pledge agreement may not be
effective to protect the Lien created thereunder, including information
regarding the time of such relocation, the items being relocated and the
intended new locality of such items.

 

SECTION 5.4.                 Existence; Conduct of Business.  Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of

 

65

--------------------------------------------------------------------------------


 

its business, except where the failure to so preserve, renew or keep in full
force and effect such rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks or trade names could not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.5.                 Payment of Obligations.  Borrower will, and will
cause each of its Restricted Subsidiaries to, pay its obligations, including
liabilities for Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) Parent or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation, and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.6.                 Maintenance of Properties.  Borrower will, and will
cause each of its Restricted Subsidiaries to, keep, preserve, protect and
maintain all Properties material to the conduct of its business in good repair,
working order and condition, and make necessary and proper repairs, renewals and
replacements so that its business, and the respective businesses of its
Restricted Subsidiaries, carried on in connection therewith may be properly
conducted at all times in accordance with standard industry practices unless the
(i) Borrower or the respective Restricted Subsidiary determines in good faith
that the continued maintenance of any of its Properties is no longer
economically desirable or (ii) the failure to so keep, preserve, protect and
maintain such Properties or the failure to make such repairs, renewals or
replacements could not reasonably be expected to result in a Material Adverse
Effect.  In particular, Borrower will, and will cause each of its Restricted
Subsidiaries to, operate or cause to be operated its Oil and Gas Properties as a
reasonable and prudent operator.

 

SECTION 5.7.                 Insurance.  Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies insurance in such amounts and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  The
Administrative Agent, on behalf of the Lenders, will be named as sole loss payee
and additional insured, as appropriate, with respect to such insurance. 
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

SECTION 5.8.                 Casualty and Condemnation.  Borrower (a) will
furnish to the Administrative Agent and the Lenders written notice promptly, and
in any event within three (3) Business Days of the occurrence, of any Casualty
Event to any Collateral or the commencement of any action or proceeding for the
taking of any material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of the Loan Documents.

 

SECTION 5.9.                 Books and Records; Inspection and Audit Rights. 
Parent will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and

 

66

--------------------------------------------------------------------------------


 

activities.  Parent will, and will cause each of its Restricted Subsidiaries to,
permit any representatives or agents designated by the Administrative Agent or
any Lender (including any consultants, accountants, lawyers and appraisers),
upon reasonable prior notice and at the reasonable cost and expense of Borrower,
to visit and inspect its Properties, including the Oil and Gas Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10.               Compliance with Laws.  Borrower will, and will cause
each of its Subsidiaries to, comply with all Governmental Rules applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.11.               Use of Proceeds and Letters of Credit.  Borrower
will, and will cause each Subsidiary to, use the proceeds of the Loans (a) to
refinance existing Indebtedness of  Borrower and its Subsidiaries, (b) to
reimburse each Issuing Bank for LC Disbursements in accordance with
Section 2.4(e), or (c) for Borrower’s and its Subsidiaries’ general corporate
purposes, in the ordinary course of business including for any non-hostile
acquisitions, working capital, and the development of oil and gas properties. 
Letters of Credit will be issued only to support normal and customary oil and
gas operations undertaken by Borrower or any of its Subsidiaries in the ordinary
course of its business.

 

SECTION 5.12.               Unrestricted Subsidiaries.  Parent:

 

(a)           will cause the management, business and affairs of Parent and its
Restricted Subsidiaries to be conducted in such a manner (including, by keeping
separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting any Property of Parent and its respective Subsidiaries to be
commingled) so that each Unrestricted Subsidiary that is a corporation will be
treated as a corporate entity separate and distinct from Parent and the
Restricted Subsidiaries;

 

(b)           except as permitted by Section 7.1(a)(iv), will not, and will not
permit any of the Restricted Subsidiaries to, incur, assume, Guarantee or be or
become liable for any Indebtedness of any of the Unrestricted Subsidiaries; and

 

(c)           will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, any Restricted Subsidiary.

 

SECTION 5.13.               Environmental Matters.

 

(a)           Borrower will, and will cause each of its Restricted Subsidiaries
to, comply in all material respects with all Environmental Laws now or hereafter
applicable to Borrower or its Restricted Subsidiaries, and shall obtain, at or
prior to the time required by applicable Environmental Laws, all environmental,
health and safety permits, licenses and other authorizations necessary for its
operations and maintain such authorizations in full force and effect, except to
the extent failure to have any such permit, license or authorization could not
reasonably be expected to have a Material Adverse Effect.

 

67

--------------------------------------------------------------------------------


 

(b)           Borrower will, and will cause each of its Restricted Subsidiaries
to, promptly furnish to the Administrative Agent all requests for information,
notices of claim, demand letters, and other written notifications, received by
Borrower or its Restricted Subsidiaries, asserting that in connection with its
ownership or use of its Properties or the conduct of its business, it is
potentially liable for investigation or clean-up of Hazardous Material at any
location, except to the extent any such investigation or clean-up could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.14.               Additional Subsidiaries.  If any Restricted
Subsidiary as of the date of its formation, its acquisition or at any time
thereafter, has a total asset value in excess of C$5,000,000 (or its equivalent
in other currencies) and has incurred Indebtedness or Guaranteed Indebtedness in
excess of C$5,000,000 (or its equivalent in other currencies) in favor of any
Person other than a Loan Party, then Borrower will (a) cause such Subsidiary
(unless such Subsidiary is a Foreign Subsidiary) to execute a Guaranty within 30
days after such Subsidiary is formed or acquired or is determined to have the
requisite total asset value and Indebtedness owed to third parties and (b)(i) to
execute a Debenture and a Deposit Agreement (to the extent necessary to comply
with Section 5.15(c)) and promptly take such actions to create and perfect Liens
on such Subsidiary’s assets to secure the Obligations as the Administrative
Agent shall reasonably request and (ii) pledge or cause to be pledged, and
create a first priority security interest in, pursuant to such foregoing
Debentures and Deposit Agreements, all Equity Interests in such Restricted
Subsidiary within 30 days after such Subsidiary is formed or acquired.

 

SECTION 5.15.               Further Assurances.

 

(a)           Borrower will, and will cause each Loan Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Majority Lenders may reasonably request, to effect the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
Borrower also agrees to provide to the Administrative Agent, from time to time
upon reasonable request of the Administrative Agent, information which is in the
possession of Borrower or its Restricted Subsidiaries or otherwise reasonably
obtainable by any of them, reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.  The Security Documents shall remain in effect at all
times unless otherwise released pursuant to the terms of this Agreement.

 

(b)           Borrower hereby authorizes the Administrative Agent and the
Lenders to file one or more financing statements, and amendments thereto, or any
equivalent thereto in Canada or any province, relative to all or any part of the
Collateral without the signature of Borrower or any other Loan Party where
permitted by law.  A carbon, photographic or other reproduction of the Security
Documents or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.  The
Administrative Agent will promptly send Borrower any financing statements or
amendments thereto it files without the

 

68

--------------------------------------------------------------------------------


 

signature of Borrower or any other Loan Party and the Administrative Agent will
promptly send Borrower the filing or recordation information with respect
thereto.

 

(c)           If at any time the Administrative Agent shall have received
currently effective, duly executed Loan Documents encumbering Oil and Gas
Properties of Borrower and its Restricted Subsidiaries constituting less than
75% of the Present Value of Oil and Gas Properties of Borrower and its
Restricted Subsidiaries then Borrower will notify the Administrative Agent and
the Lenders thereof and will, and/or will cause its Restricted Subsidiaries to,
execute and deliver to the Administrative Agent for the ratable benefit of each
Lender (other than any such Lender having notified the Administrative Agent that
it may not legally benefit from a given Security Document) supplemental or
additional Security Documents, in form and substance reasonably satisfactory to
the Administrative Agent and its counsel (including, but not limited to, (A) in
the case of Restricted Subsidiaries whose Oil and Gas Properties are to be
mortgaged pursuant to this Section 5.15(c), (1) a Guaranty, (2) a pledge of all
Equity Interests in such Restricted Subsidiary pursuant to a Pledge Agreement
and (3) appropriate Security Documents and (B) in the case of Borrower, a
Security Document), covering additional Oil and Gas Properties of Borrower and
its Restricted Subsidiaries not then encumbered by any Loan Documents such that
the Administrative Agent shall have received currently effective duly-executed
Security Documents (A) encumbering Oil and Gas Properties of Borrower and its
Restricted Subsidiaries constituting 75% or more of the Present Value of Oil and
Gas Properties of Borrower and its Restricted Subsidiaries.

 

SECTION 5.16.               Additional Guaranties; Pledge Agreement; Termination
of FST Guaranty.

 

(a)           On or before the Spin-Off Date, Borrower and Parent shall deliver,
or shall cause to be delivered, to the Administrative Agent, for the benefit of
the Lenders, (i)  Guaranties, in substantially the form attached hereto as
Exhibit F-2, by each of Parent, Wiser I and Wiser II; (ii) Pledge Agreements, in
substantially the form attached hereto as Exhibit G,  from each of Parent, Wiser
I, and Wiser II, pledging its Equity Interests in the Borrower, Wiser I, and
Wiser II; (iii) an opinion addressed to the Administrative Agent, the other
Agents and the Lenders, from Vinson & Elkins L.L.P., U.S. counsel to FST,
Parent, Wiser I and Wiser II, in form and substance reasonably satisfactory to
the Administrative Agent, with respect to the additional Guaranties and the
Pledge Agreements referenced in this Section 5.16(a); and (iv) the execution and
delivery of any and all further documents, agreements, instruments and
certificates reasonably requested by the Administrative Agent in connection with
the delivery of the additional Guaranties and the Pledge Agreements referenced
in this Section.

 

(b)           Upon the occurrence of the Spin-Off Date and the delivery of the
Security Documents described in Section 5.16(a) above, the Guaranty of FST shall
terminate and all Obligations thereunder shall cease.

 

69

--------------------------------------------------------------------------------


 

ARTICLE VI

FINANCIAL COVENANT

 

Parent agrees with the Administrative Agent, the other Agents, any Issuing Bank,
and each Lender that, until the Commitments have expired or been terminated and
Obligations shall have been paid and performed in full and all Letters of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, Parent will perform the obligations set forth in this Article.

 

SECTION 6.1.                 Ratio of Total Debt to EBITDA.  Parent will not
permit its ratio of Total Debt outstanding to EBITDA (calculated for the last
four consecutive fiscal quarter period then most recently ended for which
financial statements are available) to be greater than 4.00 to 1.0.

 

ARTICLE VII

NEGATIVE COVENANTS

 

Each of Parent and Borrower agrees with the Administrative Agent, the other
Agents, any Issuing Bank, and each Lender that, on and after the date of the
satisfaction of the requirements of Section 4.2 and until the Commitments have
expired or been terminated and Obligations shall have been paid and performed in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed and no Bankers’ Acceptances Liabilities
are outstanding, it will perform its obligations set forth in this Article.

 

SECTION 7.1.                 Indebtedness; Certain Equity Securities.

 

(a)           Borrower and Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Senior Notes and guarantees thereof by any Guarantor or Borrower
in an aggregate principal amount not to exceed at any one time U.S.$500,000,000;

 

(iii)          Indebtedness of Parent to any Restricted Subsidiary and of any
Restricted Subsidiary to Parent or any other Restricted Subsidiary that is
subordinated to the Obligations (other than Hedging Obligations) in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)          (A) Guarantees by Parent of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of Parent or any other Subsidiary, in each case
existing as of the date hereof and set forth in Schedule 7.1(a)(iv); and
(B) other Guarantees by Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of Parent or any other Subsidiary; provided that with
respect to clause (B), the Guarantees by Parent or any other Loan Party of
Indebtedness of any Unrestricted Subsidiary shall not exceed at any time
U.S.$5,000,000 in the aggregate and shall be subject to Section 7.4;

 

70

--------------------------------------------------------------------------------


 

(v)           Indebtedness of any Person that becomes a Restricted Subsidiary
after the Effective Date; provided that (A) such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary and
(B) the aggregate principal amount of Indebtedness permitted by this clause
(v) and clause (ix) shall not exceed C$25,000,000 at any time outstanding;

 

(vi)          Indebtedness of Parent and its Restricted Subsidiaries secured by
Liens permitted by Section 7.2(e) up to but not exceeding U.S.$10,000,000 at any
one time outstanding;

 

(vii)         Capital Lease Obligations or sale and leasebacks (i) of Borrower
and its Restricted Subsidiaries secured by Liens permitted by Section 7.2(i) up
to but not exceeding C$10,000,000 at any one time outstanding, and (ii) related
to the infrastructure and compression projects set forth on Schedule
7.1(a)(vii) attached hereto;

 

(viii)        prior to the Spin-Off Date, Indebtedness relating to Intercompany
Debt not to exceed U.S.$100,000,000;

 

(ix)           other Indebtedness of Borrower and its Restricted Subsidiaries in
an aggregate principal amount not exceeding C$30,000,000 at any time
outstanding; and

 

(x)            Indebtedness, not to exceed C$10,000,000 consisting of
performance, bid and customs bonds, letters of credit, statutory obligations,
surety and appeal bonds and other obligations of a like nature incurred in the
ordinary course of businesses in connection with new, renewed or extended
charter or leases of rigs entered into after the Effective Date, and
(ii) Indebtedness incurred in the ordinary course of business with respect to
insurance premium financing for insurance being acquired by Borrower or any
Subsidiary under customary terms and conditions.

 

(b)           Borrower and Parent will not, and will not permit any Restricted
Subsidiary to, issue any Preferred Equity Interest.

 

(c)           Borrower and Parent will not permit any of the Unrestricted
Subsidiaries to create, incur or suffer to exist any Indebtedness except:

 

(i)            Non-Recourse Debt in an aggregate principal amount not to exceed
C$125,000,000 at any time outstanding; and

 

(ii)           letter of credit or bank guarantee reimbursement obligations of
such Unrestricted Subsidiary in an amount not to exceed C$10,000,000 in the
aggregate at any one time outstanding, provided that stated principal amount of
all such reimbursement obligations so Guaranteed shall be considered Investments
and be subject to the aggregate limitation on Investments in Unrestricted
Subsidiaries imposed under Section 7.4(h).

 

SECTION 7.2.                 Liens.  Borrower and Parent will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any Property or

 

71

--------------------------------------------------------------------------------


 

asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Liens created under the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any Property or asset of Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 7.2;
provided that (i) such Lien shall not apply to any other Property or asset of
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date;

 

(d)           any Lien existing on any Property or asset prior to the
acquisition thereof by Borrower or any Restricted Subsidiary or existing on any
Property or asset of any Person that becomes a Restricted Subsidiary after the
Effective Date prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other Property or assets of
Borrower or any Restricted Subsidiary, and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary, as the case may be;

 

(e)           any Liens on assets acquired, constructed or improved by Borrower
or any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (v) or (vi) of Section 7.1(a), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 80% of the cost of acquiring,
constructing or improving such fixed or capital assets, and (iv) such Liens
shall not apply to any other Property of Borrower or any of its Restricted
Subsidiaries;

 

(f)            any Liens for or arising under farm-in, farm-out, joint
operating, pooling or unitization agreements, area of mutual interest
agreements, processing or unitization agreements, or similar agreements entered
into by Borrower and its Restricted Subsidiaries in the ordinary course of
business and which Borrower or such Restricted Subsidiary determines in good
faith to be necessary for or advantageous to the economic development of their
Properties;

 

(g)           additional Liens upon real and/or personal Property created after
the date hereof, provided that the aggregate Indebtedness secured thereby and
incurred on and after the date hereof shall not exceed C$5,000,000 in the
aggregate at any one time outstanding;

 

(h)           any Liens created pursuant to any Hedging Agreement (i) with any
Lender or any Affiliate of such Lender, or (ii) with any other Person, provided
that the aggregate value of the obligation secured by all such Liens permitted
by this clause (h)(ii) shall not exceed C$5,000,000 in the aggregate at any one
time outstanding and no such Liens shall extend to any Hydrocarbon Interests;

 

72

--------------------------------------------------------------------------------


 

(i)                                     Liens to secure Capital Lease
Obligations or sale and leaseback transactions permitted under
Section 7.1(a)(vii); provided that such Liens attach only to Property subject of
such Capital Lease Obligation;

 

(j)                                     Liens securing obligations of a
Subsidiary of Borrower to Borrower; and

 

(k)                                  any extension, renewal or replacement of
the foregoing, provided that the Liens permitted hereunder shall not be spread
to cover any additional Indebtedness or Property (other than a substitution of
like Property).

 

SECTION 7.3.                                                    Fundamental
Changes.

 

(a)                                  Borrower and Parent will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate or amalgamate
with any other Person, or permit any other Person to merge into or consolidate
or amalgamate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Restricted Subsidiary may merge into or
amalgamate with Borrower, (ii) any Restricted Subsidiary may merge into or
amalgamate with any Restricted Subsidiary, (iii) any Restricted Subsidiary
(other than a Loan Party) may liquidate or dissolve if Borrower determines in
good faith that such liquidation or dissolution is in the best interests of
Borrower and is not materially disadvantageous to the Lenders, and (iv) Borrower
or any Restricted Subsidiary may merge, amalgamate or consolidate with any other
Person if in the case of a merger, amalgamation or consolidation of Borrower,
Borrower is the surviving corporation or the amalgamated corporation resulting
from such amalgamation continues to be liable for the Obligations of the
Borrower under the Loan Documents or applicable law, and, in any other case, the
surviving corporation or amalgamated corporation is a wholly-owned Restricted
Subsidiary and such Restricted Subsidiary (x) has complied with the requirements
of Section 5.12 and (y) shall have assumed and ratified all obligations of any
Restricted Subsidiary involved in such merger or amalgamation pursuant to
documentation in form and substance satisfactory to the Administrative Agent.

 

(b)                                 Borrower and Parent will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto.

 

SECTION 7.4.                                                    Investments,
Loans, Advances, Guarantees and Acquisitions.  Borrower and Parent will not, and
will not permit any Restricted Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Restricted
Subsidiary prior to such merger) any Equity Interests in or evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or make or permit to exist any
Investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)                                  Permitted Investments;

 

73

--------------------------------------------------------------------------------


 

(b)                                 Investments existing on the date of this
Agreement and set forth on Schedule 7.4;

 

(c)                                  Investments by Borrower and its Restricted
Subsidiaries in Equity Interests in Restricted Subsidiaries and Indebtedness of
Borrower or a Restricted Subsidiary permitted by Section 7.1(a)(iii); provided
that (i) the aggregate amount of Investments by Restricted Subsidiaries in and
Guarantees by Restricted Subsidiaries of Indebtedness of, Foreign Subsidiaries
(other than those located in the United States) and other Restricted
Subsidiaries relating to Oil and Gas Properties not located within the
geographic boundaries of Canada or the United States (including all Investments
existing on the Effective Date) shall not exceed C$25,000,000 at any time
outstanding, and (ii) any Foreign Subsidiary or any other Restricted Subsidiary
owning Oil and Gas Properties not located within the geographic boundaries of
Canada may make Investments in any of its wholly-owned direct or indirect
Restricted Subsidiaries to the extent of the net income of such Foreign
Subsidiary or the net income attributable to such Oil and Gas Properties;

 

(d)                                 one or more substantially contemporaneous
Investments in Equity Interests of any Person owning Oil and Gas Properties
which, after giving effect to such Investments, will be a Restricted Subsidiary
or will be merged into or with a Restricted Subsidiary; provided that (i) as a
result of such Investments, such Person becomes a wholly-owned Restricted
Subsidiary and has complied with the requirements of Section 5.14, and (ii) no
Default would result from such Person becoming a Restricted Subsidiary;

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 7.1; provided that (i) a Restricted Subsidiary shall not
Guarantee any other Indebtedness unless such Restricted Subsidiary also has
Guaranteed the Obligations pursuant to a Guaranty delivered pursuant to
Article IV on the Effective Date or pursuant to Section 5.14, and (ii) the
aggregate principal amount of Indebtedness of Foreign Subsidiaries that is
Guaranteed by any Restricted Subsidiary shall be subject to the limitation set
forth in clause (c) above;

 

(f)                                    Investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(g)                                 Investments in Oil and Gas Properties;

 

(h)                                 (i) Investments in Unrestricted Subsidiaries
existing as of the date hereof and set forth in Schedule 7.4, and (ii) other
Investments in Unrestricted Subsidiaries (including Investments in the form of
guarantees of letters of credit or bank guarantee reimbursement obligations of
an Unrestricted Subsidiary in an amount not to exceed U.S.$10,000,000 at any one
time outstanding) up to but not exceeding U.S.$30,000,000 (or the equivalent in
other currencies) cumulatively in the aggregate during the term of this
Agreement plus the net cash proceeds of any issuance of Equity Interests which
is applied simultaneously or substantially simultaneously for an Investment,
including Investments in Unrestricted Subsidiaries; provided that any cash
dividends received by Borrower or any Restricted Subsidiary from any
Unrestricted Subsidiary shall reduce pro tanto the aggregate amount of the
Investments in such Unrestricted Subsidiary for purposes of calculating
compliance with such U.S.$30,000,000 limitation; and

 

74

--------------------------------------------------------------------------------


 

(i)                                     additional Investments in an aggregate
principal amount not to exceed five percent (5%) of the then currently effective
Borrowing Base when made, at any one time outstanding.

 

SECTION 7.5.                                                    Asset Sales. 
Borrower and Parent will not, and will not permit any Restricted Subsidiary to,
sell, transfer, lease or otherwise dispose of any Property or asset, including
any Equity Interest owned by it, nor will Borrower or Parent permit any of its
Restricted Subsidiaries to issue any additional Equity Interest in such
Restricted Subsidiary, except:

 

(a)                                  sales or other dispositions of inventory,
used or surplus equipment and Permitted Investments in the ordinary course of
business;

 

(b)                                 sales, transfers and dispositions of
Property to Borrower or a Restricted Subsidiary (including the transfer of Oil
and Gas Properties into newly created general or limited partnerships or limited
liability companies, all of the Equity Interests of which are directly or
indirectly owned by Borrower and/or its other Restricted Subsidiaries) or the
issuance of any Equity Interest in Borrower or any Restricted Subsidiary to
Borrower or any Restricted Subsidiary;

 

(c)                                  any Hydrocarbons produced or sold in the
ordinary course of business;

 

(d)                                 the sale, transfer or other disposition in
one or more transactions of the Properties, including the midstream assets and
assets incidental thereto in the Naraway and Ojay fields,  listed on Schedule
7.5;

 

(e)                                  the sale, transfer or other disposition of
Equity Interests in Unrestricted Subsidiaries;

 

(f)                                    the sale, transfer or other disposition
in one or more transactions of Property (other than Equity Interests in
Restricted Subsidiaries) not constituting Borrowing Base Properties; provided
that the aggregate value of such Property so sold, transferred or disposed of
during any six (6) month period does not exceed C$25,000,000; and

 

(g)                                 the sale, transfer or other disposition in
one or more transactions of Property constituting either Equity Interests in
Restricted Subsidiaries or any Oil and Gas Properties that are given value in
the calculation of the Borrowing Base, as applicable, including the sale of any
Production Payments; provided that if the aggregate fair market value of such
Oil and Gas Property so sold, transferred or disposed of during the period since
the most recent redetermination of the Borrowing Base shall exceed 10% of the
amount of the then currently effective Borrowing Base, then the Borrowing Base
shall be reduced by an amount equal to value assigned such Oil and Gas Property
in the most recently prepared Reserve Reports (or if no such value was assigned,
by an amount to be agreed upon by Borrower and the Administrative Agent, each
acting reasonably).

 

SECTION 7.6.                                                    Sale and
Leaseback Transactions.  Except to the extent permitted by Section 7.1 and
Section 7.2, Borrower and Parent will not, and will not permit any Loan Party,
other than FST, to enter into any arrangement, directly or indirectly, whereby
it shall sell or

 

75

--------------------------------------------------------------------------------


 

transfer any Property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such Property or
other Property that it intends to use for substantially the same purpose or
purposes as the Property sold or transferred.

 

SECTION 7.7.                                                    Hedging
Agreements.

 

(a)                                  At no time shall Borrower and Parent and
its Restricted Subsidiaries have (i) Hedging Agreements rolling on a five-year
basis relating to crude oil in place with respect to more than 80% of reasonably
anticipated, as of the date when entered into, crude oil Hydrocarbon production
net of royalties from the “proved developed producing oil and gas reserves” (as
defined in the standards and guidelines of the Commission or in accordance with
NI 51-101, provided that if both the Commission standards and guidelines and NI
51-101 are applicable, the Commission standards and guidelines shall control) or
(ii) Hedging Agreements rolling on a five-year basis relating to natural gas in
place with respect to more than 80% of reasonably anticipated, as of the date
when entered into, natural gas Hydrocarbon production net of royalties from the
“proved developed producing oil and gas reserves” (as defined in the standards
and guidelines of the Commission or in accordance with NI 51-101, provided that
if both the Commission standards and guidelines and NI 51-101 are applicable,
the Commission standards and guidelines shall control), in either case which are
attributable to the Hydrocarbon Interests of Borrower and its Restricted
Subsidiaries as set forth in the most recently delivered Reserve Report.

 

(b)                                 Borrower and Parent will not, and will not
permit any Loan Party, other than FST, to, enter into any Hedging Agreement,
other than Hedging Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which Borrower or any Restricted Subsidiary is
exposed in the conduct of its business or the management of its liabilities.

 

SECTION 7.8.                                                    Restricted
Payments; Certain Payments of Indebtedness.  From and after the Spin—Off Date,
Parent will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that Parent may make Restricted Payments provided
that (A) such Restricted Payments are in shares of common stock or other Equity
Interests of Parent or (B) if such Restricted Payments are in cash or of
Property not constituting Equity Interests, then the aggregate amount of all
such dividends shall not exceed (in cash or fair market value of Property) an
amount equal to the sum of (1) U.S.$10,000,000, plus (2) 50% of the Consolidated
Net Income of Parent and its Restricted Subsidiaries on a consolidated basis for
the period commencing on the Effective Date to and including the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered under Section 5.1 taken as a single accounting period (provided that
in no event shall the amount under this clause (2) be less than U.S.$0.00), plus
(3) 50% of the net cash proceeds received by Parent from any sale of Equity
Interests after the Effective Date.

 

SECTION 7.9.                                                    Transactions
with Affiliates.  Borrower and Parent will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise transfer any Property or
assets to, or purchase, lease or otherwise acquire any Property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business and that are at
prices and on terms and conditions not less favorable to Borrower or

 

76

--------------------------------------------------------------------------------


 

such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any Restricted Payment permitted by
Section 7.8, (d) any Investment permitted by Section 7.4 and (e) the ongoing
Transition Agreements.

 

SECTION 7.10.                                              Restrictive
Agreements.  Borrower and Parent will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits or restricts (a) the ability of
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien in favor of the Administrative Agent for the benefit of the Lenders upon
any of its Property, or (b) the ability of any Restricted Subsidiary to make
Restricted Payments to Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of Borrower or any other Restricted Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document or any Senior Notes Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date of this
Agreement identified on Schedule 7.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other obligations permitted by this Agreement if such
restrictions or conditions apply only to the Property or assets securing such
Indebtedness or other obligation, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases or other agreements restricting the
assignment thereof.

 

SECTION 7.11.                                              No Action to Affect
Security Documents.  Except for transactions expressly permitted hereby,
Borrower and Parent shall not, and shall not permit any of its Subsidiaries to,
do anything to adversely affect the priority of the Liens created by the
Security Documents given or to be given in respect of the Obligations.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

SECTION 8.1.                                                    Listing of
Events of Default.  Each of the following events or occurrences described in
this Section 8.1 shall constitute an “Event of Default”:

 

(a)                                  Non-Payment of Obligations.  Any Loan Party
shall default in the payment or prepayment when due of any principal of any Loan
(including BA Loans and Bankers’ Acceptances) or of any reimbursement obligation
with respect to any Letter of Credit or Bankers’ Acceptance; or Borrower shall
default in the payment when due of any interest, fee or of any other obligation
under any Loan Document and such default continues for a period of three
(3) Business Days.

 

(b)                                 Breach of Warranty.  Any representation or
warranty of any Loan Party made or deemed to be made in any Loan Document or any
other writing or certificate furnished by or on behalf of any Loan Party to the
Administrative Agent, any other Agent or any Lender for

 

77

--------------------------------------------------------------------------------


 

purposes of or in connection with any Loan Document is or shall be false or
misleading when made in any material respect.

 

(c)                                  Non-Performance of Covenants and
Obligations.  Any Loan Party shall default in the due performance and observance
of any of its obligations under Sections 5.2, 5.7, 5.11, 5.15, or 5.16 or under
Article IV or VII.

 

(d)                                 Non-Performance of Other Covenants and
Obligations.  Any Loan Party shall default in the due performance and observance
of any other agreement contained in any Loan Document, and such default shall
continue unremedied for a period of 30 days after notice thereof shall have been
given to Borrower by the Administrative Agent or the Majority Lenders.

 

(e)                                  Default on Other Indebtedness.  Any Loan
Party shall default in the payment when due of any principal of or interest on
any of its other Indebtedness aggregating C$15,000,000 or more, or in the
payment when due of C$15,000,000 or more in the aggregate under one or more
Hedging Agreements; or any event specified in any note, agreement, indenture or
other document evidencing or relating to any such Indebtedness shall occur if
the effect of such event is to cause, or (with the giving of any notice or the
lapse of time or both) to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity.

 

(f)                                    [Intentionally Omitted].

 

(g)                                 Bankruptcy and Insolvency.  Any Loan Party
shall (i) generally fail to pay, or admit in writing its inability or
unwillingness to generally pay, debts as they become due; (ii) apply for,
consent to, or acquiesce in, the appointment of a trustee, receiver, receiver
and manager, sequestrator or other custodian for any Loan Party, or any
substantial part of the property of any thereof, or make a general assignment
for the benefit of creditors; (iii) in the absence of such application, consent
or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, receiver and manager, sequestrator or other custodian for any Loan
Party, or for a substantial part of the property of any thereof, and such
trustee, receiver, receiver and manager, sequestrator or other custodian shall
not be discharged or stayed within 60 days, provided that each Loan Party hereby
expressly authorizes the Administrative Agent to appear in any court conducting
any relevant proceeding during such 60-day period to preserve, protect and
defend the rights of the Lenders under the Loan Documents; (iv) permit or suffer
to exist the commencement of any bankruptcy, reorganization, debt arrangement or
other case or proceeding under any bankruptcy or insolvency law (including the
Bankruptcy and Insolvency Act (Canada)), or any dissolution, winding up or
liquidation proceeding, in respect of any Loan Party, and, if any such case or
proceeding is not commenced by such Loan Party, such case or proceeding shall be
consented to or acquiesced in by such Loan Party or shall result in the entry of
an order for relief or shall remain for 60 days undismissed or unstayed,
provided that each Loan Party hereby expressly authorizes the Agent to appear in
any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend the rights of the Lenders under the Loan Documents;
or (v) take any corporate or partnership action authorizing, or in furtherance
of, any of the foregoing.

 

78

--------------------------------------------------------------------------------


 

(h)                                 Judgments.  One or more judgments or orders
for the payment of money in excess of C$15,000,000 in the aggregate (exclusive
of amounts fully covered by valid and collectible insurance in respect thereof
subject to customary deductibles or fully covered by an indemnity with respect
thereto reasonably acceptable to the Majority Lenders) shall be rendered against
any Loan Party and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order, or (ii) such judgment shall have
become final and non-appealable and shall have remained outstanding for a period
of 60 consecutive days.

 

(i)                                     Change in Control.

 

(i)                                     On or before Parent IPO, FST shall fail
to own or control, directly or indirectly, all of the outstanding Equity
Interests of Borrower;

 

(ii)                                  After Parent IPO and prior to the Spin-Off
Date, FST shall fail to own or control, directly or indirectly, eighty and
one/tenth percent (80.1%) or more of the outstanding Equity Interests of
Borrower;

 

(iii)                               Other than FST, any “person” or “group” of
related persons (as such terms are used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that such person or group shall be deemed to have “beneficial
ownership” of all shares that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 35% of the total voting power of the
outstanding capital stock (excluding any debt securities convertible into
equity) normally entitled to vote in the election of directors (“Voting Stock”)
of the Parent (or its successor by merger, consolidation or purchase of all or
substantially all of its assets) (for purposes of this clause, such person or
group shall be deemed to beneficially own any Voting Stock held by a parent
entity, if such person or group “beneficially owns” (as defined above), directly
or indirectly, more than 35% of the voting power of the Voting Stock of such
Parent);

 

(iv)                              The first day on which a majority of the
members of the board of directors of the Parent are not, as of any date of
determination, either (i) a member of the board of directors of the Parent on
the date of the Parent IPO, or (ii) individuals who were nominated for election
or elected to the Parent’s board of directors with the approval of the majority
of the directors described in clause (i) (or approved for nomination or election
by the majority of directors described in clause (i) or (ii) hereof) who were
members of the Parent’s board of directors at the time of such nomination or
election; or

 

(v)                                 After the Spin-Off Date, Parent shall fail
to own or control, directly or indirectly, all of the outstanding Equity
Interests of Borrower.

 

(j)                                     Failure of Liens.  The Liens created by
the Security Documents shall at any time not constitute valid and perfected
Liens on the collateral intended to be covered thereby (to the extent perfection
by filing, registration, recordation or possession is required) in favor of the
Administrative Agent or, except for expiration in accordance with its terms and
as set forth in

 

79

--------------------------------------------------------------------------------


 

Section 5.15(c) hereof, any of the Security Documents shall for whatever reason
be terminated or cease to be in full force and effect, or the enforceability
thereof shall be contested by any Loan Party.

 

SECTION 8.2.                                                    Action if
Bankruptcy.  If any Event of Default described in Section 8.1(g) shall occur,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations hereunder shall automatically be and become immediately due and
payable, without demand, protest or presentment or notice of any kind, all of
which are hereby expressly waived by Borrower and its Subsidiaries.  Without
limiting the foregoing, the Agents and the Lenders shall be entitled to exercise
any and all other remedies available to them under the Loan Documents and
applicable law.

 

SECTION 8.3.                                                    Action if Other
Event of Default.  If any Event of Default (other than any Event of Default
described in Section 8.1(g)) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Majority Lenders, may, by notice to Borrower
declare (a) the Commitments (if not theretofore terminated) to be terminated
and/or (b) all of the outstanding principal amount of the Loans (including BA
Loans and Bankers’ Acceptances) and all other Obligations hereunder to be due
and payable, whereupon the Commitments shall terminate and the full unpaid
amount of such Loans and other Obligations shall be and become immediately due
and payable, without demand, protest or presentment or notice of any kind, all
of which are hereby waived by Borrower and its Subsidiaries.  Without limiting
the foregoing, the Agents and the Lenders shall be entitled to exercise any and
all other remedies available to them under the Loan Documents and applicable
law.

 

ARTICLE IX

AGENTS

 

Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints JPMorgan Chase Bank, N.A., Toronto Branch, as the Administrative Agent,
The Toronto-Dominion Bank and Bank of Montreal, as the Co-Syndication Agents,
and The Bank of Nova Scotia and Wells Fargo Financial Corporation Canada, as the
Co-Documentation Agents, and authorizes each such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto; provided, however, that none of the
Co-Syndication Agents or Co-Documentation Agents shall have or be deemed to have
any liability hereunder or any duties or obligations under the Loan Documents.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

None of the Agents shall have any duties or obligations except those expressly
set forth in the Loan Documents.  Without limiting the generality of the
foregoing, (a) the Agents shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has

 

80

--------------------------------------------------------------------------------


 

occurred and is continuing, (b) each Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise following its receipt of written instructions from the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.2), and (c) except
as expressly set forth in the Loan Documents, the Agents shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent, FST, Borrower or any of their Subsidiaries that
is communicated to or obtained by the bank serving as such Agent or any of its
Related Parties in any capacity.  Each Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2) or in the absence of its
own gross negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE
INTENTION OF THE PARTIES HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE
CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER
SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL.  Each Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Borrower or a
Lender, and such Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

The Administrative Agent and the other Agents shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
and the other Agents may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  Any
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

81

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor or Administrative Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders and Borrower.  Upon any such resignation, the Majority
Lenders shall have the right, in good faith consultation with Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, respectively, which shall be a
bank with an office in Toronto, Canada or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, as
the case may be, and the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder (other than its obligations under
Section 10.12).  The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon any Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.1.                                              Notices.  Except in
the case of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(a)                                  if to Borrower, to:

 

Canadian Forest Oil Ltd.

Suite 2500, 645 - 7th Avenue, S.W.

Calgary, Alberta T2P 4G8

Canada

Attention:

Vice President - Finance

Telephone:

403-292-8000

Facsimile:

403-292-8072

 

82

--------------------------------------------------------------------------------


 

On or before the Spin-Off Date, with a copy to:

 

Forest Oil Corporation

707 17th Street, Suite 3600

Denver, Colorado 80202

Attention:

General Counsel

Telephone:

303-812-1739

Facsimile:

303-812-1510

 

(b)                                 if to the Administrative Agent:

 

JPMorgan Chase Bank, N.A., Toronto Branch

200 Bay Street, Floor 18

ON1-1800

Toronto, Ontario M5J 2J2

Canada

Attention:

Amanda Vidulich

Telephone:

416-981-9235

Facsimile:

416-981-9128

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 3rd Floor

Dallas, Texas 75201

Attention:

Brian P. Orlando

Telephone:

214-965-3245

Facsimile:

214-965-3280

 

(c)                                  if to either Co-Syndication Agent, either
Co-Documentation Agent or any other Lender, to it at its address (or telecopy
number) provided to the Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.

 

(d)                                 if to any Lender, to it at its address (or
telecopy number) provided to the Administrative Agent and Borrower or as set
forth in its “Administrative Questionnaire” as defined in this Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.2.                                              Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or

 

83

--------------------------------------------------------------------------------


 

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any of the Loan
Documents nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Borrower and the Majority Lenders or by Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce, or otherwise release Borrower from
its obligation to pay, the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
adversely affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender adversely affected thereby, (v) change any of the
provisions of this Section 10.2, Section 2.7 (unless a lesser vote is otherwise
required pursuant to this Section 10.2), Section 2.10 (unless a lesser vote is
otherwise required pursuant to this Section 10.2) or the definitions of
“Majority Lenders” or “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to determine or
redetermine the Borrowing Base or required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vi) except as expressly provided herein, in
the Security Documents, release all or any part of the Collateral from the Liens
of the Security Documents, without the written consent of each Lender; provided,
further, that no such agreement shall (1) change any provision regarding when
determinations of the Borrowing Base are required pursuant to Section 2.7,
(2) postpone or defer scheduled Borrowing Base redeterminations pursuant to
Section 2.7,  or (3) change any provision regarding remedies for a Borrowing
Base Deficiency pursuant to Section 2.10, without the written consent of the
Required Lenders; provided further that no such agreement shall amend, waive,
modify or otherwise affect the rights or duties of any Agent or any Issuing Bank
without the prior written consent of such Agent or any Issuing Bank, as the case
may be; provided further that the Administrative Agent shall have the right to
execute and deliver any release of Lien (or other similar instrument) without
the consent of any Lender to the extent such release is required to permit
Borrower or a Restricted Subsidiary to consummate a transaction permitted by the
Loan Documents; provided further that any Lender or Affiliate of any Lender
which is a party to a Hedging Agreement shall have the right to execute and
deliver

 

84

--------------------------------------------------------------------------------


 

any amendments, modifications or replacements to such Hedging Agreement to which
it is a party without the consent of any Loan Party, any Lender, any Affiliate
of a Lender or any Agent.

 

SECTION 10.3.                                              Expenses; Indemnity;
Damage Waiver.

 

(a)                                  Borrower shall pay (i) all legal, printing,
recording, syndication, travel, advertising and other reasonable out-of-pocket
expenses incurred by the Agents, the Arranger and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents and the
Arranger (on a solicitor and his own client basis), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement, the Loan Documents and
each other document or instrument relevant to this Agreement or the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by an
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) the filing,
recording, refiling or rerecording of the Debentures, the Deposit Agreements and
the other Security Documents and/or any financing statements relating thereto
and all amendments, supplements and modifications to, and all releases and
terminations of, any thereof and any and all other documents or instruments of
further assurance required to be filed or recorded or refiled or rerecorded by
the terms hereof or of the Debentures, the Deposit Agreements and the other
Security Documents, and (iv) all out-of-pocket expenses incurred by the Agents,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Agents, any Issuing Bank or any Lender (on a solicitor and
his own client basis), in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Borrower shall indemnify the Agents, each
Issuing Bank, the Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee (on a solicitor and
his own client basis), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Financing Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any Mortgaged Property or any other property currently or
formerly owned or operated by Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a

 

85

--------------------------------------------------------------------------------


 

party thereto; provided that such indemnity and release shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL).

 

(c)                                  To the extent that Borrower fails to pay
any amount required to be paid by Borrower to the Administrative Agent or an
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or such Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.

 

(d)                                 To the extent permitted by applicable law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Financing Transactions, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than thirty (30) days after written demand therefor.

 

SECTION 10.4.                                              Successors and
Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each Issuing Bank and each Lender
(and any attempted assignment or transfer by Borrower without such consent shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Person who is not a Foreign Lender; provided that (i) except in the
case of an assignment to a Lender or a Lender Affiliate, Borrower (unless an
Event of Default

 

86

--------------------------------------------------------------------------------


 

has occurred and is continuing) and the Administrative Agent (and, in the case
of an assignment of all or a portion of a Commitment or any Lender’s obligations
in respect of its LC Exposure, the Issuing Banks) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld),
(ii) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
be in increments of C$1,000,000 and not less than C5,000,000 unless Borrower
(unless an Event of Default has occurred and is continuing)and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of C$3,500, (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and (vi) after giving effect to any assignment
hereunder, the assigning Lender shall have a Commitment of at least C$5,000,000
unless Borrower and the Administrative Agent otherwise consents; and provided
further that any consent of Borrower otherwise required under this paragraph
shall not be required if an Event of Default under Section 8.1 has occurred and
is continuing.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to the
Loan Documents and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under the Loan Documents (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 2.20 and 10.3
and be subject to the terms of Section 10.12).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of Borrower, shall maintain at one of its offices in
Toronto, Canada, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of the Loan Documents, notwithstanding notice to the
contrary.  The Register shall be available for inspection by Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee

 

87

--------------------------------------------------------------------------------


 

referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register and will provide prompt written notice to Borrower of
the effectiveness of such assignment.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other entities which are resident in Canada for purposes of
the Income Tax Act (Canada) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
second proviso to Section 10.2(b) that affects such Participant.  Subject to
paragraph (f) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16, 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Sections 10.8 and 10.12 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16, 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(g)                                 Any Lender may at any time pledge or assign
a Lien in all or any portion of its rights under this Agreement to secure
obligations of such Lender, and this Section shall not apply to any such pledge
or assignment; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.5.                                              Survival.  All
covenants, agreements, representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to the Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank, the
Arranger or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or

 

88

--------------------------------------------------------------------------------


 

any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17,
2.18, 2.20, 10.3, 10.12 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 10.6.                                              Counterparts;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.7.                                              Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 10.8.                                              Right of Setoff.  If
an Event of Default shall have occurred and be continuing, each of the Agents,
the Issuing Banks, the Lenders and their Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of Borrower or any of
its Restricted Subsidiaries against any and all the obligations of Borrower now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided, however, that any such set
off and application shall be subject to the provisions of Section 2.18.

 

SECTION 10.9.                                              GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF
CANADA APPLICABLE THEREIN.

 

(b)                                 EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE PROVINCE OF ALBERTA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING

 

89

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE
PROVINCE OF ALBERTA.  EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE PROVINCE OF ALBERTA.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 10.10.                                        WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

90

--------------------------------------------------------------------------------


 

SECTION 10.11.                                        Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 10.12.                                        Confidentiality.  Each of
the Agents, the Issuing Banks, and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Hedging Agreement or any securitization
transaction, (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section by any Person or (ii) becomes available to any Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the Loan
Parties.  For purposes of this Section, “Information” means all information
received from the Loan Parties relating to such Loan Parties or their business,
other than any such information that is available to any Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Loan
Parties; provided that, in the case of information received from Borrower after
the date of this Agreement, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 10.13.                                        Interest Rate Limitation. 
It is the intention of the parties hereto to conform strictly to applicable
interest, usury and criminal laws and, anything herein to the contrary
notwithstanding, the obligations of Borrower and the Guarantors to a Lender, any
Issuing Bank or any Agent under this Agreement or any Loan Document shall be
subject to the limitation that payments of interest shall not be required to the
extent that receipt thereof would be contrary to provisions of law applicable to
such Lender, such Issuing Bank or Agent limiting rates of interest which may be
charged or collected by such Lender, such Issuing Bank or Agent.  Accordingly,
if the transactions contemplated hereby or thereby would be illegal,
unenforceable, usurious or criminal under laws applicable to a Lender, any
Issuing Bank or any Agent (including the laws of any jurisdiction whose laws may
be mandatorily applicable to such Lender or Agent notwithstanding anything to
the contrary in any Loan Document then, in that event, notwithstanding anything
to the contrary in Loan Document, it is agreed as follows:

 

(a)                                  the provisions of this Section shall govern
and control;

 

91

--------------------------------------------------------------------------------


 

(b)           the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under this Agreement or any Loan Document or otherwise in connection
with this Agreement or any Loan Document by such Lender, such Issuing Bank or
such Agent shall under no circumstances exceed the maximum amount of interest
allowed by applicable law (such maximum lawful interest rate, if any, with
respect to each Lender, each Issuing Bank and the Agents herein called the
“Highest Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to Borrower by such Lender, such Issuing Bank
or such Agent (or, if such consideration shall have been paid in full, such
excess refunded to Borrower);

 

(c)           all sums paid, or agreed to be paid, to such Lender, such Issuing
Bank or such Agent for the use, forbearance and detention of the indebtedness of
Borrower to such Lender, such Issuing Bank or such Agent hereunder or under any
Loan Document shall, to the extent permitted by laws applicable to such Lender,
such Issuing Bank or such Agent, as the case may be, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest is uniform throughout the full term
thereof;

 

(d)           if at any time the interest provided pursuant to this Section or
any other clause of any Loan Document, together with any other fees or
compensation payable pursuant to any Loan Document and deemed interest under
laws applicable to such Lender, such Issuing Bank or such Agent, exceeds that
amount which would have accrued at the Highest Lawful Rate, the amount of
interest and any such fees or compensation to accrue to such Lender, such
Issuing Bank or such Agent pursuant to any Loan Document shall be limited,
notwithstanding anything to the contrary in any Loan Document, to that amount
which would have accrued at the Highest Lawful Rate, but any subsequent
reductions, as applicable, shall not reduce the interest to accrue to such
Lender, such Issuing Bank or such Agent pursuant to any Loan Document below the
Highest Lawful Rate until the total amount of interest accrued pursuant to any
Loan Document, as the case may be, and such fees or compensation deemed to be
interest equals the amount of interest which would have accrued to such Lender
or Agent if a varying rate per annum equal to the interest provided pursuant to
any other relevant Section hereof (other than this Section) or thereof, as
applicable, had at all times been in effect, plus the amount of fees which would
have been received but for the effect of this Section; and

 

(e)           with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Loan Documents) by
such Lender, such Issuing Bank or such Agent would cause such Lender to charge
Borrower a criminal rate of interest, the Lenders, the Issuing Banks and the
Agents agree that they will not require the payment or receipt thereof or a
portion thereof which would cause a criminal rate of interest to be charged by
such Lender, such Issuing Bank or such Agent, as applicable, and if received
such affected Lender, such Issuing Bank or Agent will return such funds to
Borrower so that the rate of interest paid by Borrower shall not exceed a
criminal rate of interest from the date this Agreement was entered into.

 

SECTION 10.14.             Collateral Matters; Hedging Agreements.  The benefit
of the Security Documents and of the provisions of this Agreement relating to
the Collateral shall also extend to and be available to those Lenders or their
Affiliates which are counterparties to the Hedging Agreements on a pro rata
basis in respect of any Hedging Obligations of Borrower or any of its

 

92

--------------------------------------------------------------------------------


 

Restricted Subsidiaries that are in effect at such time as such Person (or its
Affiliate) is a Lender, but only while such Person or its Affiliate is a Lender;
provided that it is the intention of the Lenders that receipt of payment in
respect of Hedging Obligations of Borrower and its Restricted Subsidiaries under
any Hedging Agreement with a Lender, or any Affiliate of a Lender from
realization of any Collateral, shall be subject to the terms of the Security
Documents.

 

SECTION 10.15.             Arranger; Co-Documentation Agents; Co-Syndication
Agents.  None of the Persons identified on the facing page or the signature
pages of this Agreement as the “Sole Book Manager and Lead Arranger” or a
“Co-Documentation Agent” or a “Co-Syndication Agent” shall have any right,
power, obligation, liability, responsibility or duty under any Loan Document
other than, except in the case of the Arranger, those applicable to all Lenders
as such.  Without limiting the foregoing, none of the Arranger, any
Co-Documentation Agent or any Co-Syndication Agent shall have or be deemed to
have any fiduciary relationship with any Lender or Borrower or any of its
Subsidiaries.  Borrower and each Lender acknowledges that it has not relied, and
will not rely, on any of the Arranger, any Co-Documentation Agent or any
Co-Syndication Agent in deciding to enter into this Agreement or in taking or
not taking any action hereunder or under the Loan Documents.

 

SECTION 10.16.             Loan Documents.  Each Lender on behalf of itself and
any Affiliate which is a counterparty to a Hedging Agreement acknowledges and
agrees that the Administrative Agent has entered into the Security Documents on
behalf of itself, the other Agents, Lenders and Affiliates thereof that are
parties to a Hedging Agreement, and each of them (by their signature hereto or
acceptance of the benefits of the Security Documents) hereby agrees to be bound
by the terms of the Security Documents, acknowledge receipt of copies of the
Security Documents and consents to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder.  In the event of any
inconsistency between this Agreement and the terms of any other Loan Document,
this Agreement shall control.

 

SECTION 10.17.             NO ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

SECTION 10.18.             USA Patriot Act Notice.  Each Lender that is subject
to the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Parent and its Subsidiaries, which information
includes the name and address of Parent and any Subsidiaries and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify Parent and its Subsidiaries in accordance with the Act,
as applicable.

 

SECTION 10.19.             Refinancing and Replacement of Existing Canadian
Credit Facility.  This Agreement and the obligations and indebtedness incurred
by Borrower hereunder are, and

 

93

--------------------------------------------------------------------------------


 

are intended to be, a replacement and refinancing the obligations and
indebtedness of Borrower under the Existing Canadian Credit Facility.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

LONE PINE RESOURCES INC.

 

 

 

 

By:

/s/ David M. Anderson

 

Name:

David A. Anderson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

CANADIAN FOREST OIL LTD.

 

 

 

 

By:

/s/ David M. Anderson

 

Name:

David A. Anderson

 

Title:

President

 

[Signature Page - Credit Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Stephen L. Lescher

 

Name:

Stephen L. Lesher

 

Title:

Authorized Officer

 

[Signature Page - Credit Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as a Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Jackie Barrett

 

Name:

Jackie Barrett

 

Title:

Authorized Officer

 

[Signature Page - Credit Agreement]

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Director

 

[Signature Page - Credit Agreement]

 

S-4

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Angela Becker

 

 

Angela Becker,

 

 

Associate Director

 

 

 

 

 

 

 

By:

/s/ Dan Lindquist

 

 

Dan Lindquist,

 

 

Managing Director

 

[Signature Page - Credit Agreement]

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO FINANCIAL CORPORATION CANADA, as a Co-Documentation Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Paul D. Young

 

Name:

Paul D. Young

 

Title:

Senior Counsel & Vice President

 

[Signature Page - Credit Agreement]

 

S-6

--------------------------------------------------------------------------------


 

 

UNION BANK, CANADA BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Phil Taylor

 

 

Phil Taylor,

 

 

Senior Vice President

 

[Signature Page - Credit Agreement]

 

S-7

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a CREDIT SUISSE, Cayman Islands
Branch), as a Lender

 

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur kumar

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Associate

 

[Signature Page - Credit Agreement]

 

S-8

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Medina Sales de Andreade

 

Name:

Medina Sales de Andreade

 

Title:

Vice President

 

[Signature Page - Credit Agreement]

 

S-9

--------------------------------------------------------------------------------


 

 

BNP PARIBAS [Canada], as a Lender

 

 

 

 

 

 

 

By:

/s/ Cory Wallin

 

Name:

Cory Wallin

 

Title:

Director

 

 

 

 

 

 

 

By:

David Foltz

 

Name:

David Foltz

 

Title:

Managing Director

 

[Signature Page - Credit Agreement]

 

S-10

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Swain

 

Name:

David Swain

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Randy Geislinger

 

Name:

Randy Geislinger

 

Title:

Executive Director

 

[Signature Page - Credit Agreement]

 

S-11

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sonia G. Tibbatts

 

Name:

Sonia G. Tibbatts

 

Title:

Authorized Signatory

 

[Signature Page - Credit Agreement]

 

 

S-12

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LEGAL OPINION OF BENNETT JONES LLP

 

[To be attached]

 

Exhibit A-1 - Page 1

 

--------------------------------------------------------------------------------


 

[·], 2011

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent

 

- and -

 

The Bank of Nova Scotia, as Co-Documentation Agent

 

 

- and -

 

Wells Fargo Financial Corporation Canada, as Co-Documentation Agent

 

- and -

 

Bank of Montreal, as Co-Syndication Agent

 

- and -

 

The Toronto-Dominion Bank, as Co-Syndication Agent

 

The Lenders (as defined in the Credit Agreement) on the date hereof

 

- and -

 

Burnet, Duckworth & Palmer LLP

1400, 350 — 7th Avenue SW

Calgary, Alberta T2P 3N9

 

- and -

 

Greenberg Traurig LLP

1000 Louisiana Street, Suite 1700

Houston, Texas 77002

 

Dear Sirs:

 

Re:          Canadian Forest Oil Ltd. — Credit Agreement dated as of March 18,
2011

 

This opinion letter is furnished to you pursuant to section 4.2(c)(i) of the
credit agreement dated as of March 18, 2011 (the “Credit Agreement”) among Lone
Pine Resources Inc., as parent company (the “Parent”); Canadian Forest Oil Ltd.,
as borrower (the “Borrower”); the financial institutions signatory thereto, as
lenders; JPMorgan Chase Bank, N.A., Toronto Branch, as administrative agent; The
Bank of Nova Scotia and Wells Fargo Financial Corporation Canada, as
co-documentation agents; and Bank of Montreal and The Toronto-Dominion Bank, as
co-syndication agents.

 

We have acted as counsel in Alberta (the “Province”) to each of the Borrower,
Forest Oil Energy Corporation (“FOEC”) and the Parent.

 

In this opinion letter, capitalized terms used and not defined herein have the
meanings ascribed to those terms in the Credit Agreement; the Borrower and FOEC
are referred to collectively as

 

--------------------------------------------------------------------------------


 

the “Alberta Corporate Parties” and individually as an “Alberta Corporate
Party”; and the Alberta Corporate Parties and the Parent are referred to
collectively as the “Loan Parties” and individually as a “Loan Party”.

 

Scope of Review

 

For the purpose of this opinion letter, we have examined executed copies of the
following documents (collectively, the “Loan Documents”):

 

(a)           the Credit Agreement;

 

(b)           the demand debenture and negative pledge made by the Borrower in
favour of JPMorgan Chase Bank, N.A., Toronto Branch, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) dated as of [·], 2011
(the “Borrower Debenture”);

 

(c)           the deposit agreement made by the Borrower in favour of the
Administrative Agent dated as of [·], 2011 (the “Borrower Deposit Agreement”);

 

(d)           the subsidiary guaranty made by FOEC in favour of the
Administrative Agent dated as of [·], 2011;

 

(e)           the demand debenture and negative pledge made by FOEC in favour of
the Administrative Agent dated as of [·], 2011 (the “FOEC Debenture”); and

 

(f)            the deposit agreement made by FOEC in favour of the
Administrative Agent dated as of [·], 2011 (the “FOEC Deposit Agreement”).

 

The Borrower Debenture, the Borrower Deposit Agreement, the FOEC Debenture and
the FOEC Deposit Agreement are referred to collectively as the “Security
Documents” and individually as a “Security Document”.

 

In addition, we have considered such questions of law, examined such other
documents and conducted such investigations as we have considered necessary to
enable us to express the opinions set forth herein.

 

As to various questions of fact material to our opinions that we have not
verified independently, we have relied upon the following documents, copies of
which have been provided to you:

 

(a)           a certificate of status dated of recent date in respect of each of
the Alberta Corporate Parties issued pursuant to the Business Corporations Act
(Alberta), on which we have relied exclusively in giving the opinion expressed
in paragraph 1 below;

 

(b)           an officer’s certificate of the Borrower dated the date hereof
containing copies of, among other things, the articles of amalgamation and
by-laws of the Borrower and a resolution of the directors of the Borrower, on
which we have relied as to various matters of fact expressed therein; and

 

2

--------------------------------------------------------------------------------


 

(c)           an officer’s certificate of FOEC dated the date hereof containing
copies of, among other things, the articles of incorporation and by-laws of FOEC
and a resolution of the directors of FOEC, on which we have relied as to various
matters of fact expressed therein.

 

Assumptions

 

In our examination we have assumed the following:

 

(a)           the genuineness of all signatures;

 

(b)           the authenticity of all documents submitted to us as originals,
the completeness and conformity to the originals of all documents submitted to
us as copies and the authenticity of the originals of such copies;

 

(c)           the due authorization, execution and delivery of the Loan
Documents by all parties thereto other than the Alberta Corporate Parties;

 

(d)           the legal existence, power and capacity of all parties to the Loan
Documents other than the Alberta Corporate Parties;

 

(e)           the legal capacity of all individuals;

 

(f)            the Alberta Corporate Parties have rights in the property in
which a security interest is stated to be created in favour of the
Administrative Agent pursuant to the Security Documents (the “Collateral”),
value has been given, and there is no agreement between any of the Alberta
Corporate Parties and the Administrative Agent to postpone the time for
attachment of the security interests governed by the Personal Property Security
Act (Alberta) (the “PPSA”) that are created by the Security Documents; and

 

(g)           each Loan Document is a legal, valid and binding obligation of the
parties thereto other than the Loan Parties, enforceable against each of them in
accordance with its terms.

 

Applicable Law

 

We are solicitors qualified to practice law in the Province and we express no
opinion as to any laws or any matters governed by any laws other than the laws
of the Province and the federal laws of Canada applicable in the Province that
are in effect on the date hereof (the “Applicable Laws”).  Without limiting the
generality of the foregoing, we express no opinion as to the laws of any other
jurisdiction to the extent that those laws may govern the validity, perfection,
effect of perfection or non-perfection, or enforcement of the security interests
created by the Security Documents as a result of the application of Alberta
conflict of laws rules, including, without limitation, those contained in
sections 5 to 8 of the PPSA.  In addition, we express no opinion as to whether,
pursuant to Alberta conflict of laws rules, Applicable Laws would govern the
validity, perfection, effect of perfection or non-perfection, or enforcement of
those security interests.  We have not made any investigation of the laws of any
other jurisdiction and do not

 

3

--------------------------------------------------------------------------------


 

express or imply any opinion thereon.  We do not undertake to update this
opinion for changes in laws.

 

The courts of the Province and the federal courts constituted by the Parliament
of Canada for the administration of the laws of Canada that have jurisdiction
with respect to disputes arising in the Province are referred to collectively as
the “Alberta Courts” and individually as an “Alberta Court”.

 

Opinions

 

Based upon and subject to the foregoing and subject to the qualifications below,
we are of the opinion that:

 

1.             Each of the Alberta Corporate Parties is a valid and subsisting
corporation under the laws of the Province.

 

2.             Each of the Alberta Corporate Parties has the corporate power and
capacity to enter into and perform its obligations under the Loan Documents to
which it is a party.

 

3.             Each of the Alberta Corporate Parties has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party.

 

4.             Each of the Alberta Corporate Parties has duly executed and, to
the extent that delivery is governed by the Applicable Laws, delivered the Loan
Documents to which it is a party.

 

5.             The execution and delivery by each Alberta Corporate Party of the
Loan Documents to which it is a party and the performance by each Alberta
Corporate Party of its obligations thereunder do not and will not:

 

(a)           result in a violation of such Alberta Corporate Party’s articles
or by-laws; or

 

(b)           contravene or conflict with Applicable Law applicable to such
Alberta Corporate Party.

 

6.             The execution and delivery by the Parent of the Credit Agreement
and the performance by the Parent of its obligations thereunder do not and will
not contravene or conflict with any law or regulation in force in the Province
applicable to the Parent.

 

7.             No consent, approval, authorization, or order from or filing or
registration with any governmental agency or body, regulatory authority, court,
tribunal or other similar authority having jurisdiction in the Province is
required for (i) the execution and delivery by each Alberta Corporate Party of
the Loan Documents to which it is a party or the performance by each Alberta
Corporate Party of its obligations thereunder or (ii) the execution and delivery
by the Parent of the Credit Agreement or the performance by the Parent of its
obligations thereunder, except for filings and registrations necessary to
establish and protect the priority of the security interests and charges created
by the Security Documents.

 

4

--------------------------------------------------------------------------------


 

8.             The Loan Documents constitute legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with their respective terms.

 

9.             The Security Documents create a valid security interest in favour
of the Administrative Agent under the laws of the Province in any Collateral to
which the PPSA applies and in which an Alberta Corporate Party now has rights
and are sufficient to create a valid security interest in favour of the
Administrative Agent in any such Collateral in which any Alberta Corporate Party
hereafter acquires rights when those rights are acquired by it, in each case to
secure the payment and performance of the obligations purported to be secured
thereby.

 

10.           Each of the Borrower Debenture and the FOEC Debenture creates a
valid floating charge on the real property which is the subject matter thereof
in favour of the Administrative Agent.

 

11.           No stamp taxes or other similar taxes are required to be paid in
connection with the execution of the Loan Documents, and no notarization is
required, to ensure the validity and enforceability thereof.

 

Qualifications

 

The opinions expressed herein are subject to the following qualifications:

 

1.             The validity and enforceability of the Loan Documents and the
rights and remedies set out therein are subject to the following:

 

(a)           applicable bankruptcy, insolvency, reorganization, liquidation,
arrangement, fraudulent transfer, winding-up, moratorium, fraudulent preference
or other laws of general application relating to or affecting the enforcement of
the rights of creditors generally;

 

(b)           equitable limitations on the availability of remedies;

 

(c)           the statutory power of a court to grant relief from forfeiture;

 

(d)           applicable laws regarding limitations of actions;

 

(e)           general principles of equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing, and the
discretion of a court of competent jurisdiction in awarding equitable remedies,
including, without limitation, specific performance and injunctive relief;

 

(f)            the rights and privileges of the Crown and its agents;

 

(g)           the powers of a court to stay proceedings before it and to stay
the execution of judgments;

 

5

--------------------------------------------------------------------------------


 

(h)           the discretion that a court may reserve to itself to decline to
hear an action if it is contrary to public policy for it to do so or if it is
not the proper forum to hear such action;

 

(i)            limitations that may be imposed by law on the effectiveness of
terms exculpating a party from a liability;

 

(j)            limitations which may be imposed by law upon the right of a
creditor to receive immediate payment of amounts stated to be payable on demand
or which have been accelerated;

 

(k)           limitations upon the right of a party to any Loan Document to
enforce such document on the basis of a default of a minor or non-substantive
nature, such as the failure to produce a document in a timely manner;

 

(l)            provisions of any Loan Document that purport to establish
evidentiary standards, such as provisions stating that certain calculations or
certificates will be conclusive and binding, may not be enforceable or may be
limited in their application and determinations or references based upon the
practice of a certain person or the publication or reporting of certain rates or
yields may not be enforceable if the practice of such person changes or the
rates or yields are not ascertainable or are equivocal;

 

(m)          provisions of any Loan Document which provide that delay or failure
by a party to exercise any right, remedy or option will not operate as a waiver
thereof may not be enforceable;

 

(n)           provisions of any Loan Document that provide for the waiver of
certain legal or equitable rights or that absolve or purport to absolve a party
from responsibility for its acts may not be enforceable;

 

(o)           Canadian courts will not give a monetary judgment in any currency
other than that of Canada and such judgment may be based on a rate of exchange
in existence on a day other than the date of payment of such judgment;

 

(p)           determinations or demands made by a person in the exercise of a
discretion purported to be given to it may be unenforceable if made in an
unreasonable or arbitrary fashion;

 

(q)           under the Judgment Interest Act (Alberta), interest after judgment
may be limited to a rate that is lower than the rate provided for contractually;

 

(r)            any assignment of debts or moneys due or accruing due from the
Crown in right of any province or in right of Canada or from any provincial or
federal Crown corporation may not be enforceable against the Crown or any such
corporation unless the provisions of certain provincial or federal statutes are
complied with;

 

6

--------------------------------------------------------------------------------


 

(s)           provisions in any Loan Document providing for recovery of fees and
expenses may be restricted by a court to a reasonable amount and counsel fees
are subject to taxation;

 

(t)            all rights, duties or obligations arising under the Security
Documents, the PPSA or any other Applicable Laws must be exercised or discharged
in good faith and in a commercially reasonable manner;

 

(u)           the PPSA may affect the enforcement of certain remedies contained
in the Security Documents to the extent that those remedies are inconsistent
with or contrary to provisions of the PPSA;

 

(v)           any provision of the Security Documents that purports to exclude a
duty or onus imposed by the PPSA or that purports to limit the liability of a
person for failure to discharge duties imposed on it by the PPSA is
unenforceable;

 

(w)          the security interests taken by the Administrative Agent may not be
enforceable in respect of any proceeds of the property subject to such security
interests that are not identifiable or traceable; and

 

(x)            notwithstanding the principal amount and rate of interest
actually expressed in the Borrower Debenture and the FOEC Debenture, the
enforceability of the Borrower Debenture is subject to the terms of the Borrower
Deposit Agreement and the enforceability of the FOEC Debenture is subject to the
terms of the FOEC Deposit Agreement and the amount owing under each of the
Borrower Debenture and the FOEC Debenture will not exceed the Liabilities (as
such term is defined in the Borrower Deposit Agreement and the FOEC Deposit
Agreement, respectively), as provided in section 7(b) of the Borrower Deposit
Agreement and the FOEC Deposit Agreement, respectively.

 

2.             We express no opinion as to the enforceability of any provision
of any Loan Documents that:

 

(a)           purports to render any person liable for a higher rate of interest
after default than before;

 

(b)           creates an obligation to pay interest (as defined in the Criminal
Code (Canada)) in an amount or at a rate prohibited by the Criminal Code
(Canada);

 

(c)           purports to allow the severance of an invalid, illegal, prohibited
or unenforceable provision or restrict its effect;

 

(d)           states that amendments or waivers of or with respect to any Loan
Document that are not made in writing will not be effective;

 

(e)           requires any Loan Party to pay or indemnify any Person for the
costs and expenses of such Person in connection with judicial proceedings; or

 

7

--------------------------------------------------------------------------------


 

(f)            purports to make a receiver, a receiver and manager, or other
enforcement agent appointed thereunder the agent of any Loan Party or purports
to absolve the Administrative Agent or the Lenders from liability for the acts
or omissions of such persons.

 

3.             We express no opinion as to:

 

(a)           the title or rights of any Alberta Corporate Party to the
property, assets or rights that it purports to charge and secure under the
Security Documents or the completeness or accuracy of any description of such
property, assets or rights included in the Security Documents, and therefore no
opinion is expressed as to the effectiveness of the Security Documents as
security where effectiveness depends on title or description of the property
purported to be charged or assigned, as the case may be;

 

(b)           the registration, perfection, priority or ranking of the security
interests, mortgages and charges granted under any of the Security Documents;

 

(c)           whether any contracts, agreements, licences, permits or other
property purporting to be made subject to a security interest or charge under
the Security Documents are subject to any contractual, statutory or other
provisions restricting or limiting the ability of any Alberta Corporate Party to
grant a security interest in its interest thereunder;

 

(d)           whether a security interest may be created in any Collateral
consisting of a receivable, license, approval, privilege, franchise, permit,
lease or agreement (collectively, “Special Property”) to the extent that the
terms of the Special Property or any Applicable Laws prohibit its assignment or
require a consent, approval, or other authorization or registration that has not
been made or given;

 

(e)           the creation or validity of any security interest in any personal
property in respect of which there is applicable federal legislation that is
paramount;

 

(f)            the creation or validity of the security interests in any
Collateral that now or hereafter includes an interest or claim in or under any
contract of annuity or policy of insurance other than in respect of the transfer
of a right to money or other value payable under a policy of insurance as
indemnity or compensation for loss of, or damage to, such Collateral; or

 

(g)           the validity or enforceability of the Security Documents or the
validity of any security interest or charge created by the Security Documents,
or whether an Alberta Court would accept jurisdiction in respect of a
determination of such validity or enforceability, to the extent that such
validity or enforceability is governed by any laws other than the Applicable
Laws.

 

4.             To the extent that the security interests created by the Security
Documents:

 

8

--------------------------------------------------------------------------------


 

(a)           attach intangibles (as defined in the PPSA), which would include
accounts receivable;

 

(b)           attach goods which are of a kind that are normally used in more
than one jurisdiction, if such goods are classified as equipment (as defined in
the PPSA) or as inventory (as defined in the PPSA) leased or held for lease by
an Alberta Corporate Party to others; or

 

(c)           are non-possessory security interests in chattel paper, a
negotiable document of title, an instrument or money (as such terms are defined
in the PPSA),

 

the validity of the applicable security interest is governed by the laws of the
jurisdiction where the applicable Alberta Corporate Party is located at the time
such security interest attaches.  If at such time an Alberta Corporate Party has
more than one place of business, such Alberta Corporate Party is deemed to be
located at its chief executive office.

 

5.             To the extent that the security interests created by the Security
Documents are:

 

(a)           in goods (as defined in the PPSA); or

 

(b)           possessory security interests in chattel paper, a negotiable
document of title, an instrument or money (as such terms are defined in the
PPSA),

 

subject to paragraph 4(b) above, the validity of the applicable security
interest is governed by the laws of the jurisdiction where such personal
property is situated at the time such security interest attaches.

 

6.             To the extent that the security interests created by the Security
Documents attach investment property (as defined in the PPSA), the validity of
the applicable security interest is governed by the laws, at the time such
security interest attaches, of:

 

(a)           the jurisdiction in which the certificate is located if the
Collateral is a certificated security (as defined in the PPSA);

 

(b)           the issuer’s jurisdiction if the Collateral is an uncertificated
security (as defined in the PPSA);

 

(c)           the securities intermediary’s jurisdiction if the Collateral is a
security entitlement or a securities account (as such terms are defined in the
PPSA); or

 

(d)           the futures intermediary’s jurisdiction if the Collateral is a
futures contract or a futures account (as such terms are defined in the PPSA).

 

7.             The rights of the Administrative Agent as assignee of any
Collateral that is either an intangible or chattel paper (as those terms are
defined in the PPSA) are subject to the provisions of section 41 of the PPSA,
including, inter alia, requirements regarding the giving of proper notice and
proof of assignment to the account debtors obligated under such Collateral.

 

9

--------------------------------------------------------------------------------


 

Reliance Limitation

 

This opinion relates solely to the transactions contemplated by the Credit
Agreement and is for the sole use and benefit of the addressees hereof, any
permitted assigns under the Credit Agreement  and any persons who from time to
time become Lenders pursuant to the provisions of the Credit Agreement.  It
cannot be relied upon by other parties or in respect of other transactions
without our express written consent.

 

 

 

Yours truly,

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF LEGAL OPINION OF VINSON & ELKINS L.L.P.

 

[To be attached]

 

Exhibit A-2 - Page 1

 

--------------------------------------------------------------------------------


 

Credit Agreement Opinion

 

[                  ], 2011

 

Each of the Addressees Listed in
the Attached Schedule I

 

Re:                               Credit Facility for Canadian Forest Oil Ltd.

 

Ladies and Gentlemen:

 

We have acted as counsel to Forest Oil Corporation, a New York corporation
(“Forest Oil”), in connection with the transactions contemplated by the Credit
Agreement dated as of March 18, 2011 (the “Agreement”), among Canadian Forest
Oil Ltd., a corporation amalgamated under the laws of the Province of Alberta,
Canada (the “Borrower”), Lone Pine Resources Inc., a Delaware corporation (the
“Parent”), the Lenders party thereto, JPMorgan Chase Bank, N.A., Toronto Branch,
as the Administrative Agent (in such capacity, the “Administrative Agent”), and
the other agents party thereto.  This opinion letter is furnished to you
pursuant to Section 4.2(c)(ii) of the Agreement.  Unless otherwise defined in
the body of this opinion letter, capitalized terms used herein shall have the
meanings assigned to such terms in the Agreement.

 

In rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments:

 

(i)            the Agreement;

 

(ii)           the Guaranty dated as of [            ], 2011 (the “Forest Oil
Guaranty”), by Forest Oil in favor of the Administrative Agent;

 

(iii)          each of the agreements listed on Schedule II hereto (“Applicable
Contracts”);

 

(iv)          each Opinion Party’s constitutive documents and resolutions listed
on Schedule III hereto (the “Organizational Documents”).

 

As used herein, (a) the documents listed in clause (i) and (ii) above are
referred to herein as the “Opinion Documents” and (b) Forest Oil and the Parent
are referred herein to as the “Opinion Parties”.   Additionally, in rendering
the opinions set forth below, we have reviewed such other records, certificates
and documents as we have deemed appropriate for the purposes of such opinions. 
As to any facts material to our opinion, we have made no independent
investigation of such facts and have relied, to the extent that we deem such
reliance proper, upon statements of public officials and officers or other
representatives of the Opinion Parties and on the representations and warranties
relating to factual matters set forth in the Opinion Documents.

 

1

--------------------------------------------------------------------------------


 

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as copies, which assumptions we have
not independently verified.   In addition, with your permission and without
independent investigation, we have made the following assumptions:

 

(i)            Each party to the Opinion Documents other than the Opinion
Parties (each such party, a “Transaction Party”) is a corporation, partnership,
limited liability company or other entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization;

 

(ii)           Each Transaction Party has full power and authority (corporate,
partnership, limited liability company or otherwise) to execute, deliver and
perform its obligations under the Opinion Documents to which it is a party;

 

(iii)          Each Opinion Document has been duly executed and delivered by
each Transaction Party that is a party thereto;

 

(iv)          The execution, delivery and performance by each Transaction Party
of the Opinion Documents to which it is a party have been duly authorized by all
necessary entity action (corporate, partnership, limited liability company or
otherwise) and do not contravene the constituent documents of such Transaction
Party;

 

(v)           The execution, delivery and performance by each Transaction Party
and Opinion Party of the Opinion Documents to which it is a party do not
conflict with or result in the breach of any document or instrument binding on
it, except that we have not made such assumption with respect to the
Organizational Documents or the Applicable contracts, as to which we express our
opinions in paragraph 5(a), 5(b)(ii) and 5(b)(iii) below;

 

(vi)          The execution, delivery and performance by each Transaction Party
and Opinion party of the Opinion Documents to which it is a party do not
contravene any provision of any law, rule, regulation, order, validation, writ,
judgment, injunction, decree, determination or award applicable to any of them,
except that we have not made such assumption with respect to Applicable Laws (as
defined in paragraph 5 below) applicable to each Opinion Party or the Borrower,
as to which we express our opinion in paragraph 5(b)(i) below;

 

(vii)         No authorization, approval, consent, order, validation, license,
franchise, permit or other action by, and no notice to or filing, recording or
registration with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance by each Transaction
Party and Opinion Party of the Opinion Documents to which it is a party that has
not been duly obtained or made and that is not in full force and effect, except
that we have not made such assumption with respect to Governmental Approvals (as
defined in paragraph 6 below) required to be obtained or taken by each Opinion
Party or the Borrower as to which we express our opinion in paragraph 6 below;

 

2

--------------------------------------------------------------------------------


 

(viii)        The Opinion Documents constitute the valid, binding and
enforceable obligations of each Transaction Party that is a party thereto; and

 

(ix)           The laws of any jurisdiction other than the laws that are the
subject of this opinion letter do not affect the terms of the Opinion Documents
or the opinion rendered herein.

 

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

 

1.               (a)  Forest Oil is a corporation validly existing and in good
standing under the laws of the State of New York.

 

(b)  The Parent is a corporation validly existing and in good standing under the
laws of the State of Delaware.

 

2.               Each Opinion Party has the corporate power and authority to
execute and deliver each Opinion Document to which it is a party and to perform
its obligations thereunder.  The execution and delivery by each Opinion Party of
each Opinion Document to which it is a party and the performance by such Opinion
Party of its obligations thereunder have been duly authorized by all requisite
corporate action on the part of such Opinion Party.

 

3.               Each Opinion Document to which each Opinion Party is a party
has been duly executed and delivered by such Opinion Party.

 

4.               The Forest Oil Guaranty constitutes the legal, valid and
binding obligation of Forest Oil enforceable against Forest Oil in accordance
with its terms under the laws of the State of New York.

 

5.               (a)  The execution and delivery by each Opinion Party of each
Opinion Document to which it is a party do not, and the performance by such
Opinion Party of its obligations thereunder will not, violate such Opinion
Party’s Organizational Documents.

 

(b)   The execution and delivery by each Opinion Party and the Borrower of each
Opinion Document to which they respectively are parties do not, and the
performance by such Opinion Party and the Borrower of their respective
obligations thereunder will not:  (i) result in any violation by such Opinion
Party or the Borrower of any Applicable Law (as defined below); (ii) breach or
result in a default under any Applicable Contract; (iii) result in the creation
or imposition of any lien on any properties of such Opinion Party or the
Borrower pursuant to any Applicable Contract, other than as may be contemplated
by the Opinion Documents.

 

“Applicable Laws” means the Delaware General Corporation Law (the “Delaware
GCL”) and those laws of the State of New York and the United States of America
and the rules and regulations adopted thereunder that, in our experience, are
normally applicable to transactions of the type contemplated by the Opinion
Documents.

 

3

--------------------------------------------------------------------------------


 

Furthermore, the term “Applicable Laws” does not include, and we express no
opinion with regard to (a) any state or federal laws, rules or regulations
relating to: (i) pollution or protection of the environment; (ii) zoning, land
use, building or construction; (iii) occupational, safety and health or other
similar matters; (iv) labor and employee rights and benefits, including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended;
(v) the regulation of utilities, including without limitation, the Federal Power
Act, the Public Utility Holding Company Act of 2005 and the Public Utility
Regulatory Policies Act of 1978, as amended; (vi) antitrust and trade
regulation; (vii) tax; (viii) except as expressly set forth in paragraph 7
below, securities, including without limitation, the Investment Company Act of
1940, as amended; (ix) corrupt practices, including, without limitation, the
Foreign Corrupt Practices Act of 1977; (x) copyrights, patents and trademarks;
and (xi) communication, telecommunication or similar matters;  and (b) any laws,
rules or regulations of any county, municipality or similar political
subdivision or any agency or instrumentality thereof.

 

6.               No Governmental Approval (as defined below) that has not been
obtained or taken and is not in full force and effect, is required to be
obtained or taken by each Opinion Party or the Borrower to authorize, or is
required in connection with, the execution and delivery by such Opinion Party or
the Borrower of each Opinion Document to which they respectively are parties or
the performance by such Opinion Party or the Borrower of their respective
obligations thereunder, except Governmental Approvals not required to consummate
the transactions occurring on the date hereof but required to be obtained or
made after the date of this opinion letter to enable such Opinion Party or the
Borrower to comply with requirements of Applicable Law including, as to each
Opinion Party, those required to maintain existence and good standing of such
Opinion Party.

 

“Governmental Approvals” means any consent, approval, license or authorization
of, or filing, recording or registration with, any Governmental Authority
pursuant to any Applicable Laws (as defined in paragraph 5 above).

 

7.               None of the Opinion Parties or the Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

(a)           The opinions set forth in paragraphs 1 through 3 above as to the
Parent are limited in all respects to the Delaware GCL.  The opinions in
paragraph 1 above to the extent they relate to the existence and good standing
of the Opinion Parties are based solely on certificates of public officials. 
Our opinions contained herein to the extent they relate to matters regarding the
Delaware GCL are based solely on our review of the Delaware GCL.  We have not
reviewed any other laws of the State of Delaware, including, without limitation,
any interpretations of the Delaware GCL, or retained or relied on any opinion or
advice of Delaware counsel.

 

(b)           The enforceability of the Forest Oil Guaranty and the provisions
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other laws

 

4

--------------------------------------------------------------------------------


 

now or hereafter in effect relating to or affecting enforcement of creditors’
rights generally and by general principles of equity (including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether such enforcement is considered in a proceeding
in equity or at law.

 

(c)           With respect to our opinion set forth in paragraph 4, we express
no opinion with respect to the validity or enforceability of the following
provisions to the extent that they are contained in the Forest Oil Guaranty: 
(i) provisions purporting to release, exculpate, hold harmless, or exempt any
person or entity from, or to require indemnification or contribution of or by
any person or entity for, liability for any matter to the extent that the same
are inconsistent with applicable law (including case law) or with public policy;
(ii) provisions purporting to waive, subordinate or not give effect to rights to
notice, demands, legal defenses or other rights or benefits that cannot be
waived, subordinated or rendered ineffective under applicable law;
(iii) provisions purporting to provide remedies inconsistent with applicable
law; (iv) provisions relating to powers of attorney, severability or set-offs;
(v) except as expressly set forth herein, provisions relating to the creation,
attachment, perfection or enforceability of any security interest;
(vi) provisions stating that a guarantee will not be affected by a modification
of the obligation guaranteed in cases in which that modification materially
changes the nature or amount of such obligation; (vii) provisions that limit the
obligation of a guarantor, co-borrower or co-obligor (or provide for any rights
of contribution as against another guarantor or, co-borrower or co-obligor or
any other party) based upon the potential unenforceability, invalidity, or
voidability of a guarantee or joint obligation under any applicable law,
including, without limitation, any state or federal fraudulent transfer or
fraudulent conveyance laws; (viii) provisions restricting access to courts or
purporting to affect the jurisdiction or venue of courts (other than the courts
of the State of New York with respect to the Forest Oil Guaranty);
(ix) provisions setting out methods for service of process; (x) provisions
purporting to exclude all conflicts-of-law rules; (xi) provisions pursuant to
which a party agrees that a judgment rendered by a court or other tribunal in
one jurisdiction may be enforced in any other jurisdiction; (xii) provisions
providing that decisions by a party are conclusive or may be made in its sole
discretion; and (xiii) provisions of the Forest Oil Guaranty that require Forest
Oil to indemnify any other person or entity against loss in obtaining the
currency due under the Forest Oil Guaranty from a court judgment in another
currency.  Additionally, with respect to our opinion set forth in paragraph 4
above, such opinion is subject to possible judicial action giving effect to
governmental actions or foreign laws affecting creditors’ rights. Our opinions
are based solely on our reading of the Opinion Documents.  We note that
enforceability of the Forest Oil Guaranty may be affected by the parties course
of dealing, or by waivers, modifications or amendments (whether made in writing,
orally, or by course of conduct), and we express no opinion on the effect of the
foregoing on the enforceability of the Forest Oil Guaranty.

 

(d)          Insofar as our opinion set forth in paragraph 4 above relates to
the enforceability under New York law of the provisions of the Forest Oil
Guaranty choosing New York law as the governing law thereof, such opinion is
rendered solely in reliance upon the Act of July 19, 1984, ch. 421, 1984
McKinney’s Sess. Law of N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401
(McKinney 1989)) (the “Act”) and is subject to the qualifications that such
enforceability (i) as specified in the Act, does not apply to the extent
provided to the contrary in subsection two of Section 1-105 of the Uniform
Commercial Code as in effect in the State of New York (the “NY UCC”), (ii) may
be limited by public policy considerations of any jurisdiction in which

 

5

--------------------------------------------------------------------------------


 

enforcement of such provisions is sought, and (iii) is subject to any U.S.
Constitutional requirement under the Full Faith and Credit Clause or the Due
Process Clause thereof or the exercise of any applicable judicial discretion in
favor of another jurisdiction.

 

(e)           In rendering the opinion expressed in paragraphs 5(b)(ii) and
5(b)(iii) above: (i) we have not reviewed, and express no opinion with respect
to, documents other than the Applicable Contracts, irrespective of whether they
secure, support or otherwise relate to or are referred to in the Applicable
Contracts or might under certain circumstances result in an event of default or
require early payment under any of the Applicable Contracts; (ii) we have made
no examination of, and express no opinion with respect to, any financial,
accounting or similar covenant or provision contained in the Applicable
Contracts to the extent that any such covenant or provision would require a
determination as to any financial or accounting matters; (iii) we express no
opinion as to any breach of any confidentiality provision contained in any
Applicable Contract caused by any Opinion Document or any Opinion Party’s or the
Borrower’s actions pursuant thereto or in contemplation thereof; and (iv) our
opinions in paragraphs 5(b)(ii) and 5(b)(iii) above are limited to the laws of
the State of New York. In every case, we have assumed that a court would enforce
the Applicable Contracts as written and we have limited our opinion to matters
readily ascertainable from the face of the Applicable Contracts.

 

We express no opinion as to the laws of any jurisdiction other than Applicable
Laws.   We call to your attention that certain of the Opinion Documents are
governed by laws of jurisdictions other than those described above and we
express no opinion as to the effect of any such other laws on the opinions
expressed herein.

 

This opinion has been prepared in accordance with the customary practice of
lawyers who regularly give and lawyers who regularly advise recipients regarding
opinions of this kind.

 

This opinion letter is rendered as of the date set forth above.  We expressly
disclaim any obligation to update this letter after such date.

 

6

--------------------------------------------------------------------------------


 

This opinion letter is given solely for your benefit and the benefit of the
Administrative Agent and the Lenders in connection with the transactions
contemplated by the Opinion Documents and may not be furnished to, or relied
upon by, any other person or for any other purpose without our prior written
consent.  Notwithstanding the foregoing, at your request, we hereby consent to
reliance hereon by any future assignee of the Lenders’ interests in the loans
under the Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 10.4 of the Agreement, on the
condition and understanding that (a) this letter speaks only as of the date
hereof, (b) we have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any person other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, and (c) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Vinson & Elkins LLP

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I TO OPINION LETTER

 

Addressees

 

JPMorgan Chase Bank, N.A., Toronto Branch,

as Administrative Agent under the Credit Agreement

referred to above

 

Each of the following Lenders that, as of the date hereof, is a party

to the Credit Agreement referred to above:

 

JPMorgan Chase Bank, N.A., Toronto Branch

The Toronto-Dominion Bank

Bank of Montreal

The Bank of Nova Scotia

Wells Fargo Financial Corporation Canada

Credit Suisse AG, Cayman Islands Branch

Bank of America, N.A., Canada Branch

BNP Paribas [Canada]

Canadian Imperial Bank of Commerce

Royal Bank of Canada

Union Bank, Canada Branch

 

8

--------------------------------------------------------------------------------


 

SCHEDULE II TO OPINION LETTER

 

Applicable Contracts

 

[Insert list.]

 

9

--------------------------------------------------------------------------------


 

SCHEDULE III TO OPINION LETTER

 

Organizational Documents

 

[Insert list.]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE IV TO OPINION LETTER

 

Applicable Orders

 

[Insert list.]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF LEGAL OPINION OF BURNET, DUCKWORTH & PALMER LLP

 

[To be attached]

 

Exhibit A-3 - Page 1

 

--------------------------------------------------------------------------------


 

 

Reply to: Robert D. Betteridge

 

Direct Phone: (403) 260-0188

 

Direct Fax: (403) 260-0337

 

rdb@bdplaw.com

 

 

 

Assistant: Fangyu Xie

 

Direct Phone: (403) 806-7889

 

Our File: 65335-3

 

[·], 2011

 

The Lenders that are and hereafter become parties to the Credit Agreement
referred to below, The Bank of Nova Scotia and Wells Fargo Financial Corporation
Canada, as Co-Documentation Agents, The Toronto-Dominion Bank and Bank of
Montreal, as Co-Syndication Agents, and JPMorgan Chase Bank, N.A., Toronto
Branch, as Administrative Agent

 

Greenberg Traurig LLP

1000 Louisiana Street, Suite 1700

Houston, Texas 77002

 

Dear Sirs:

 

Re:                             Canadian Forest Oil Ltd.

 

We have acted as Alberta counsel to Canadian Forest Oil Ltd. (the “Borrower”)
and Forest Oil Energy Corporation (the “Guarantor”) in connection with the
Credit Agreement dated as of March 18, 2011 (the “Credit Agreement”) among Lone
Pine Resources Inc., as parent, the Borrower, as borrower, the lenders party
thereto (collectively, the “Lenders”), The Bank of Nova Scotia and Wells Fargo
Financial Corporation Canada, as Co-Documentation Agents, The Toronto-Dominion
Bank and Bank of Montreal, as Co-Syndication Agents, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Administrative Agent (the “Administrative Agent”), as
well as certain other documents granted by the Borrower and the Guarantor. The
Borrower and the Guarantor are collectively referred to herein as the “Loan
Parties” and individually as a “Loan Party”.

 

Scope of Review

 

In that regard, we have reviewed and examined original or facsimile executed
copies of the following (collectively, the “Documents”):

 

1.                                       the Credit Agreement;

 

2.                                       the Demand Debenture and Negative
Pledge dated as of [·] granted by the Borrower in favour of the Administrative
Agent (the “Borrower Debenture”);

 

3.                                       the Deposit Agreement dated as of [·]
granted by the Borrower in favour of the Administrative Agent with respect to
the Borrower Debenture (the “Borrower Deposit Agreement”);

 

4.                                       the Subsidiary Guaranty dated as of [·]
granted by the Guarantor in favour of the Administrative Agent (the “Guaranty”);

 

--------------------------------------------------------------------------------


 

5.                                       the Demand Debenture and Negative
Pledge dated as of [·] granted by the Guarantor in favour of the Administrative
Agent (the “Guarantor Debenture”); and

 

6.                                       the Deposit Agreement dated as of [·]
granted by the Guarantor in favour of the Administrative Agent with respect to
the Guarantor Debenture (the “Guarantor Deposit Agreement”).

 

The Borrower Debenture, Borrower Deposit Agreement, Guarantor Debenture and
Guarantor Deposit Agreement are collectively referred to herein as the “Security
Documents” and individually as a “Security Document”; the Borrower Debenture and
Guarantor Debenture are collectively referred to herein as the “Debentures” and
individually as a “Debenture”; and the Borrower Deposit Agreement and Guarantor
Deposit Agreement are collectively referred to herein as the “Deposit
Agreements” and individually as a “Deposit Agreement”.

 

Assumptions and Reliance

 

In providing the opinions expressed herein:

 

(a)                                  we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
of the originals of all documents submitted to us as copies, and the conformity
to originals of all documents submitted to us as copies;

 

(b)                                 we have assumed the legal capacity of all
individuals;

 

(c)                                  we have assumed the due authorization,
execution and delivery of each of the Documents by each party thereto, the power
and capacity of each such party to execute and deliver each such Document and
perform its obligations thereunder, and the legal existence of all such parties;

 

(d)                                 we have assumed that the Documents
constitute legal, valid and binding obligations of each party thereto other than
the Loan Parties, enforceable against each such party in accordance with their
respective terms;

 

(e)                                  we have exclusively relied on the
information contained in the Security Documents as to the descriptions of
identification of the collateral described therein (the “Collateral”) and have
assumed that each Loan Party has rights in the Collateral;

 

(f)                                    we have assumed that the chief executive
office (as determined in accordance with the Personal Property Security Act
(Alberta) (the “PPSA”) of each of the Loan Parties is located in Alberta; and

 

(g)                                 we have made or caused to be made and this
opinion is given in reliance upon the searches and certificates of public
officials of recent date set forth in Schedule A hereto and we have assumed that
the information contained in those searches has not changed between the
effective dates of those searches and the date of this opinion.

 

With respect to the matters described in paragraph (c) under the heading
“Assumptions and Reliance” with respect to each of the Loan Parties, we refer
you to the opinion of Bennett Jones LLP, Alberta counsel to the Loan Parties
dated [·], a copy of which has been provided to you. Such opinion is in form and
scope satisfactory to us and we believe that we and you are justified in relying
upon such opinions. However, we have made no independent investigation in
respect of such opinion and have assumed its accuracy and completeness.

 

2

--------------------------------------------------------------------------------


 

Applicable Law

 

We are qualified to practice law only in Alberta and accordingly express no
opinion as to the laws of any jurisdiction other than the laws of Alberta and
the federal laws of Canada applicable therein (“Alberta Law”).

 

Opinions

 

Based upon and subject to the foregoing and the qualifications hereinafter
expressed, we are of the opinion that:

 

1.                                       the Documents constitute the legal,
valid and binding obligations of the Loan Parties that are party thereto,
enforceable against such Loan Parties in accordance with the terms thereof;

 

2.                                       the Security Documents (other than the
Debentures) to which each Loan Party is a party create in favour of the
Administrative Agent: (i) a valid security interest in the Collateral to which
the PPSA applies, and a valid floating charge in the Collateral which
constitutes real property, in each case, in which such Loan Party now has
rights; and (ii) a valid security interest in the Collateral to which the PPSA
applies, and a valid floating charge in the Collateral which constitutes real
property, in each case, in which such Loan Party hereafter acquires rights when
those rights are acquired by it;

 

3.                                       the Debentures constitute in favour of
the Administrative Agent a valid fixed and specific mortgage and charge of and
in all of the right, title, estate and interest of the Loan Party which is a
party thereto in and to its real and immoveable property described in Schedule
“A” thereto. The Debentures create in favour of the Administrative Agent a valid
floating charge in the Province of Alberta over the “Mortgaged Property” as
defined therein.

 

4.                                       the mortgages, charges and security
interests (the “Security Interests”) created by the Security Documents have been
perfected under the PPSA and have been registered under the provisions of the
Law of Property Act (Alberta) by the following registrations:

 

(a)                                  a financing statement registered against
the Borrower in favour of the Administrative Agent at the Alberta Personal
Property Registry (“PPR”) on March [·], 2011 as registration number [·] and
expiring on March [·], 2021 (re: all present and after-acquired personal
property);

 

(b)                                 financing statement registered against the
Borrower in favour of the Administrative Agent at the PPR on March [·], 2011 as
registration number [·] with an infinity registration life (re: land charge);

 

(c)                                  a financing statement registered against
the Guarantor in favour of the Administrative Agent at the PPR on March [·],
2011 as registration number [·] and expiring on March [·], 2021 (re: all present
and after-acquired personal property);

 

(d)                                 financing statement registered against the
Guarantor in favour of the Administrative Agent at the PPR on March [·], 2011 as
registration number [·] with an infinity registration life (re: land charge);

 

5.                                       financing statements in respect of the
Security Documents have been duly registered, filed and recorded at the places
and times described in paragraph 4 above, being all of the public offices and

 

3

--------------------------------------------------------------------------------


 

registries in Alberta where filing, recordation or registration is necessary to
establish, preserve and protect the security interests created thereby; and

 

6.                                       we have conducted searches at the
registries and government offices described in Schedule A hereto and, based
solely upon the searches, the only encumbrances registered against the Loan
Parties in such registries and government offices and which are not in favour of
the Administrative Agent are those described in Schedule A hereto.

 

Qualifications

 

The opinions expressed herein are subject to the following qualifications:

 

1.                                       the validity and enforceability of the
obligations of each Loan Party under each Document to which it is a party are
subject to the following:

 

(a)                                  any applicable bankruptcy, insolvency,
winding up, arrangement, liquidation, reorganization, fraudulent preference,
moratorium or other similar laws affecting creditors’ rights and remedies
generally;

 

(b)                                 equitable limitations on the availability of
remedies;

 

(c)                                  the statutory power of a court to grant
relief from forfeiture;

 

(d)                                 applicable laws regarding limitations of
actions;

 

(e)                                  the rights and privileges of the Crown and
its agents;

 

(f)                                    general principles of equity which may
apply to any proceeding in equity or at law;

 

(g)                                 the powers of a court to stay proceedings
before it and to stay the execution of judgments;

 

(h)                                 the discretion which a court may reserve to
itself to decline to hear an action if it is contrary to public policy for it to
do so or if it is not the proper forum to hear such action;

 

(i)                                     limitations which may be imposed by law
upon the right of a creditor to receive immediate payment of amounts stated to
be payable on demand or which have been accelerated;

 

(j)                                     limitations upon the right of a party to
or a recipient of the benefit of any Document to enforce a Document on the basis
of a default of a minor or non-substantive nature, such as the failure to
produce a document in a timely manner;

 

(k)                                  provisions of the Documents granting an
irrevocable power of attorney may not be enforceable;

 

(l)                                     provisions of the Documents which
provide that delay or failure by a party to exercise any right, remedy or option
will not operate as a waiver thereof may not be enforceable; and

 

(m)                               provisions of the Documents which provide for
the waiver of certain legal or equitable rights or which absolve or purport to
absolve a party from responsibility for its acts may not be enforceable;

 

4

--------------------------------------------------------------------------------


 

2.                                       we express no opinion herein as to the
enforceability or validity of the Documents or whether an Alberta court would
accept jurisdiction in respect of a determination of such enforceability or
validity to the extent that such enforceability or validity is governed by any
laws other than the laws of the Province of Alberta and the federal laws of
Canada applicable therein;

 

3.                                       Canadian courts will not give a
monetary judgment in any currency other than that of Canada and such judgment
may be based on a rate of exchange in existence on a day other than the date of
payment of such judgment;

 

4.                                       determinations, calculations, demands,
requests, instructions and acts made by a person in the exercise of a discretion
given to it under the Documents, or based upon the practice of or publication of
certain rates by such person, may not be enforceable if made or performed
unreasonably or arbitrarily or if such person’s practices or rates are not
ascertainable, and may not be treated as conclusive notwithstanding contrary
provisions in the Documents;

 

5.                                       provisions in the Documents providing
for recovery of fees and expenses may be restricted by a court to a reasonable
amount and counsel fees are subject to taxation;

 

6.                                       the enforceability of the Debentures is
subject to the terms of the respective Deposit Agreement and notwithstanding the
principal amount and rate of interest actually expressed in the Debentures, the
amounts owing thereunder will not exceed the amount of the obligations for which
such Debenture has been pledged;

 

7.                                       we express no opinion on provisions of
the Documents:

 

(a)                                  directly or indirectly purporting to
exclude unwritten variations, amendments, waivers or consents or to establish
evidentiary standards;

 

(b)                                 which purport to render any person liable
for a higher rate of interest after default than before, for the payment of
rates and/or fees which may exceed the “criminal interest rate” provisions of
the Criminal Code (Canada), or which purport to allow the severance of an
invalid, illegal, prohibited or unenforceable provision or restrict its effect;

 

(c)                                  purporting to allow severance of invalid,
illegal or unenforceable provisions; or

 

(d)                                 which deem a party to be holding certain
assets in trust for the Administrative Agent or any Lender since third parties
dealing with such person might otherwise have a preferential interest in the
assets which are the subject of the deemed trust;

 

8.                                       under the Judgment Interest Act
(Alberta), interest after judgment may be limited to less than the rate provided
for contractually;

 

9.                                       enforceability of rights of indemnity
may be limited to the extent that any such indemnity is found by a court to
indemnify a party against the consequences of an unlawful act or is found to
constitute a penalty or be against public policy;

 

5

--------------------------------------------------------------------------------


 

10.                                 the opinions expressed herein with respect
to the Security Interests are also subject to the following qualifications:

 

(a)                                  any assignment of debts or monies due or
accruing due from the Crown in right of any province or in right of Canada or
from any provincial or federal Crown corporation or agent may not be enforceable
unless the provisions of applicable provincial or federal statutes are complied
with;

 

(b)                                 the exercise of the remedies and enforcement
provisions contained in the Security Documents will be subject to the
limitations imposed by the PPSA and all the rights, remedies, duties and
obligations of the Administrative Agent under the Security Documents must be
exercised and discharged in good faith and in a commercially reasonable manner;

 

(c)                                  the powers of a receiver, manager or
receiver-manager may be circumscribed by or subject to the review of a court;

 

(d)                                 neither the Borrower Debenture nor the
Guarantor Debenture (or in either case a caveat or security notice in respect
thereof) have been registered, filed or recorded at the Land Titles Office or
any other real property registry to protect the floating charge created thereby
over any real property interests of the Loan Parties other than registrations
which have been described in opinion paragraph 4 above;

 

(e)                                  we have not registered the Security
Documents under the Patent Act (Canada), the Trade-marks Act (Canada), the
Industrial Designs Act (Canada), the Integrated Circuit Topography Act (Canada)
or the Copyright Act (Canada), or under the Canada Shipping Act in respect of
any vessel which is registered or recorded under that Act, or under the Canada
Transportation Act in respect of any rolling stock to which the provisions of
that Act apply;

 

(f)                                    the secured party under the Security
Documents must give actual notice to the respective Loan Party’s account debtors
of any assignment of accounts due or accruing due contained in the Security
Documents in order to require that any such account debtor make payment of the
accounts due or accruing due directly to the secured party; and

 

(g)                                 the validity and perfection of the security
interests created by the Security Documents:

 

(i)                                     in respect of (i) goods; and
(ii) possessory security interests in chattel paper, negotiable documents of
title, instruments or money is, subject to paragraph (ii) below, governed by the
laws of the jurisdiction where such personal property is situated when the
Security Interests attach and in this regard we have assumed such personal
property was situated in the Province of Alberta at the time of attachment;

 

(ii)                                  in respect of (i) intangibles; (ii) goods
which are of a kind that are normally used in more than one jurisdiction (if
such goods are equipment or are inventory leased or held for lease by a Loan
Party to others); and (iii) a non-possessory security interest in chattel paper,
negotiable documents of title, instruments or money, is governed by the laws of
the jurisdiction where the relevant Loan Party is located (as determined in the
PPSA) at the time the Security Interests attach and in this regard, we have
assumed that each of the Loan Parties was located in the Province of Alberta at
the time of attachment; and

 

6

--------------------------------------------------------------------------------


 

(iii)                               in respect of investment property, is
governed by:

 

(A)                              the laws of the jurisdiction where the
certificate is located in the case of certificated securities;

 

(B)                                the issuer’s jurisdiction in the case of
uncertificated securities;

 

(C)                                the security intermediary’s jurisdiction in
the case of a security entitlement or a securities account; and

 

(D)                               the futures intermediary’s jurisdiction in the
case of a futures contract or a futures account;

 

at the time the Security Interests attach and in this regard we have assumed
that each such jurisdiction is the Province of Alberta.

 

11.                                 we express no opinion and nothing herein
shall be construed as providing an opinion:

 

(a)                                  with respect to the rank or priority of the
Security Documents or the security interests constituted thereby;

 

(b)                                 as to the title of any Loan Party to any
Collateral;

 

(c)                                  as to the validity, enforceability or
perfection of any security interest in property consisting of a receivable,
license, approval, privilege, franchise, permit, lease or agreement
(collectively “Special Property”) to the extent that the terms of the Special
Property or any applicable law prohibits its assignment or require consent,
approval or authorization or registration which has not been made or given;

 

(d)                                 as to whether contracts or agreements
purporting to be made subject to a security interest pursuant to the Security
Documents contain any provisions restricting or limiting the ability of a Loan
Party to grant a security interest in its interest thereunder; or

 

(e)                                  as to the creation or validity of the
Security Interests in any Collateral that now or hereafter includes an interest
or claim in or under any contract of annuity or policy of insurance other than
in respect of the transfer of a right to money or other value payable under a
policy of insurance as indemnity or compensation for loss of, or damage to, such
Collateral;

 

12.                                 if any personal property of a Loan Party is
in the possession of another secured party (or subsequently becomes so), such
secured party may have a superior perfected interest therein;

 

13.                                 specific notification and registration
requirements may apply to the registration of a “purchase money security
interest” or to collateral that is or may become “serial number goods” (as that
term is defined in the PPSA Regulations), a fixture, an accession, a growing
crop, or that may be commingled with other goods. We have received no
instructions to carry out any such special notification and registration
procedures with respect to the Collateral (if any) that falls within such
categories;

 

7

--------------------------------------------------------------------------------


 

14.                                 we express no opinion and nothing herein
shall be construed as providing an opinion as to the validity, enforceability or
perfection of any security interest in:

 

(a)                                  personal property to which the PPSA does
not apply or in respect of which there is applicable federal legislation which
is paramount (including, without limitation, ships, trademarks, trade names,
copyrights, patents, industrial designs and other intellectual property);

 

(b)                                 property which is proceeds and which is not
identifiable or traceable;

 

(c)                                  credit balances and deposit accounts of the
Loan Parties with the secured party under the Security Documents; and

 

(d)                                 property which, by its nature or by the
nature of the business of Canadian Forest, cannot be the subject of a security
interest without consent, authorization or approval of third parties; and

 

15.                                 in order to continue or maintain the
perfection of the security interests created by the Security Documents:

 

(a)                                  financing change statements must be
registered

 

(i)                                     to renew the registration of the
financing statements in respect of the Security Documents prior to the expiry
dates described in opinion paragraph 4 above;

 

(ii)                                  within fifteen (15) days of the secured
party under the Security Documents first learning of a change in a Loan Party’s
name; and

 

(iii)                               within fifteen (15) days of the secured
party under the Security Documents consenting to or learning of the transfer of
all or part of the Collateral

 

(b)                                 if a Loan Party relocates to another
jurisdiction or transfers an interest in the Collateral to a person located in
another jurisdiction, a security interest perfected in accordance with opinion
paragraph 4 above continues perfected in Alberta if it is perfected in the other
jurisdiction:

 

(i)                                     no later than 60 days after the day such
Loan Party relocates or transfers an interest in the Collateral to a person in
the other jurisdiction;

 

(ii)                                  no later than 15 days after the day the
secured party has knowledge that such Loan Party has relocated or has
transferred an interest in the Collateral to a person located in the other
jurisdiction; or

 

(iii)                               prior to the day that perfection ceases
under Alberta Law;

 

whichever is the earliest.

 

We will not provide any further reminder of these registration requirements, nor
do we maintain any diary system for renewals.

 

8

--------------------------------------------------------------------------------


 

Reliance

 

This opinion is given solely for the benefit of the addressees and their
permitted assigns, relates exclusively to the transactions outlined above and
may not be used, relied upon or distributed to any other person or used in
connection with any other transaction without our express prior written consent.
This opinion is given as of the date hereof and we disclaim any obligation or
undertaking to advise you of a change in law or fact affecting or bearing upon
the opinions rendered herein occurring after the date hereof which may come or
be brought to our attention.

 

Yours truly,

 

9

--------------------------------------------------------------------------------


 

Schedule A

 

Canadian Forest Oil Ltd.

 

1.                                       Personal Property Registry (Alberta) as
at March 3, 2011

 

(a)                                  Security Agreement registered January 31,
1991, with an infinite term, as registration no. 91013101463 in favour of
TransCanada Pipelines Limited with respect to, generally, all present and future
amounts and accounts payable by certain purchasers of gas from Canadian Forest
Oil Ltd. in the United States attributable to present and future amounts payable
by Canadian Forest Oil Ltd. to TransCanada Pipelines Limited under an Export
Transportation Contract between Canadian Forest Oil Ltd. and TransCanada
Pipelines Limited and certain amounts and accounts payable by Alberta Northeast
Gas Limited under a certain purchase contract;

 

(b)                                 Security Agreement registered March 21,
2000, and expiring on March 21, 2015, as registration no. 00032120339 in favour
of Tarsus Oils Limited with respect to all petroleum and natural gas now or
hereafter provided or supplied to Canadian Forest Oil Ltd. by Tarsus Oils
Limited; provided that the registration notes it is made as a precautionary
measure and is in respect of a royalty agreement and that no security interest
has been created;

 

(c)                                  Security Agreement registered August 10,
2005, and expiring on August 10, 2011, as registration no. 05081001934 in favour
of Ikon Office Solutions Inc. with respect to photocopiers;

 

(d)                                 Security Agreement registered November 8,
2006, and expiring on November 8, 2011, as registration no. 06110833362 in
favour of Talisman Energy Canada with respect to all goods, chattel paper and
intangibles relating to the Jupiter Gas Plant;

 

(e)                                  Security Agreement registered March 25,
2008, and expiring on March 25, 2014, as registration no. 08032512561 in favour
of IOS Financial Services with respect to photocopiers;

 

(f)                                    Security Agreement registered
September 26, 2008, and expiring on September 26, 2012, as registration no.
08092626841 in favour of Jim Peplinski’s Auto Leasing Ltd. and Jim Peplinski’s
Leasemaster National with respect to a motor vehicle;

 

(g)                                 Security Agreement registered October 8,
2008, and expiring on October 8, 2012, as registration no. 08100815042 in favour
of Jim Peplinski’s Leasemaster and Jim Peplinski’s Auto Leasing Ltd. with
respect to a motor vehicle;

 

(h)                                 Security Agreement registered October 14,
2008, and expiring on October 14, 2011, as registration no. 08101405344 in
favour of Propak Systems Ltd. with respect to a compressor;

 

(i)                                     Security Agreement registered
October 20, 2008, and expiring on October 20, 2012, as registration no.
08102022282 in favour of Jim Peplinski’s Leasemaster and Jim Peplinski’s Auto
Leasing Ltd. with respect to a motor vehicle;

 

10

--------------------------------------------------------------------------------


 

(j)                                     Security Agreement registered January 9,
2009, and expiring on January 9, 2013, as registration no. 09010916117 in favour
of Jim Peplinski’s Auto Leasing Ltd. and Jim Peplinski’s Leasemaster National
with respect to a motor vehicle;

 

(k)                                  Security Agreement registered January 21,
2009, and expiring on January 21, 2013, as registration no. 09012118630 in
favour of Jim Peplinski’s Auto Leasing Ltd. and Jim Peplinski’s Leasemaster
National with respect to a motor vehicle;

 

(l)                                     Security Agreement registered
February 18, 2009, and expiring on February 18, 2014, as registration no.
09021826795 in favour of Jim Peplinski’s Leasemaster and Jim Peplinski’s Auto
Leasing Ltd. with respect to a motor vehicle;

 

(m)                               Security Agreement registered February 20,
2009, and expiring on February 20, 2014, as registration no. 09022011002 in
favour of Jim Peplinski’s Leasemaster and Jim Peplinski’s Auto Leasing Ltd. with
respect to a motor vehicle;

 

(n)                                 Security Agreement registered February 23,
2009, and expiring on February 23, 2014, as registration no. 09022313858 in
favour of Jim Peplinski’s Leasemaster and Jim Peplinski’s Auto Leasing Ltd. with
respect to a motor vehicle;

 

(o)                                 Security Agreement registered February 19,
2010, and expiring on February 19, 2012, as registration no. 10021919193 in
favour of Toromont Energy Systems (Rentals) with respect to a compressor;

 

(p)                                 Security Agreement registered April 13,
2010, and expiring on April 13, 2011, as registration no. 10041324743 in favour
of Black Diamond LP, by way of its general partner, with respect to six mobile
homes and all equipment, fixtures, furnishings, components, parts,
appurtenances, accessories, modules, and other goods or equipment which may from
time to time, be incorporated or installed in or attached to the mobile homes;
all camp facilities supplied by Black Diamond LP to Canadian Forest Oil Ltd.;
and proceeds;

 

(q)                                 Security Agreement registered November 30,
2010, and expiring on November 30, 2011, as registration no. 10113002269 in
favour of Jim Peplinski’s Auto Leasing Ltd. and Jim Peplinski’s Leasemaster
National with respect to a motor vehicle;

 

(r)                                    Security Agreement registered
February 22, 2011, and expiring on February 22, 2016, as registration no.
11022217866 in favour of ARI Financial Services Inc. with respect to a motor
vehicle.

 

2.                                       Bank of Canada, Calgary, Alberta as at
March 3, 2011

 

Clear

 

Forest Oil Energy Corporation

 

1.                                       Personal Property Registry (Alberta) as
at March 14, 2011

 

Clear

 

11

--------------------------------------------------------------------------------


 

2.                                       Bank of Canada, Calgary, Alberta as at
March 14, 2011

 

Clear

 

12

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF LENDER CERTIFICATE

 

                , 201

 

To:                              JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Administrative Agent

200 Bay Street, Floor 18

ON1-1800

Toronto, Ontario M5J 2J2

Canada

Attention:              Amanda Vidulich

 

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 3rd Floor

Dallas, Texas 75201

Attention:              Brian P. Orlando

 

Canadian Forest Oil Ltd., Lone Pine Resources Inc., the Administrative Agent and
the other Agents and certain Lenders have heretofore entered into a Credit
Agreement dated as of March 18, 2011, as amended from time to time (the “Credit
Agreement”).  Capitalized terms herein used having the meaning specified in the
Credit Agreement.

 

[Language for Existing Lender]

 

[               Please be advised that the undersigned has agreed to increase
its Commitment under the Credit Agreement effective                     ,
201         from C$                                 to
C$                         and (b) that it shall continue to be a party in all
respect to the Loan Documents.]

 

[Language for New Lender]

 

[               Please be advised that the undersigned has agreed (a) to become
a Lender under the Credit Agreement effective                     , 201      
with a Commitment of C$                         and (b) that it shall be deemed
to be a party in all respect to the Loan Documents.]

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Accepted and Agreed:

 

 

 

CANADIAN FOREST OIL LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit B - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CANADIAN FOREST OIL LTD.

 

COMPLIANCE CERTIFICATE

 

In connection with that certain Credit Agreement dated as of March 18, 2011
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”, among Lone Pine Resources Inc., a Delaware corporation
(“Parent”), Canadian Forest Oil Ltd., a corporation amalgamated under the laws
of the Province of Alberta, as Borrower, JPMorgan Chase Bank, N.A., Toronto
Branch, as Administrative Agent, and the Lenders and other agents party thereto,
the undersigned, the [title of Authorized Officer] of Parent, does hereby
certify, pursuant to Section 5.1(c) of the Credit Agreement, as follows
(capitalized terms hereinafter used having the meaning specified in the Credit
Agreement):

 

No condition or event which constitutes a Default or an Event of Default has
occurred and is continuing.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of this              day of
                              , 201      .

 

 

 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

 

By:

 

 

 

[Authorized Officer of Parent]

 

Exhibit C - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to that certain Credit Agreement dated as of March 18, 2011
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Canadian Forest Oil Ltd., a corporation amalgamated
under the laws of the Province of Alberta (the “Borrower”), Lone Pine Resources
Inc., a Delaware corporation,  JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent, and the Lenders and other agents party thereto.  Terms
defined in the Credit Agreement are used herein with the same meanings, receipt
of which is acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions contained in Annex 1 hereto and the terms and conditions of
Section 10.4 of the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Documents to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with any Loan Document and the Financing Transactions, or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned pursuant to clauses (a) and (b), collectively, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

[It is understood by the Assignor and the Assignee that if any Bankers’
Acceptances accepted by the Assignor remain outstanding on the Assignment Date,
such Bankers’ Acceptances shall remain the liability and obligation of the
Assignor and the Assignor shall be entitled to all of the rights, titles and
benefits arising out of the Loan Documents with respect to such Bankers’
Acceptances (including reimbursement rights); provided, however, that the
Assignee shall indemnify the Assignor and hold the Assignor harmless from and
against any losses or costs paid or incurred by the Assignor in connection with
such Bankers’ Acceptances (other than losses or costs which arise out of the
gross negligence or willful misconduct of the Assignor) and shall be entitled to
a proportionate amount of the fees paid in respect of such Bankers’ Acceptances
as agreed between the Assignor and the Assignee.](1)

 

--------------------------------------------------------------------------------

(1)  To be included if any Bankers’ Acceptances accepted by the Assignor remain
outstanding on the Assignment Date.

 

Exhibit D - Page 1

--------------------------------------------------------------------------------


 

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ALBERTA AND OF CANADA APPLICABLE THEREIN.

 

Legal Name of Assignor:

 

 

 

 

Legal Name of Assignee:

 

 

[and is a Lender/Lender Affiliate of [identify Lender]](2)

 

 

 

 

Assignee’s Address for Notices:

 

Borrower:

Canadian Forest Oil Ltd., a corporation amalgamated under the laws of the
Province of Alberta, Canada

 

Assigned Interest:

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Principal Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

C$

 

C$

 

%

 

C$

 

C$

 

%

 

C$

 

C$

 

%

 

 

Effective Date:                                  , 201       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(2)           Select as applicable.

 

(3)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

Exhibit D - Page 2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as

the Administrative Agent(4)

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Consented to:

 

 

 

CANADIAN FOREST OIL LTD.

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(4)           Also include Issuing Bank’s consent to the extent required by
Section 10.4(b)(i) of the Credit Agreement.

 

Exhibit D - Page 3

--------------------------------------------------------------------------------


 

ANNEX 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Documents, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any Collateral,
(iii) the financial condition of Borrower or any of its Subsidiaries or
Affiliates, or any other Person obligated with respect to the Loan Documents or
(iv) the performance or observance by Borrower or any of its Subsidiaries or
Affiliates, or any other Person of any of their respective obligations under the
Loan Documents.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements under the Credit Agreement with respect to the
transactions contemplated hereby (subject to receipt of such consents as may be
required under the Credit Agreement), (iii) subject to acceptance and recording
hereof pursuant to Section 10.4(d) of the Credit Agreement, from and after the
Effective Date, it shall be party to the Loan Documents and be bound by the
provisions of the Credit Agreement as a Lender thereunder and to the other Loan
Documents and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a) and (b), as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the  Administrative Agent or
any other Lender, and (v) it is not a Foreign Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.

 

Annex 1 to Exhibit D - Page 1

--------------------------------------------------------------------------------


 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  This Assignment and Assumption may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

 

Annex 1 to Exhibit D - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF BORROWING REQUEST

 

                             , 201  

 

JPMorgan Chase Bank, N.A., Toronto Branch

as Administrative Agent for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A., Toronto Branch

200 Bay Street, Floor 18

ON1-1800

Toronto, Ontario M5J 2J2

Canada

Attention:

Amanda Vidulich

Facsimile:

416-981-9128

 

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 3rd Floor

Dallas, Texas 75201

Attention:

Brian P. Orlando

Facsimile:

214-965-3280

 

Re:                               Borrowing of Canadian Prime Loan

 

Dear Sirs:

 

Reference is made to that certain Credit Agreement dated as of March 18, 2011
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Canadian Forest Oil Ltd., a corporation amalgamated
under the laws of the Province of Alberta (“Borrower”), Lone Pine Resources
Inc., a Delaware corporation, JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent, and the Lenders and other agents party thereto.  Terms
defined in the Credit Agreement are used herein with the same meanings.  This
notice constitutes a Borrowing Request and Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection Borrower specifies the
following information with respect to the Borrowing requested hereby:

 

(A)          Principal amount of Borrowing(1) :

 

(B)           Interest rate basis(2) :

 

--------------------------------------------------------------------------------

(1)           Not less than C$1,000,000 and an integral multiple of C$1,000,000
(or aggregate unused balance of the Commitments in the case of a Canadian Prime
Borrowing).

 

(2)           Canadian Prime Borrowing.

 

Exhibit E - Page 1

--------------------------------------------------------------------------------


 

(C)           Effective date (which is a Business Day):

 

(D)          Date of maturity (which is a Business Day):

 

(F)           Interest Period(3) :

 

If the Borrowing results in an increase in the aggregate outstanding principal
amount of the Loans, Borrower hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.3 of the Credit Agreement are
satisfied.

 

Borrower has caused this Borrowing Request to be executed and delivered by its
Authorized Officer this         day of                                   ,
201         .

 

 

Very truly yours,

 

 

 

 

 

CANADIAN FOREST OIL LTD.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(3)           If applicable, selected period must comply with the definition of
“Interest Period” and end not later than the Maturity Date.

 

Exhibit E - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[Form of]

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of                   , 2011, is made
by FOREST OIL CORPORATION, a New York corporation (the “Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent (together
with all successors and assigns thereto, the “Administrative Agent”) for each of
the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of March 18, 2011
(together with all amendments, supplements, restatements and other
modifications, including, without limitation, any written consents and waivers,
from time to time thereafter made thereto to but not including the date hereof,
the “Credit Agreement”), among Canadian Forest Oil Ltd., a corporation
amalgamated under the laws of the Province of Alberta, Canada (“Borrower”), Lone
Pine Resources Inc., a Delaware corporation, the various Lenders and Agents
under (and as defined in) the Credit Agreement, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as administrative agent for the Lenders (the “Administrative
Agent”), the Lenders have heretofore agreed to extend Commitments to make Loans
to, the Accepting Lenders have heretofore agreed to accept Bankers’ Acceptance
from the Borrower, and the Issuing Banks have heretofore agreed to issue Letters
of Credit for the account of the Borrower; and

 

WHEREAS, the Borrower has entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Guarantor owns 80.1% of the Equity Interests of the Borrower; and

 

WHEREAS, as a condition precedent to the execution and delivery of the Credit
Agreement, the acceptance of the initial Bankers’ Acceptance under the Credit
Agreement, and to the Lender Parties’ obligations under the Hedging Agreements
referred to above, the Guarantor is required to execute and deliver this
Guaranty; and

 

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of the Guarantor to execute this Guaranty
inasmuch as the Guarantor will derive substantial direct and indirect benefits
from the Loans made to, and the Bankers’ Acceptances accepted from time to time
from, the Borrower, and the Letters of Credit issued from time to time for the
account of, the Borrower by the Lenders, the Accepting Lenders and the Issuing
Banks, as the case may be, pursuant to the Credit Agreement and the financial
accommodations extended from time to time to the Borrower by the Lender Parties
pursuant to the Hedging Agreements;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrower, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) from the
Borrower, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of, the Borrower
pursuant to the Credit Agreement and the Lender Parties to extend financial
accommodations, the Guarantor agrees, for the benefit of each Lender Party, as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                                    Certain Terms.  The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Agreed Currency” is defined in Section 2.9(a).

 

“Borrower” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of Guarantor
hereunder, (a) income, capital or franchise taxes imposed on (or measured by)
net income by the federal, or any provincial, government of Canada, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the federal, or any provincial, government of Canada, the United States or any
of its political subdivisions, or any similar tax imposed by any other
jurisdiction in which Guarantor is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender.

 

“Guarantor” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Judgment Currency” is defined in Section 2.9(b).

 

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, any Accepting Lender, and any Affiliate of a then current Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“Other Currency” is defined in Section 2.9(a).

 

2

--------------------------------------------------------------------------------


 

“Spin-Off Date” means the date upon which Guarantor no longer holds direct or
indirect ownership of the Equity Interests of either the Borrower or Lone Pine
Resources Inc., a Delaware corporation.

 

“Termination Date” is defined in Section 2.5.

 

SECTION 1.2                                    Credit Agreement Definitions. 
Unless otherwise defined herein or the context otherwise requires, terms used in
this Guaranty, including its preamble and recitals, have the meanings provided
in the Credit Agreement.

 

ARTICLE II
GUARANTY PROVISIONS

 

SECTION 2.1                                    Guaranty.  The Guarantor hereby
absolutely, unconditionally and irrevocably

 

(a)                                  guarantees the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under the Credit Agreement and each
other Loan Document to which the Borrower or such other Loan Party is or may
become a party, whether for principal, interest, fees, expenses or otherwise
(including all such amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. §362(a), and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b), or any equivalent
Canadian statute, rule or regulation), and

 

(b)                                 indemnifies each Lender Party for any and
all costs and expenses (including reasonable attorney’s fees and expenses)
incurred by such Lender or such holder, as the case may be, in enforcing any
rights under this Guaranty;

 

provided, however, that the Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to the Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.  This Guaranty constitutes a guaranty of payment when
due and not of collection, and the Guarantor specifically agrees that it shall
not be necessary or required that any Lender Party exercise any right, assert
any claim or demand, or enforce any remedy whatsoever against the Borrower or
any other Loan Party (or any other Person) before or as a condition to the
obligations of the Guarantor hereunder.  All payments hereunder are to be made
in the currency in which the related Obligation is due and payable.

 

SECTION 2.2                                    Acceleration of Guaranty.  The
Guarantor agrees that, in the event that the Obligations have been accelerated
pursuant to Section 8.2 of the Credit Agreement, the Guarantor will pay to the
Administrative Agent for itself and as agent for the Lender Parties forthwith
the full amount of all such Obligations.

 

SECTION 2.3                                    Guaranty Absolute, etc.  This
Guaranty shall in all respects be a continuing, absolute, unconditional and
irrevocable guaranty of payment, and shall remain in full

 

3

--------------------------------------------------------------------------------


 

force and effect until the Termination Date (as defined below).  The Guarantor
guarantees that the Obligations of the Borrower and each other Loan Party will
be paid strictly in accordance with the terms of the Credit Agreement and each
other Loan Document under which they arise, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Lender Party or any holder of any note with respect
thereto.  The liability of the Guarantor under this Guaranty shall be absolute,
unconditional and irrevocable irrespective of:

 

(a)                                  any lack of validity, legality or
enforceability of the Credit Agreement or any other Loan Document;

 

(b)                                 the failure of any Lender Party

 

(i)                                     to assert any claim or demand or to
enforce any right or remedy against the Borrower, any other Loan Party or any
other Person (including any other guarantor) under the provisions of the Credit
Agreement, any other Loan Document, or otherwise, or

 

(ii)                                  to exercise any right or remedy against
any other guarantor of, or Collateral securing, any Obligations of the Borrower
or any other Loan Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of the
Borrower or any other Loan Party, or any other extension, compromise, or renewal
of any Obligation of the Borrower or any other Loan Party;

 

(d)                                 any reduction, limitation, impairment or
termination of any Obligations of the Borrower or any other Loan Party for any
reason (other than indefeasible payment in full of the Obligations), including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and the Guarantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
of the Borrower, any other Loan Party or otherwise;

 

(e)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of the
Credit Agreement or any other Loan Document;

 

(f)                                    any addition, exchange, release,
surrender or non-perfection of any Collateral, or any amendment to or waiver or
release or addition of, or consent to departure from, any other guaranty, held
by any Lender Party securing any of the Obligations of the Borrower or any other
Loan Party;

 

(g)                                 any insolvency, bankruptcy, amalgamation,
merger, reorganization, arrangement or other similar proceeding affecting the
Guarantor or any other Person or the assets of the Guarantor or any other
Person;

 

4

--------------------------------------------------------------------------------


 

(h)                                 any defense arising by reason of any failure
of any Person to make any presentment, demand for performance, notice of
non-performance, protest, and any other notice, including notice of:
(i) acceptance of this Guaranty; (ii) partial payment or non-payment of all or
any part of the Obligations; and (iii) the existence, creation, or incurring of
new or additional Obligations; or

 

(i)                                     any other circumstance (other than
indefeasible payment in full of the Obligations) which might otherwise
constitute a defense available to, or a legal or equitable discharge of, the
Borrower, any other Loan Party, any surety, any guarantor or any other Person,
or any other circumstance whatsoever, whether similar or dissimilar to the
foregoing, which might, but for the provisions of this Section 2.3, constitute a
legal or equitable discharge, limitation or reduction of the obligations of the
Guarantor hereunder.

 

The foregoing provisions apply (and the foregoing waivers shall be effective)
even if the effect is to destroy or diminish the Guarantor’s subrogation rights,
the Guarantor’s right to proceed against any other Person for reimbursement, the
Guarantor’s right to recover contribution from any other guarantor or any other
right or remedy.

 

SECTION 2.4                                    Reinstatement, etc.  Prior to the
Termination Date, the Guarantor agrees that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment (in
whole or in part) of any of the Obligations is rescinded or must otherwise be
restored by any Lender Party, upon the insolvency, bankruptcy or reorganization
of the Borrower, any other Loan Party or otherwise, all as though such payment
had not been made.

 

SECTION 2.5                                    Termination. Without further
action, demand, request, or omission by any Person, this Guaranty shall
terminate on, and the Guarantor shall be released from all obligations and
duties hereunder upon, the earlier of (i) the date on which all Obligations of
the Borrower and each other Loan Party have been paid in full, all obligations
of the Guarantor hereunder shall have been paid in full and all Commitments
shall have terminated and all Bankers’ Acceptances and Letters of Credit shall
have terminated, or expired or cash collateralized as provided in the Credit
Agreement and (ii) the occurrence of the Spin-Off Date and the satisfaction in
full of the requirements set forth in Section 5.16(a) of the Credit Agreement
(the “Termination Date”).

 

SECTION 2.6                                    Waiver, etc.  The Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations of the Borrower or any other Loan Party
and this Guaranty and any requirement that the Administrative Agent or any other
Lender Party protect, secure, perfect or insure any Lien, or any Property
subject thereto, or exhaust any right or take any action against the Borrower,
any other Loan Party or any other Person (including any other guarantor) or any
Collateral securing the Obligations of the Borrower or any other Loan Party, as
the case may be.

 

SECTION 2.7                                    Waiver of Subrogation.  Until the
indefeasible payment in full of all Obligations and the termination, expiration
or cash collateralization of all Commitments, Bankers’ Acceptances and Letters
of Credit, the Guarantor hereby irrevocably waives any claim or other rights
which it may now or hereafter acquire against the Borrower or any other Loan
Party that arise from the existence, payment, performance or enforcement of the
Guarantor’s

 

5

--------------------------------------------------------------------------------


 

obligations under this Guaranty or any other Loan Document, including any right
of subrogation, reimbursement, exoneration, or indemnification, any right to
participate in any claim or remedy of the Lender Parties against the Borrower or
any other Loan Party or any Collateral which the Global Administrative Agent now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from the Borrower or any other Loan Party, directly or indirectly, in
cash or other Property or by set-off or in any manner, payment or security on
account of such claim or other rights.  If any amount shall be paid to the
Guarantor in violation of the preceding sentence, such amount shall be deemed to
have been paid to the Guarantor for the benefit of, and held in trust for, the
Lender Parties, and shall forthwith be paid to the Global Administrative Agent
for the benefit of the Lender Parties to be credited and applied to the
Obligations, whether matured or unmatured.  The Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

 

SECTION 2.8                                    Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of Guarantor hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Guarantor shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
applicable Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Guarantor shall make such
deductions and (iii) Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law; provided that
if a Lender Party is in breach of its representations and warranties under
Section 2.8(e), then Guarantor shall only be obligated to comply with clauses
(ii) and (iii) of this Section 2.8(a) with respect to payments to be made to or
for the benefit of such Lender Party.

 

(b)                                 In addition, Guarantor shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Guarantor shall indemnify each Lender
Party, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Lender Party, as the case
may be, on or with respect to any payment by or on account of any obligation of
Guarantor hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if a Lender Party is in breach of its
representations under Section 2.8(e), then Guarantor shall have no obligations
under this Section 2.8(c) with respect to any payments or liability described
herein made or owed by such Lender Party.  A certificate as to the amount of
such payment or liability delivered to Guarantor by a Lender Party, or by either
the Global Administrative Agent or the Canadian

 

6

--------------------------------------------------------------------------------


 

Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Guarantor to a Governmental Authority, if
available, Guarantor shall deliver to the Global Administrative Agent and the
Canadian Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Global Administrative Agent and the Canadian Administrative
Agent.

 

(e)                                  By its acceptance of this Guaranty, each
Lender Party represents and warrants that it is not, and will not be at any
time, a Foreign Lender.

 

(f)                                    If Guarantor at any time pays an amount
under Section 2.8(a), (b) or (c) to any Lender Party, and such payee receives a
refund of or credit for any part of any Indemnified Taxes or Other Taxes with
respect to which such amount was paid by Guarantor, such Lender Party shall pay
to the Guarantor the amount of such refund or credit promptly, and in any event
within 60 days, following the receipt of such refund or credit by such payee.

 

SECTION 2.9                                    Currency Conversion and Currency
Indemnity.

 

(a)                                  Payments in Agreed Currency.  Guarantor
shall make payment relative to any Obligation in the currency (the “Agreed
Currency”) in which the Obligation was effected.  If any payment is received on
account of any Obligation in any currency (the “Other Currency”) other than the
Agreed Currency (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any Collateral or the liquidation of
Guarantor or otherwise howsoever), such payment shall constitute a discharge of
the liability of Guarantor hereunder and under the other Loan Documents in
respect of such Obligation only to the extent of the amount of the Agreed
Currency which the relevant Lender Party is able to purchase with the amount of
the Other Currency received by it on the Business Day next following such
receipt in accordance with its normal procedures and after deducting any premium
and costs of exchange.

 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event
Guarantor shall be obligated to pay the Lender Party any deficiency in
accordance with Section 2.9(c).  For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender Party in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender Party receives
any payment or payments on account of the liability of Guarantor hereunder
pursuant to any judgment or order in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender Party is able to purchase on the
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of the Agreed Currency
due in respect of such liability immediately prior to such judgment or order,
then Guarantor on demand shall, and Guarantor hereby agrees to, indemnify the
Lender Parties from and against any loss, cost or expense arising out of or in
connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.9(c) shall constitute an obligation separate and independent
from all other obligations contained in this Guaranty, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lender Parties or any of them from time to time, and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                                    Representations and Warranties. 
The Guarantor hereby represents and warrants unto each Lender Party as set forth
in this Article.

 

SECTION 3.1.1                           Organization; Powers.  The Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.1.2                           Authorization; Enforceability.  The
execution, delivery and performance by the Guarantor of this Guaranty and each
other Loan Document executed or to be executed by it are within the Guarantor’s
corporate, unlimited liability company and/or partnership powers, and have been
duly authorized by all necessary corporate, unlimited liability company and/or
partnership action, and if required, stockholder, member and/or partner action. 
This Guaranty has been duly executed and delivered by the Guarantor and
constitutes, and each other Loan Document executed or to be executed by the
Guarantor, when executed and delivered by the Guarantor, will constitute, a
legal, valid and binding obligation of the Guarantor, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

8

--------------------------------------------------------------------------------


 

SECTION 3.1.3                           Approvals; No Conflicts.  The execution,
delivery and performance by the Guarantor of this Guaranty and each other Loan
Document executed or to be executed by it, (a) do not require any Governmental
Approval or third party approvals, except such as have been obtained or made and
are in full force and effect and except filings necessary to perfect Liens
created in connection with this Guaranty, (b) will not violate any applicable
Governmental Rule or the Organic Documents of the Guarantor or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement, or other instrument binding upon the Guarantor or its
assets, or give rise to a right thereunder to require any payment to be made by
the Guarantor and (d) will not result in the creation or imposition of any Lien
on any asset of the Guarantor except Liens created under the Loan Documents.

 

SECTION 3.1.4                           Benefit to the Guarantor.  The
Guarantor’s guaranty pursuant to this Guaranty reasonably may be expected to
benefit, directly or indirectly, the Guarantor; and the Guarantor has determined
that this Guaranty is necessary and convenient to the conduct, promotion and
attainment of the business of the Guarantor and the Borrower.

 

SECTION 3.1.5                           Litigation Matters.  Except for
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor or any of its
Restricted Subsidiaries or any of their respective Properties, businesses,
assets or revenues, (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that question the validity or
enforceability of any of the Loan Documents or seek to enjoin or prevent the
Transactions.  Since the date of this Guaranty, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.1.6                           Solvency.  Immediately after entering
into this Guaranty, the Guarantor will be Solvent.

 

ARTICLE IV
[INTENTIONALLY OMITTED]

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

SECTION 5.1                                    Loan Document.  This Guaranty is
a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

SECTION 5.2                                    Binding on Successors,
Transferees and Assigns; Assignment.  This Guaranty shall be binding upon the
Guarantor and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by the Administrative Agent, each other Lender
Party and their respective successors, transferees and assigns; provided,
however, except as permitted by Section 7.3 of the Credit Agreement, that the
Guarantor may not assign any of its

 

9

--------------------------------------------------------------------------------


 

obligations hereunder without the prior written consent of the Administrative
Agent and the Required Lenders.

 

SECTION 5.3                                    Amendments, etc.  No amendment to
or waiver of any provision of this Guaranty, nor consent to any departure by the
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent in accordance with
Section 10.2(b) of the Credit Agreement, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

SECTION 5.4                                    Addresses for Notices to the
Guarantor.  All notices and other communications hereunder to the Guarantor
shall be in writing (including telecopy communication) and mailed or telecopied
or delivered to it, addressed to it at the address set forth below its signature
hereto, or at such other address as shall be designated by the Guarantor in a
written notice to the Administrative Agent at the address specified in the
Credit Agreement complying as to delivery with the terms of this Section.  All
such notices and other communications shall be effective as provided in
Section 10.1 of the Credit Agreement.

 

SECTION 5.5                                    No Waiver; Remedies.  In addition
to, and not in limitation of, Section 2.3 and Section 2.6, no failure on the
part of any Lender Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 5.6                                    Headings.  Article and
Section headings used herein are for convenience of reference only, are not part
of this Guaranty and shall not affect the construction of, or be taken into
consideration in interpreting, this Guaranty.

 

SECTION 5.7                                    Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender Party is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender Party to or for the credit or the account of the Guarantor or any
of its Restricted Subsidiaries against any of and all the obligations of
Guarantor now or hereafter existing under this Guaranty held by such Lender,
irrespective of whether or not such Lender Party shall have made any demand
under this Guaranty and although such obligations may be unmatured; provided,
however, that any such set-off and application shall be subject to the
provisions of Section 2.18 of the Credit Agreement.

 

SECTION 5.8                                    Severability. Any provision of
this Guaranty held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality, and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.9                                    GOVERNING LAWS; JURISDICTION;
CONSENT TO SERVICE OF PROCESS.

 

(a)                                  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT
OF ANY LENDER PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 5.10                              WAIVER OF JURY TRIAL.  GUARANTOR
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  GUARANTOR

 

11

--------------------------------------------------------------------------------


 

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE LENDER PARTIES HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 5.11                              OFAC. Neither Guarantor nor any of its
respective employees, officers or directors is a Person with whom U.S. Persons
are restricted from doing business under regulations of the Office of Foreign
Asset Control of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit, or Support
Terrorism), or other Governmental Rule.

 

SECTION 5.12                              NO ORAL AGREEMENTS.  THIS WRITTEN
GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AS TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

FOREST OIL CORPORATION

 

 

 

By:

 

 

Name:

Michael N. Kennedy

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

Address:

c/o Forest Oil Corporation

 

 

707 17TH Street, Suite 3600

 

 

Denver, Colorado 80202

 

 

 

 

Attention:

Michael N. Kennedy, Executive Vice

 

 

President and Chief Financial Officer

 

Telephone:

303-812-1739

 

Facsimile:

303-812-1510

 

[SIGNATURE PAGE TO FOREST OIL GUARANTY]

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[Form of]

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of                   , 2011, is made
by [Lone Pine Resources Inc., a Delaware corporation] [Wiser Delaware LLC, a
Delaware limited liability company] [Wiser Oil Delaware LLC, a Delaware limited
liability company] (the “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Administrative Agent (together with all successors and
assigns thereto, the “Administrative Agent”) for each of the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of March 18, 2011
(together with all amendments, supplements, restatements and other
modifications, including, without limitation, any written consents and waivers,
from time to time thereafter made thereto to but not including the date hereof,
the “Credit Agreement”), among Canadian Forest Oil Ltd., a corporation
amalgamated under the laws of the Province of Alberta, Canada (“Borrower”), Lone
Pine Resources Inc., a Delaware corporation, the various Lenders and Agents
under (and as defined in) the Credit Agreement, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as administrative agent for the Lenders (the “Administrative
Agent”), the Lenders have heretofore agreed to extend Commitments to make Loans
to, the Accepting Lenders have heretofore agreed to accept Bankers’ Acceptance
from the Borrower, and the Issuing Banks have heretofore agreed to issue Letters
of Credit for the account of the Borrower; and

 

WHEREAS, the Borrower has entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Borrower is a direct or indirect Subsidiary of Lone Pine Resources
Inc.; and

 

WHEREAS, as a condition precedent to the execution and delivery of the Credit
Agreement, the acceptance of the initial Bankers’ Acceptance under the Credit
Agreement, and to the Lender Parties’ obligations under the Hedging Agreements
referred to above, the Guarantor is required to execute and deliver this
Guaranty; and

 

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of the Guarantor to execute this Guaranty
inasmuch as the Guarantor will derive substantial direct and indirect benefits
from the Loans made to, and the Bankers’ Acceptances accepted from time to time
from, the Borrower, and the Letters of Credit issued from time to time for the
account of, the Borrower by the Lenders, the Accepting Lenders and the Issuing
Banks, as the case may be, pursuant to the Credit Agreement and the financial
accommodations extended from time to time to the Borrower by the Lender Parties
pursuant to the Hedging Agreements;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrower, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) from the
Borrower, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of, the Borrower
pursuant to the Credit Agreement and the Lender Parties to extend financial
accommodations, the Guarantor agrees, for the benefit of each Lender Party, as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                                    Certain Terms.  The following
terms (whether or not underscored) when used in this Guaranty, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Agreed Currency” is defined in Section 2.8(a).

 

“Borrower” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of Guarantor
hereunder, (a) income, capital or franchise taxes imposed on (or measured by)
net income by the federal, or any provincial, government of Canada,  or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the federal, or any provincial, government of Canada, the United States or any
of its political subdivisions, or any similar tax imposed by any other
jurisdiction in which Guarantor is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender.

 

“Guarantor” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Judgment Currency” is defined in Section 2.8(b).

 

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, any Accepting Lender, and any Affiliate of a then current Lender
that is a party to a Hedging Agreement and each of its respective successors,
transferees and assigns.

 

“Other Currency” is defined in Section 2.8(a).

 

2

--------------------------------------------------------------------------------


 

SECTION 1.2                                    Credit Agreement Definitions. 
Unless otherwise defined herein or the context otherwise requires, terms used in
this Guaranty, including its preamble and recitals, have the meanings provided
in the Credit Agreement.

 

ARTICLE II
GUARANTY PROVISIONS

 

SECTION 2.1                                    Guaranty.  The Guarantor hereby
absolutely, unconditionally and irrevocably

 

(a)                                  guarantees the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under the Credit Agreement and each
other Loan Document to which the Borrower or such other Loan Party is or may
become a party, whether for principal, interest, fees, expenses or otherwise
(including all such amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. §362(a), and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), or any equivalent
Canadian statute, rule or regulation, and

 

(b)                                 indemnifies each Lender Party for any and
all costs and expenses (including reasonable attorney’s fees and expenses)
incurred by such Lender or such holder, as the case may be, in enforcing any
rights under this Guaranty;

 

provided, however, that the Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to the Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.  This Guaranty constitutes a guaranty of payment when
due and not of collection, and the Guarantor specifically agrees that it shall
not be necessary or required that any Lender Party exercise any right, assert
any claim or demand, or enforce any remedy whatsoever against the Borrower or
any other Loan Party (or any other Person) before or as a condition to the
obligations of the Guarantor hereunder.  All payments hereunder are to be made
in the currency in which the related Obligation is due and payable.

 

SECTION 2.2                                    Acceleration of Guaranty.  The
Guarantor agrees that, in the event that the Obligations have been accelerated
pursuant to Section 8.2 of the Credit Agreement, the Guarantor will pay to the
Administrative Agent for itself and as agent for the Lender Parties forthwith
the full amount of all such Obligations.

 

SECTION 2.3                                    Guaranty Absolute, etc.  This
Guaranty shall in all respects be a continuing, absolute, unconditional and
irrevocable guaranty of payment, and shall remain in full force and effect until
all Obligations of the Borrower and each other Loan Party have been paid in
full, all obligations of the Guarantor hereunder shall have been paid in full
and all Commitments shall have terminated and all Bankers’ Acceptances and
Letters of Credit shall have terminated or expired.  The Guarantor guarantees
that the Obligations of the Borrower and each other Loan Party will be paid
strictly in accordance with the terms of the Credit Agreement

 

3

--------------------------------------------------------------------------------


 

and each other Loan Document under which they arise, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender Party or any holder of any note with
respect thereto.  The liability of the Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:

 

(a)                                  any lack of validity, legality or
enforceability of the Credit Agreement or any other Loan Document;

 

(b)                                 the failure of any Lender Party

 

(i)                                     to assert any claim or demand or to
enforce any right or remedy against the Borrower, any other Loan Party or any
other Person (including any other guarantor) under the provisions of the Credit
Agreement, any other Loan Document, or otherwise, or

 

(ii)                                  to exercise any right or remedy against
any other guarantor of, or Collateral securing, any Obligations of the Borrower
or any other Loan Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of the
Borrower or any other Loan Party, or any other extension, compromise, or renewal
of any Obligation of the Borrower or any other Loan Party;

 

(d)                                 any reduction, limitation, impairment or
termination of any Obligations of the Borrower or any other Loan Party for any
reason (other than indefeasible payment in full in cash of the Obligations),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and the Guarantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
of the Borrower, any other Loan Party or otherwise;

 

(e)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of the
Credit Agreement or any other Loan Document;

 

(f)                                    any addition, exchange, release,
surrender or non-perfection of any Collateral, or any amendment to or waiver or
release or addition of, or consent to departure from, any other guaranty, held
by any Lender Party securing any of the Obligations of the Borrower or any other
Loan Party;

 

(g)                                 any insolvency, bankruptcy, amalgamation,
merger, reorganization, arrangement or other similar proceeding affecting the
Guarantor or any other Person or the assets of the Guarantor or any other
Person;

 

(h)                                 any defense arising by reason of any failure
of any Person to make any presentment, demand for performance, notice of
non-performance, protest, and any other notice, including notice of:
(i) acceptance of this Guaranty; (ii) partial payment or non-

 

4

--------------------------------------------------------------------------------


 

payment of all or any part of the Obligations; and (iii) the existence,
creation, or incurring of new or additional Obligations; or

 

(i)                                     any other circumstance (other than
indefeasible payment in full in cash of the Obligations) which might otherwise
constitute a defense available to, or a legal or equitable discharge of, the
Borrower, any other Loan Party, any surety, any guarantor or any other Person,
or any other circumstance whatsoever, whether similar or dissimilar to the
foregoing, which might, but for the provisions of this Section 2.3, constitute a
legal or equitable discharge, limitation or reduction of the obligations of the
Guarantor hereunder.

 

The foregoing provisions apply (and the foregoing waivers shall be effective)
even if the effect is to destroy or diminish the Guarantor’s subrogation rights,
the Guarantor’s right to proceed against any other Person for reimbursement, the
Guarantor’s right to recover contribution from any other guarantor or any other
right or remedy.

 

SECTION 2.4                                    Reinstatement, etc.  The
Guarantor agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment (in whole or in part)
of any of the Obligations is rescinded or must otherwise be restored by any
Lender Party, upon the insolvency, bankruptcy or reorganization of the Borrower,
any other Loan Party or otherwise, all as though such payment had not been made.

 

SECTION 2.5                                    Waiver, etc.  The Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations of the Borrower or any other Loan Party
and this Guaranty and any requirement that the Administrative Agent or any other
Lender Party protect, secure, perfect or insure any Lien, or any Property
subject thereto, or exhaust any right or take any action against the Borrower,
any other Loan Party or any other Person (including any other guarantor) or any
Collateral securing the Obligations of the Borrower or any other Loan Party, as
the case may be.

 

SECTION 2.6                                    Waiver of Subrogation.  Until the
indefeasible payment in full in cash of all Obligations and the termination or
expiration of all Commitments, Bankers’ Acceptances and Letters of Credit, the
Guarantor hereby irrevocably waives any claim or other rights which it may now
or hereafter acquire against the Borrower or any other Loan Party that arise
from the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty or any other Loan Document, including any right
of subrogation, reimbursement, exoneration, or indemnification, any right to
participate in any claim or remedy of the Lender Parties against the Borrower or
any other Loan Party or any Collateral which the Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Borrower or any other Loan Party, directly or indirectly, in cash or
other Property or by set-off or in any manner, payment or security on account of
such claim or other rights.  If any amount shall be paid to the Guarantor in
violation of the preceding sentence, such amount shall be deemed to have been
paid to the Guarantor for the benefit of, and held in trust for, the Lender
Parties, and shall forthwith be paid to the Administrative Agent for the benefit
of the Lender Parties to be credited and applied to the Obligations, whether
matured or unmatured.  The Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by the Credit
Agreement and that the waiver set forth in this Section is knowingly made in
contemplation of such benefits.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.7                                    Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of Guarantor hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Guarantor shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
applicable Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Guarantor shall make such
deductions and (iii) Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law; provided that
if a Lender Party is in breach of its representations and warranties under
Section 2.7(e), then Guarantor shall only be obligated to comply with clauses
(ii) and (iii) of this Section 2.7(a) with respect to payments to be made to or
for the benefit of such Lender Party.

 

(b)                                 In addition, Guarantor shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Guarantor shall indemnify each Lender
Party, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Lender Party, as the case
may be, on or with respect to any payment by or on account of any obligation of
Guarantor hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if a Lender Party is in breach of its
representations under Section 2.7(e), then Guarantor shall have no obligations
under this Section 2.7(c) with respect to any payments or liability described
herein made or owed by such Lender Party.  A certificate as to the amount of
such payment or liability delivered to Guarantor by a Lender Party, or by the
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Guarantor to a Governmental Authority, if
available, Guarantor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  By its acceptance of this Guaranty, each
Lender Party represents and warrants that it is not, and will not be at any
time, a Foreign Lender.

 

(f)                                    If Guarantor at any time pays an amount
under Section 2.7(a), (b) or (c) to any Lender Party, and such payee receives a
refund of or credit for any part of any Indemnified Taxes or Other Taxes with
respect to which such amount was paid by

 

6

--------------------------------------------------------------------------------


 

Guarantor, such Lender Party shall pay to Guarantor the amount of such refund or
credit promptly, and in any event within 60 days, following the receipt of such
refund or credit by such payee.

 

SECTION 2.8                                    Currency Conversion and Currency
Indemnity.

 

(a)                                  Payments in Agreed Currency.  Guarantor
shall make payment relative to any Obligation in the currency (the “Agreed
Currency”) in which the Obligation was effected.  If any payment is received on
account of any Obligation in any currency (the “Other Currency”) other than the
Agreed Currency (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any Collateral or the liquidation of
Guarantor or otherwise howsoever), such payment shall constitute a discharge of
the liability of Guarantor hereunder and under the other Loan Documents in
respect of such Obligation only to the extent of the amount of the Agreed
Currency which the relevant Lender Party is able to purchase with the amount of
the Other Currency received by it on the Business Day next following such
receipt in accordance with its normal procedures and after deducting any premium
and costs of exchange.

 

(b)                                 Conversion of Agreed Currency into Judgment
Currency.  If, for the purpose of obtaining or enforcing judgment in any court
in any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in the Agreed Currency then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event
Guarantor shall be obligated to pay the Lender Party any deficiency in
accordance with Section 2.8(c).  For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender Party in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

 

(c)                                  Circumstances Giving Rise to Indemnity.  To
the fullest extent permitted by applicable law, if (i) any Lender Party receives
any payment or payments on account of the liability of Guarantor hereunder
pursuant to any judgment or order in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender Party is able to purchase on the
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of the Agreed Currency
due in respect of such liability immediately prior to such judgment or order,
then Guarantor on demand shall, and Guarantor hereby agrees to, indemnify the
Lender Parties from and against any loss, cost or expense arising out of or in
connection with such deficiency.

 

(d)                                 Indemnity Separate Obligation.  To the
fullest extent permitted by applicable law, the agreement of indemnity provided
for in Section 2.8(c) shall constitute an obligation separate and independent
from all other obligations contained in this Guaranty, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lender Parties or any of them from time to time, and
shall continue in full force and effect notwithstanding any judgment or order

 

7

--------------------------------------------------------------------------------


 

for a liquidated sum in respect of an amount due hereunder or under any judgment
or order.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                                    Representations and Warranties. 
The Guarantor hereby represents and warrants unto each Lender Party as set forth
in this Article.

 

SECTION 3.1.1                           Organization; Powers.  The Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.1.2                           Authorization; Enforceability.  The
execution, delivery and performance by the Guarantor of this Guaranty and each
other Loan Document executed or to be executed by it are within the Guarantor’s
corporate, unlimited liability company and/or partnership powers, and have been
duly authorized by all necessary corporate, unlimited liability company and/or
partnership action, and if required, stockholder, member and/or partner action. 
This Guaranty has been duly executed and delivered by the Guarantor and
constitutes, and each other Loan Document executed or to be executed by the
Guarantor, when executed and delivered by the Guarantor, will constitute, a
legal, valid and binding obligation of the Guarantor, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.1.3                           Approvals; No Conflicts.  The execution,
delivery and performance by the Guarantor of this Guaranty and each other Loan
Document executed or to be executed by it, (a) do not require any Governmental
Approval or third party approvals, except such as have been obtained or made and
are in full force and effect and except filings necessary to perfect Liens
created in connection with this Guaranty, (b) will not violate any applicable
Governmental Rule or the Organic Documents of the Guarantor or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement, or other instrument binding upon the Guarantor or its
assets, or give rise to a right thereunder to require any payment to be made by
the Guarantor and (d) will not result in the creation or imposition of any Lien
on any asset of the Guarantor except Liens created under the Loan Documents.

 

SECTION 3.1.4                           Benefit to the Guarantor.  The
Guarantor’s guaranty pursuant to this Guaranty reasonably may be expected to
benefit, directly or indirectly, the Guarantor; and the Guarantor has determined
that this Guaranty is necessary and convenient to the conduct, promotion and
attainment of the business of the Guarantor and the Borrower.

 

SECTION 3.1.5                           Litigation Matters.  Except for
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to

 

8

--------------------------------------------------------------------------------


 

the knowledge of the Guarantor, threatened against or affecting the Guarantor or
any of its Restricted Subsidiaries or any of their respective Properties,
businesses, assets or revenues, (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that question
the validity or enforceability of any of the Loan Documents or seek to enjoin or
prevent the Transactions.  Since the date of this Guaranty, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.1.6                           Solvency.  Immediately after entering
into this Guaranty, the Guarantor will be Solvent.

 

ARTICLE IV
COVENANTS, ETC.

 

SECTION 4.1                                    Covenants.  Until the payment in
full in cash of all Obligations and the termination or expiration of all
Commitments, Bankers’ Acceptances and Letters of Credit, the Guarantor covenants
and agrees that the Guarantor will cause to be performed, complied with,
observed and fulfilled each of the covenants, agreements and obligations
contained in the Credit Agreement, including, without limitation, Article V,
Article VI and Article VII of the Credit Agreement.  [The Guarantor hereby
irrevocably and unconditionally agrees to be bound by such covenants, agreements
and obligations as if the Guarantor were a party to the Credit Agreement and
such covenants, agreements, and obligations are hereby reaffirmed by the
Guarantor. [Wiser Delaware LLC and Wiser Oil Delaware LLC Only]]

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

SECTION 5.1                                    Loan Document.  This Guaranty is
a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

SECTION 5.2                                    Binding on Successors,
Transferees and Assigns; Assignment.  This Guaranty shall be binding upon the
Guarantor and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by the Administrative Agent, each other Lender
Party and their respective successors, transferees and assigns; provided,
however, except as permitted by Section 7.3 of the Credit Agreement, that the
Guarantor may not assign any of its obligations hereunder without the prior
written consent of the Administrative Agent and the Required Lenders.

 

SECTION 5.3                                    Amendments, etc.  No amendment to
or waiver of any provision of this Guaranty, nor consent to any departure by the
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent in accordance with
Section 10.2(b) of the Credit Agreement, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.4                                    Addresses for Notices to the
Guarantor.  All notices and other communications hereunder to the Guarantor
shall be in writing (including telecopy communication) and mailed or telecopied
or delivered to it, addressed to it at the address set forth below its signature
hereto, or at such other address as shall be designated by the Guarantor in a
written notice to the Administrative Agent at the address specified in the
Credit Agreement complying as to delivery with the terms of this Section. All
such notices and other communications shall be effective as provided in
Section 10.1 of the Credit Agreement.

 

SECTION 5.5                                    No Waiver; Remedies.  In addition
to, and not in limitation of, Section 2.3 and Section 2.5, no failure on the
part of any Lender Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 5.6                                    Headings.  Article and
Section headings used herein are for convenience of reference only, are not part
of this Guaranty and shall not affect the construction of, or be taken into
consideration in interpreting, this Guaranty.

 

SECTION 5.7                                    Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender Party is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender Party to or for the credit or the account of the Guarantor or any
of its Restricted Subsidiaries against any of and all the obligations of
Guarantor now or hereafter existing under this Guaranty held by such Lender,
irrespective of whether or not such Lender Party shall have made any demand
under this Guaranty and although such obligations may be unmatured; provided,
however, that any such set-off and application shall be subject to the
provisions of Section 2.18 of the Credit Agreement.

 

SECTION 5.8                                    Severability. Any provision of
this Guaranty held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality, and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 5.9                                    GOVERNING LAWS; JURISDICTION;
CONSENT TO SERVICE OF PROCESS.

 

(a)                                  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF

 

10

--------------------------------------------------------------------------------


 

NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  GUARANTOR AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN
ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT
OF ANY LENDER PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 5.10                                            WAIVER OF JURY TRIAL. 
GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE LENDER PARTIES HAVE BEEN INDUCED
TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

11

--------------------------------------------------------------------------------


 

SECTION 5.11                              OFAC. Neither Guarantor nor any of its
respective employees, officers or directors is a Person with whom U.S. Persons
are restricted from doing business under regulations of the Office of Foreign
Asset Control of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit, or Support
Terrorism), or other Governmental Rule.

 

SECTION 5.12                              NO ORAL AGREEMENTS.  THIS WRITTEN
GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AS TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

[LONE PINE RESOURCES INC.]/[WISER DELAWARE LLC]/ [WISER OIL DELAWARE LLC]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Canadian Forest Oil Ltd.

 

 

Suite 2500, 645 - 7th Avenue, S.W.

 

 

Calgary, Alberta T2P 4G8

 

 

Canada

 

 

 

 

Attention:

Vice President - Finance

 

Telephone:

403-292-8000

 

Facsimile:

403-292-8072

 

[SIGNATURE PAGE TO [LONE PINE] [WISER DELAWARE] [WISER OIL DELAWARE] GUARANTY]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[Form of ]

 

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Guaranty”), dated as of               , 2011, is
made by                                                , a
                                      ] (the “Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent (together with all
successors and assigns thereto, the “Administrative Agent”) for each of the
Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of March 18, 2011
(together with all amendments, supplements, restatements and other
modifications, including, without limitation, any written consents and waivers,
from time to time thereafter made thereto to but not including the date hereof,
the “Credit Agreement”), among Canadian Forest Oil Ltd., a corporation
amalgamated under the laws of the Province of Alberta, Canada (“Borrower”), Lone
Pine Resources Inc., a Delaware corporation, the various Lenders and Agents
under (and as defined in) the  Credit Agreement, and JPMorgan Chase Bank, N.A.,
Toronto Branch, as administrative agent for the Lenders (the “Administrative
Agent”), the Lenders have heretofore agreed to extend Commitments to make Loans
to, the Accepting Lenders have heretofore agreed to accept Bankers’ Acceptance
from the Borrower, and the Issuing Banks have heretofore agreed to issue Letters
of Credit for the account of the Borrower; and

 

WHEREAS, the Borrower has entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Guarantor is a wholly-owned Subsidiary of the Borrower; and

 

WHEREAS, as a condition precedent to the execution and delivery of the Credit
Agreement, the acceptance of the initial Bankers’ Acceptance under the Credit
Agreement, and to the Lender Parties’ obligations under the Hedging Agreements
referred to above, the Guarantor is required to execute and deliver this
Guaranty; and

 

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, it is in the best interests of the Guarantor to execute this Guaranty
inasmuch as the Guarantor will derive substantial direct and indirect benefits
from the Loans made to, and the Bankers’ Acceptances accepted from time to time
from, the Borrower, and the Letters of Credit issued from time to time for the
account of, the Borrower by the Lenders, the Accepting Lenders and the Issuing
Banks, as the case may be, pursuant to the Credit Agreement and the financial
accommodations extended from time to time to the Borrower and its Restricted
Subsidiaries by the Lender Parties pursuant to the Hedging Agreements;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to the Borrower, in order to induce the Accepting Lenders to
accept Bankers’ Acceptances (including the initial Bankers’ Acceptance) from the
Borrower, and to induce the Issuing Banks to issue the Letters of Credit
(including the initial Letter of Credit) for the account of the Borrower,
pursuant to the Credit Agreement and the Lender Parties to extend financial
accommodations, the Guarantor agrees, for the benefit of each Lender Party, as
follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.1               Certain Terms.  The following terms (whether or not
underscored) when used in this Guaranty, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Borrower” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Guarantor” is defined in the preamble.

 

“Guarantor Claims” is defined in Section 3.1.

 

“Guaranty” is defined in the preamble.

 

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, any Affiliate of a then current Lender that is a party to a
Hedging Agreement or any other Person entitled to the benefits of the Security
Documents pursuant to Section 10.14 of the Credit Agreement for as long as such
Person is entitled to such benefits and each of its respective successors,
transferees and assigns.

 

SECTION 1.2               Credit Agreement Definitions.  Unless otherwise
defined herein or the context otherwise requires, terms used in this Guaranty,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

 

ARTICLE 2
GUARANTY PROVISIONS

 

SECTION 2.1               Guaranty.  The Guarantor hereby absolutely,
unconditionally and irrevocably

 

(a)           guarantees the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrower and each other Loan Party now or
hereafter existing under the Credit Agreement and each other Loan Document to
which the Borrower or such other Loan Party is or may become a party, whether
for principal, interest, fees, expenses

 

2

--------------------------------------------------------------------------------


 

or otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b) or
any equivalent Canadian statute, rule or regulation), and

 

(b)           indemnifies each Lender Party for any and all costs and expenses
(including reasonable attorney’s fees and expenses) incurred by such Lender or
such holder, as the case may be, in enforcing any rights under this Guaranty;

 

This Guaranty constitutes a guaranty of payment when due and not of collection,
and the Guarantor specifically agrees that it shall not be necessary or required
that any Lender Party exercise any right, assert any claim or demand, or enforce
any remedy whatsoever against the Borrower or any other Loan Party (or any other
Person) before or as a condition to the obligations of the Guarantor hereunder.

 

SECTION 2.2               Acceleration of Guaranty.  The Guarantor agrees that,
in the event that the Obligations have been accelerated pursuant to Section 8.2
of the Credit Agreement, the Guarantor will pay to the Administrative Agent for
itself and as agent for the Lender Parties forthwith the full amount of all such
Obligations.

 

SECTION 2.3               Guaranty Absolute, etc.  This Guaranty shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until all Obligations of the
Borrower and each other Loan Party have been paid in full, all obligations of
the Guarantor hereunder shall have been paid in full and all Commitments shall
have terminated and all Letters of Credit shall have terminated or expired.  The
Guarantor guarantees that the Obligations of the Borrower and each other Loan
Party will be paid strictly in accordance with the terms of the Credit Agreement
and each other Loan Document under which they arise, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender Party or any holder of any note with
respect thereto.  The liability of the Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:

 

(a)           any lack of validity, legality or enforceability of the Credit
Agreement or any other Loan Document;

 

(b)           the failure of any Lender Party

 

(i)            to assert any claim or demand or to enforce any right or remedy
against the Borrower, any other Loan Party or any other Person (including any
other guarantor) under the provisions of the Credit Agreement, any other Loan
Document, or otherwise, or

 

(ii)           to exercise any right or remedy against any other guarantor of,
or Collateral securing, any Obligations of the Borrower or any other Loan Party;

 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower or any other Loan
Party, or any

 

3

--------------------------------------------------------------------------------


 

other extension, compromise, or renewal of any Obligation of the Borrower or any
other Loan Party;

 

(d)           any reduction, limitation, impairment or termination of any
Obligations of the Borrower or any other Loan Party for any reason (other than
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and the Guarantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
of the Borrower, any other Loan Party or otherwise;

 

(e)           any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of the Credit Agreement or any
other Loan Document;

 

(f)            any addition, exchange, release, surrender or non-perfection of
any Collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty, held by any Lender Party securing
any of the Obligations of the Borrower or any other Loan Party;

 

(g)           any insolvency, bankruptcy, amalgamation, merger, reorganization,
arrangement or other similar proceeding affecting the Guarantor or any other
Person or the assets of the Guarantor or any other Person;

 

(h)           any defense arising by reason of any failure of any Person to make
any presentment, demand for performance, notice of non-performance, protest, and
any other notice, including notice of: (i) acceptance of this Guaranty;
(ii) partial payment or non-payment of all or any part of the Obligations; and
(iii) the existence, creation, or incurring of new or additional Obligations; or

 

(i)            any other circumstance (other than indefeasible payment in full
in cash of the Obligations) which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrower, any other Loan Party,
any surety, any guarantor or any other Person, or any other circumstance
whatsoever, whether similar or dissimilar to the foregoing, which might, but for
the provisions of this Section 2.3, constitute a legal or equitable discharge,
limitation or reduction of the obligations of the Guarantor hereunder.

 

The foregoing provisions apply (and the foregoing waivers shall be effective)
even if the effect is to destroy or diminish the Guarantor’s subrogation rights,
the Guarantor’s right to proceed against any other Person for reimbursement, the
Guarantor’s right to recover contribution from any other guarantor or any other
right or remedy.

 

SECTION 2.4               Reinstatement, etc.  The Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment (in whole or in part) of any of the Obligations is
rescinded or must otherwise be restored by any Lender Party, upon the
insolvency, bankruptcy or reorganization of the Borrower, any other Loan Party
or otherwise, all as though such payment had not been made.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.5               Waiver, etc.  The Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations of the Borrower or any other Loan Party and this Guaranty and any
requirement that the Administrative Agent or any other Lender Party protect,
secure, perfect or insure any Lien, or any Property subject thereto, or exhaust
any right or take any action against the Borrower, any other Loan Party or any
other Person (including any other guarantor) or any Collateral securing the
Obligations of the Borrower or any other Loan Party, as the case may be.

 

SECTION 2.6               Waiver of Subrogation.  Until the indefeasible payment
in full in cash of all Obligations and the termination or expiration of all
Commitments and Letters of Credit, the Guarantor hereby irrevocably waives any
claim or other rights which it may now or hereafter acquire against the Borrower
or any other Loan Party that arise from the existence, payment, performance or
enforcement of the Guarantor’s obligations under this Guaranty or any other Loan
Document, including any right of subrogation, reimbursement, exoneration, or
indemnification, any right to participate in any claim or remedy of the Lender
Parties  against the Borrower or any other Loan Party or any Collateral which
the Administrative Agent now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity, or under contract, statute or common
law, including the right to take or receive from the Borrower or any other Loan
Party, directly or indirectly, in cash or other Property or by set-off or in any
manner, payment or security on account of such claim or other rights.  If any
amount shall be paid to the Guarantor in violation of the preceding sentence,
such amount shall be deemed to have been paid to the Guarantor for the benefit
of, and held in trust for, the Lender Parties, and shall forthwith be paid to
the Administrative Agent for the benefit of the Lender Parties to be credited
and applied to the Obligations, whether matured or unmatured.  The Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this Section is knowingly made in contemplation of such benefits.

 

ARTICLE 3
SUBORDINATION

 

SECTION 3.1               Subordination of All Guarantor Claims. As used herein,
the term “Guarantor Claims” shall mean all debts and obligations of the Borrower
to the Guarantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by. Guarantor agrees that any amount due and owing under the
Guarantor Claims is subordinated in right of payment, to the extent and in the
manner provided in this section, to the payment, when due of the Obligations
under the Loan Documents. Upon the occurrence and during the continuation of an
Event of Default, the Guarantor shall not receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Guarantor
Claims.

 

SECTION 3.2               Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving the

 

5

--------------------------------------------------------------------------------


 

Guarantor, the Administrative Agent on behalf of the Lenders shall have the
right to prove their claim in any proceeding, so as to establish their rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims.  The Guarantor hereby assigns such dividends and payments to
the Administrative Agent for the benefit of the Lenders for application against
the Obligations as provided under the Credit Agreement. The Administrative
Agent, on behalf of the Lenders, shall be entitled to receive  payment in full
in cash of the Obligations before the Guarantor shall be entitled to receive any
payments in respect of the Guarantor Claims. Should the Administrative Agent or
any  Lender receive, for application upon the Obligations, any such dividend or
payment which is otherwise payable to the Guarantor, and which, as between such
Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Obligations, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the other Lenders to
the extent that such payments to the Administrative Agent and the other Lenders
on the Guarantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the
other Lenders had not received dividends or payments upon the Guarantor Claims.

 

SECTION 3.3               Payments Held in Trust. Notwithstanding Section 3.1
and Section 3.2, in the event that the Guarantor should receive any funds,
payments, claims or distributions which are prohibited by such Sections, then it
agrees: to hold in trust for the Administrative Agent and the other Lenders an
amount equal to the amount of all funds, payments, claims or distributions so
received, and that it shall have absolutely no dominion over the amount of such
funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Lenders; and the Guarantor
covenants promptly to pay the same to the Administrative Agent.

 

SECTION 3.4               Agreement Not to Pursue Actions.  Until the
Administrative Agent notifies the Guarantor that all Obligations shall have been
paid in full, the Guarantor will not commence any action or proceeding against
the Borrower to recover all or any part of the Guarantor Claims or join with any
other creditor, unless the Administrative Agent shall also join, in bringing any
proceedings against such Person under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt, receivership, liquidation or
insolvency law or statute of any Governmental Authority.

 

SECTION 3.5               Subordination May Not Be Impaired by Guarantor.  No
right of the Administrative Agent or any Lender to enforce the subordination of
the Guarantor Claims shall be impaired by any act or failure to act by the
Guarantor or by its failure to comply with this Guaranty. The Administrative
Agent and the Lenders may extend, renew, modify, or amend the terms of the
Obligations and otherwise deal freely with the Guarantor and Borrower, all
without affecting the liabilities and obligations of the parties to this
Guaranty.

 

SECTION 3.6               Liens Subordinate. The Guarantor agrees that, until
the Obligations are paid in full and the Commitments terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of such Guarantor, the Administrative Agent
or any other Lender presently exist or are hereafter created or attach.

 

6

--------------------------------------------------------------------------------


 

During the period in which any of the Obligations are outstanding or the
Commitments are in effect, the Guarantor shall not, without the prior written
consent of the Administrative Agent, exercise or enforce any creditor’s right it
may have against any debtor in respect of the Guarantor Claims, or  foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

 

SECTION 3.7               Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by the Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1               Representations and Warranties.  The Guarantor hereby
represents and warrants unto each Lender Party as set forth in this Article.

 

SECTION 4.1.1              Organization; Powers.  The Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 4.1.2              Authorization; Enforceability.  The execution,
delivery and performance by the Guarantor of this Guaranty and each other Loan
Document executed or to be executed by it are within the Guarantor’s corporate,
limited liability company and/or partnership powers, and have been duly
authorized by all necessary corporate, limited liability company and/or
partnership action, and if required, shareholder, member and/or partner action. 
This Guaranty has been duly executed and delivered by the Guarantor and
constitutes, and each other Loan Document executed or to be executed by the
Guarantor, when executed and delivered by the Guarantor, will constitute, a
legal, valid and binding obligation of the Guarantor, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 4.1.3              Approvals; No Conflicts.  The execution, delivery and
performance by the Guarantor of this Guaranty and each other Loan Document
executed or to be executed by it, (a) do not require any Governmental Approval
or third party approvals, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created in
connection with this Guaranty, (b) will not violate any applicable Governmental
Rule or the Organic Documents of the Guarantor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement, or other instrument binding upon the Guarantor or its assets, or give
rise to a right thereunder to require any payment to be

 

7

--------------------------------------------------------------------------------


 

made by the Guarantor and (d) will not result in the creation or imposition of
any Lien on any asset of the Guarantor except Liens created under the Loan
Documents.

 

SECTION 4.1.4              Benefit to the Guarantor.  The Guarantor is a
wholly-owned subsidiary of the Borrower; and the Guarantor’s guaranty pursuant
to this Guaranty reasonably may be expected to benefit, directly or indirectly,
the Guarantor; and the Guarantor has determined that this Guaranty is necessary
and convenient to the conduct, promotion and attainment of the business of the
Guarantor and the Borrower.

 

SECTION 4.1.5              Litigation Matters.  Except for Disclosed Matters,
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Guarantor,
threatened against or affecting the Guarantor or any of its Restricted
Subsidiaries or any of their respective Properties, businesses, assets or
revenues, (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that question the validity or enforceability
of any of the Loan Documents or seek to enjoin or prevent the Financing
Transactions.  Since the date of this Guaranty, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 4.1.6              Solvency.  Immediately after entering into this
Guaranty, the Guarantor will be Solvent.

 

ARTICLE 5
COVENANTS, ETC.

 

SECTION 5.1               Covenants.  Until the payment in full in cash of all
Obligations and the termination or expiration of all Commitments and Letters of
Credit, the Guarantor covenants and agrees that the Guarantor will perform,
comply with, observe and fulfill each of the covenants, agreements and
obligations contained in the Credit Agreement, including, without limitation,
Article V, Article VI and Article VII of the Credit Agreement, pertaining or
otherwise applicable to the Guarantor in its capacity as a Loan Party and a
Restricted Subsidiary of both the Borrower and the Parent.  The Guarantor hereby
irrevocably and unconditionally agrees to be bound by such covenants, agreements
and obligations applicable to it in such capacities as if the Guarantor were a
party to the Credit Agreement and such covenants, agreements, and obligations
applicable to it in such capacities are hereby reaffirmed by the Guarantor.

 

ARTICLE 6
MISCELLANEOUS PROVISIONS

 

SECTION 6.1               Loan Document.  This Guaranty is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

 

SECTION 6.2               Binding on Successors, Transferees and Assigns;
Assignment.  This Guaranty shall be binding upon the Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by the Administrative Agent, each other Lender

 

8

--------------------------------------------------------------------------------


 

Party and their respective successors, transferees and assigns; provided,
however, except as permitted by Section 7.3 of the Credit Agreement, that the
Guarantor may not assign any of its obligations hereunder without the prior
written consent of the Administrative Agent and the Required Lenders.

 

SECTION 6.3               Amendments, etc.  No amendment to or waiver of any
provision of this Guaranty, nor consent to any departure by the Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent in accordance with Section 10.2(b) of the
Credit Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 6.4               Addresses for Notices to the Guarantor.  All notices
and other communications hereunder to the Guarantor shall be in writing
(including telecopy communication) and mailed or telecopied or delivered to it,
addressed to it at the address set forth below its signature hereto, or at such
other address as shall be designated by the Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the terms of this Section.  All such notices and other
communications shall be effective as provided in Section 10.1 of the Credit
Agreement.

 

SECTION 6.5               No Waiver; Remedies.  In addition to, and not in
limitation of, Section 2.3 and Section 2.5, no failure on the part of any Lender
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

SECTION 6.6               Headings.  Article and Section headings used herein
are for convenience of reference only, are not part of this Guaranty and shall
not affect the construction of, or be taken into consideration in interpreting,
this Guaranty.

 

SECTION 6.7               Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender Party to or
for the credit or the account of the Guarantor or any of its Restricted
Subsidiaries against any of and all the obligations of the Guarantor now or
hereafter existing under this Guaranty held by such Lender, irrespective of
whether or not such Lender Party shall have made any demand under this Guaranty
and although such obligations may be unmatured; provided, however, that any such
set-off and application shall be subject to the provisions of Section 2.18 of
the Credit Agreement.

 

SECTION 6.8               Severability. Any provision of this Guaranty held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality, and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

9

--------------------------------------------------------------------------------


 

SECTION 6.9               GOVERNING LAWS; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)           THIS GUARANTY AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF CANADA APPLICABLE
THEREIN.

 

(b)           THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ALBERTA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE PROVINCE OF
ALBERTA.  THE GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
PROVINCE OF ALBERTA.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY
LENDER PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 6.10             WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  THE
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY

 

10

--------------------------------------------------------------------------------


 

LENDER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE LENDER PARTIES HAVE BEEN INDUCED TO ENTER INTO THE
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 6.11             OFAC. Neither the Guarantor nor any of its respective
employees, officers or directors is a Person with whom U.S. Persons are
restricted from doing business under regulations of the Office of Foreign Asset
Control of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit, or Support
Terrorism), or other Governmental Rule.

 

SECTION 6.12             NO ORAL AGREEMENTS.  THIS WRITTEN GUARANTY AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AS TO THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE ON FOLLOWING PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Subsidiary Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

[                                                                              ]

 

[                                                      ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

c/o Canadian Forest Oil Ltd.

 

 

Suite 2500, 645 - 7th Avenue, S.W.

 

 

Calgary, Albert T2P 4G8

 

 

Canada

 

 

 

 

Attention:

Vice President - Finance

 

Telephone:

403-292-8000

 

Facsimile:

403-292-8072

 

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY]

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Form of ]

 

PLEDGE AGREEMENT AND IRREVOCABLE PROXY

 

THIS PLEDGE AGREEMENT AND IRREVOCABLE PROXY (this “Pledge Agreement”), dated as
of                     , 2011, is made by [LONE PINE RESOURCES INC., a Delaware
corporation] [WISER DELAWARE LLC, a Delaware limited liability company] [WISER
OIL DELAWARE LLC, a Delaware limited liability company] (the “Pledgor”), in
favor of JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent
(together with any successor(s) and assign(s) thereto, the “Administrative
Agent”) for the Lender Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of March 18, 2011
(together with all amendments, supplements, restatements and other
modifications, including, without limitation, any written consents and waivers,
from time to time thereafter made thereto to but not including the date hereof,
the “Credit Agreement”), among Canadian Forest Oil Ltd., a corporation
amalgamated under the laws of the Province of Alberta, Canada (“Borrower”), [the
Pledgor] [Lone Pine Resources Inc.], the various Lenders and Agents under (and
as defined in) the  Credit Agreement, and JPMorgan Chase Bank, N.A., Toronto
Branch, as administrative agent for the Lenders (the “Administrative Agent”),
the Lenders have heretofore agreed to extend Commitments to make Loans to, the
Accepting Lenders have heretofore agreed to accept Bankers’ Acceptance from the
Borrower, and the Issuing Banks have heretofore agreed to issue Letters of
Credit for the account of the Borrower; and

 

WHEREAS, the Borrower has entered or may enter into Hedging Agreements with one
or more Lender Parties pursuant to the terms of the Credit Agreement; and

 

WHEREAS, the Borrower is a direct or indirect Subsidiary of Lone Pine Resources
Inc.; and

 

WHEREAS, as a condition precedent to the execution and delivery of the Credit
Agreement, the acceptance of the initial Bankers’ Acceptance under the Credit
Agreement, and to the Lender Parties’ obligations under the Hedging Agreements
referred to above, the Pledgor is required to execute and deliver this Pledge
Agreement; and

 

WHEREAS, the Pledgor has duly authorized the execution, delivery and performance
of this Pledge Agreement.

 

WHEREAS, the board of directors of the Borrower have authorized and approved
this Pledge Agreement and the transfer of its shares.

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to, the Accepting Lenders to accept Bankers’ Acceptance from,
and to induce the Issuing

 

--------------------------------------------------------------------------------


 

Banks to issue the Letters of Credit (including the initial Letter of Credit)
for the benefit of, the Borrower and its Restricted Subsidiaries pursuant to the
Credit Agreement and to induce certain Lender Parties to extend financial
accommodations pursuant to the Hedging Agreements, the Pledgor agrees, for the
benefit of each Lender Party, as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                          Certain Terms.  The following terms
(whether or not underscored) when used in this Pledge Agreement, including its
preamble and recitals, shall have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Collateral” is defined in Section 2.1.

 

“Credit Agreement” is defined in the first recital.

 

“Distributions” means all cash dividends, stock dividends, other distributions,
liquidating dividends, shares of stock resulting from (or in connection with the
exercise of) stock splits, reclassifications, warrants, options, non-cash
dividends, mergers and consolidations, and all cash distributions or other
distributions made in respect of the Pledged Property, whether or not income,
return of capital or otherwise, and all other distributions (whether similar or
dissimilar to the foregoing) on or with respect to any Pledged Interests or
other Equity Interests constituting Collateral.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.

 

“Issuer” means each Person identified in Attachment 1 hereto as the issuer of
the Pledged Interests identified opposite the name of such Person.

 

“Lender Party” means, as the context may require, any Agent, any Issuing Bank,
any Lender, any Affiliate of a then current Lender that is a party to a Hedging
Agreement or any other Person entitled to the benefits of the Security Documents
pursuant to Section 10.14 of the Credit Agreement for as long as such Person is
entitled to such benefits and each of its respective successors, transferees and
assigns.

 

“Pledge Agreement” is defined in the preamble.

 

“Pledged Interests” means all Equity Interests of any Issuer identified under
Attachment 1 which are delivered by the Pledgor to the Administrative Agent as
Pledged Property hereunder.

 

“Pledged Property” means all Pledged Interests and all other pledged shares of
capital stock, partnership or membership interests and other securities that are
now being delivered by

 

2

--------------------------------------------------------------------------------


 

the Pledgor to the Administrative Agent or that may from time to time hereafter
be delivered by the Pledgor to the Administrative Agent under this Pledge
Agreement or any other Loan Document; and all proceeds of any of the foregoing.

 

“Pledgor” is defined in the preamble.

 

“Secured Obligations” is defined in Section 2.2.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

SECTION 1.2                          Credit Agreement Definitions.  Unless
otherwise defined herein or the context otherwise requires, terms used in this
Pledge Agreement, including its preamble and recitals, have the meanings
provided in the Credit Agreement.

 

SECTION 1.3                          U.C.C. Definitions.  Unless otherwise
defined herein or the context otherwise requires, terms for which meanings are
provided in the U.C.C. are used in this Pledge Agreement, including its preamble
and recitals, with such meanings.

 

ARTICLE II
PLEDGE

 

SECTION 2.1                          Grant of Security Interest.  The Pledgor
hereby pledges, hypothecates, assigns, charges, mortgages, delivers, and
transfers to the Administrative Agent, for its benefit and the ratable benefit
of each of the Lender Parties, and hereby grants to the Administrative Agent,
for its benefit and the ratable benefit of the Lender Parties, a continuing
security interest in, all of the following property (the “Collateral”):

 

(a)                                  the Pledged Interests;

 

(b)                                 all other Pledged Property, whether now or
hereafter delivered to the Administrative Agent in connection with this Pledge
Agreement;

 

(c)                                  all Distributions, interest, and other
payments and rights with respect to any Pledged Property; and

 

(d)                                 all proceeds of any of the foregoing.

 

SECTION 2.2                          Security for Obligations.  This Pledge
Agreement secures the payment in full of all Obligations now or hereafter
existing under the Credit Agreement, the Guaranties and each other Loan
Document, whether for principal, interest, costs, fees, expenses, or otherwise,
and all obligations of the Pledgor or any other Loan Party to any Lender Party
now or hereafter existing, whether direct or indirect, primary or secondary,
fixed or absolute or contingent, joint or several, regardless of how evidenced
or arising, under this Pledge Agreement and each other Loan Document to which it
is or may become a party (all such Obligations and other obligations being the
“Secured Obligations”).

 

3

--------------------------------------------------------------------------------


 

SECTION 2.3                          Delivery of Pledged Property.

 

(a)                                  All certificates or instruments
representing or evidencing any Collateral, including all Pledged Interests,
shall be delivered to and held by or on behalf of the Administrative Agent
pursuant hereto, shall be in suitable form for transfer by delivery, and shall
be accompanied by all necessary endorsements or instruments of transfer or
assignment, duly executed in blank.

 

(b)                                 To the extent any of the Collateral
constitutes a “certificated security” (as defined in Section 8-102(a)(4) of the
U.C.C.), an “uncertificated security” (as defined in Section 8-102(a)(18) of the
U.C.C.) or a “security entitlement” (as defined in Section 8-102(a)(17) of the
U.C.C.), the Pledgor shall cause the issuer thereof or the securities
intermediary thereof to take all actions necessary or as reasonably requested by
the Administrative Agent to grant “control” (as defined in Section 8-106 of the
U.C.C.) of such Collateral to the Administrative Agent over such Collateral.

 

SECTION 2.4                          Continuing Security Interest; Transfer of
Loans.  This Pledge Agreement shall create a continuing security interest in the
Collateral and shall

 

(a)                                  remain in full force and effect until
payment in full in cash of all Secured Obligations and the termination of all
Commitments and the termination or expiration of all Letters of Credit,

 

(b)                                 be binding upon the Pledgor and its
successors, transferees and assigns, and

 

(c)                                  inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Lender Party.

 

Without limiting the foregoing clause (c), if any Lender assigns its Loans in
accordance with Section 10.4 of the Credit Agreement (in whole or in part), such
assignee, as a Lender, shall thereupon become vested with all the rights and
benefits in respect thereof granted to such Lender hereunder.  Upon the payment
in full of all Secured Obligations and the termination or expiration of all
Commitments and Letters of Credit, the security interest granted herein shall
terminate and all rights to the Collateral shall revert to the Pledgor.  Upon
any such payment and termination or expiration, the Administrative Agent will,
at the Pledgor’s sole expense, deliver to the Pledgor, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all Pledged Interests, together with
all other Collateral held by the Administrative Agent hereunder, and execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Pledgor represents and warrants unto each Lender Party, as at the date of
each pledge and delivery hereunder (including each pledge and delivery of
Pledged Interests) by the Pledgor to the Administrative Agent of any Collateral,
as set forth in this Article.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.1                          State of Incorporation; Name.  (a) The true
legal name of the Pledgor as registered in the jurisdiction in which the Pledgor
is organized, formed or incorporated is listed on the preamble to this Pledge
Agreement; (b) the Pledgor’s state of incorporation, formation or organization,
its organizational identification number as designated by the state of its
incorporation, formation or organization, and its principal place of business
(or, if it has more than one place of business, its chief executive office) are
as set forth on Attachment 3 to this Pledge Agreement delivered by the Pledgor;
and (c) the Pledgor is not now, and within five years prior to the date hereof,
has not been known by any trade name [other than Wiser Oil Delaware, Inc.].  The
Pledgor is not now, and within five years prior to the date hereof, has not been
known by any legal name different from [Wiser Oil Delaware, Inc. or] the one set
forth on the signature page hereto, nor, within five years prior to the date
hereof, has the Pledgor been the subject of any merger or other corporate
reorganization [other than the contribution of its Equity Interests from Forest
Oil Ltd. to Lone Pine Resources Inc.].

 

SECTION 3.2                          Ownership, No Liens, etc.  The Pledgor is
the legal and beneficial owner of, and has good and defensible title to (and has
full right and authority to pledge and assign) such Collateral, free and clear
of all Liens or options, except any Lien granted pursuant hereto in favor of the
Administrative Agent and Liens permitted by Section 7.2 of the Credit Agreement.

 

SECTION 3.3                          Valid Security Interest.  The delivery of
such Collateral to the Administrative Agent is effective to create a valid,
perfected, first priority security interest in such Collateral and all proceeds
thereof, securing the Secured Obligations.

 

SECTION 3.4                          As to Pledged Interests.  In the case of
any Pledged Interests constituting such Collateral, all of such Pledged
Interests are duly authorized and validly issued, fully paid, and
non-assessable, and constitute all of the issued and outstanding shares of
capital stock of each Issuer set forth across from the name of such Issuer on
Attachment 1 hereto.

 

SECTION 3.5                          Authorization, Approval, etc.  Except as
contemplated by Section 2.3(b), no authorization, approval, or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required for the exercise by the Administrative Agent of the voting or other
rights provided for in this Pledge Agreement, or, except with respect to any
Pledged Interests, as may be required in connection with a disposition of such
Pledged Interests by laws affecting the offering and sale of securities
generally, the remedies in respect of the Collateral pursuant to this Pledge
Agreement.

 

SECTION 3.6                          Location of Pledgor and Records.  The
Pledgor’s chief executive office and principal place of business and the office
where the records concerning the Collateral are kept is located at the address
set forth [on Schedule 3.14] [in Section 10.1(a)] of the Credit Agreement for
the Pledgor or such other address for the Pledgor as the Administrative Agent
has been notified pursuant to Section 5.3 of the Credit Agreement.

 

SECTION 3.7                          As to Pledged Interests.  The Pledged
Interests are duly recorded in the records of the applicable Issuer.  All
documentary, stamp or other taxes or fees owing in connection with the
registration, issuance, transfer or pledge of Collateral (if any) have been
paid.  No restrictions or conditions exist with respect to the registration,
transfer, voting or

 

5

--------------------------------------------------------------------------------


 

capital of any Pledged Interests, except as required by applicable law or
pursuant to the Loan Documents.

 

ARTICLE IV
COVENANTS

 

SECTION 4.1                          Protect Collateral; Further
Assurances, etc.  The Pledgor will warrant and defend the right and title herein
granted unto the Administrative Agent in and to the Collateral (and all right,
title and interest represented by the Collateral) against the claims and demands
of all Persons whomsoever.  The Pledgor agrees that at any time, and from time
to time, at the expense of the Pledgor, the Pledgor will promptly execute and/or
deliver all further instruments, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
in order to perfect, preserve and protect any security interest granted or
purported to be granted hereby or to enable the Administrative Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.

 

SECTION 4.2                          Stock Powers, etc.  The Pledgor agrees that
all certificates and instruments evidencing Pledged Interests constituting
certificated securities delivered by the Pledgor pursuant to this Pledge
Agreement will be accompanied by duly executed undated blank transfer powers, in
substantially the form attached hereto as Attachment 2 or other equivalent
instruments of transfer acceptable to the Administrative Agent.  The Pledgor
will, from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such transfer powers, instruments and
similar documents, satisfactory in form and substance to the Administrative
Agent, with respect to the Collateral as the Administrative Agent may reasonably
request and will, from time to time upon the request of the Administrative Agent
after the occurrence of any Event of Default, promptly transfer any Pledged
Interests or other shares of stock constituting Collateral into the name of any
nominee designated by the Administrative Agent.

 

SECTION 4.3                          Continuous Pledge.  Subject to Section 2.4,
the Pledgor will, at all times, keep pledged to the Administrative Agent
pursuant hereto all Pledged Interests, all other Equity Interests constituting
Collateral, and all other Collateral and rights from time to time received by or
distributable to the Pledgor in respect of any Collateral.

 

SECTION 4.4                          Voting Rights; Distributions, etc.  The
Pledgor agrees:

 

(a)                                  if an Event of Default shall have occurred
and be continuing, promptly upon receipt thereof by the Pledgor and without any
request therefor by the Administrative Agent, to deliver (properly endorsed
where required hereby or requested by the Administrative Agent) to the
Administrative Agent all Distributions, and all proceeds of the Collateral, all
of which shall be held by the Administrative Agent as additional Collateral for
use in accordance with Section 6.3; and

 

(b)                                 if any Event of Default shall have occurred
and be continuing and the Administrative Agent has notified the Pledgor of the
Administrative Agent’s intention to exercise its voting power under this
Section 4.4(b)

 

6

--------------------------------------------------------------------------------


 

(i)                                     the Administrative Agent may exercise
(to the exclusion of the Pledgor) the voting power and all other incidental
rights of ownership with respect to any Pledged Interests or other shares of
capital stock, partnership or membership interests and other securities
constituting Collateral exercisable under such circumstances, to vote the
Pledged Interests and such other Collateral (AND THE PLEDGOR HEREBY GRANTS THE
ADMINISTRATIVE AGENT AN IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY IS COUPLED
WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL ALL OBLIGATIONS ARE REPAID IN FULL
IN CASH, ALL COMMITMENTS SHALL HAVE EXPIRED OR TERMINATED AND ALL LETTERS OF
CREDIT SHALL HAVE EXPIRED OR TERMINATED), EXERCISABLE UNDER SUCH CIRCUMSTANCES,
TO VOTE THE PLEDGED INTERESTS AND SUCH OTHER COLLATERAL); and

 

(ii)                                  promptly to deliver to the Administrative
Agent such additional proxies and other documents as may be necessary to allow
the Administrative Agent to exercise such voting power.

 

All Distributions and proceeds which may at any time and from time to time be
held by the Pledgor but which the Pledgor is then obligated to deliver to the
Administrative Agent, shall, until delivery to the Administrative Agent, be held
by the Pledgor separate and apart from its other property in trust for the
Administrative Agent.  The Administrative Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in Section 4.4(b), the Pledgor shall have the
exclusive voting power, and is granted a proxy, with respect to any shares of
stock (including any of the Pledged Interests) constituting Collateral. 
Administrative Agent shall, upon the written request of the Pledgor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by the Pledgor which are necessary to allow the Pledgor to exercise
voting power with respect to any such share of stock (including any of the
Pledged Interests) constituting Collateral; provided, however, that no vote
shall be cast, or consent, waiver, or ratification given, or action taken by the
Pledgor that would violate any provision of the Credit Agreement or any other
Loan Document (including this Pledge Agreement).

 

SECTION 4.5                          Filings.  To the fullest extent permitted
by applicable law, the Pledgor hereby authorizes the Administrative Agent (a) to
file any and all Uniform Commercial Code financing statements covering the
Collateral (including, without limitation, referring to the Equity Interests
pledged by the Issuers and covering the “general intangibles” of the Pledgor),
and (b) to file any and all Uniform Commercial Code financing statements, and
continuations and amendments thereto, and other similar documents necessary or
desirable in the opinion of the Administrative Agent to perfect, preserve or
maintain the perfection of the Administrative Agent’s or any Lender Party’s
security interest in the Collateral or any portion thereof, in each of the
foregoing cases, without the signature and without further authorization of the
Pledgor.  The authorization contained in this Section 4.5 shall be irrevocable
and continuing until the payment in full of all Obligations, the termination or
expiration of all Commitments and the termination and expiration of all Letters
of Credit.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.6                          Status of Pledged Interests.  The Pledged
Interests constituting Equity Interests at all times shall be duly authorized,
validly registered, fully paid, and non-assessable ((except in the case of
partnership interests), and shall not be registered in violation of the
organizational documents of the Pledgor or the preemptive rights of any Person,
if any, or of any agreement by which the Pledgor or any Issuer is bound.

 

ARTICLE V
THE ADMINISTRATIVE AGENT

 

SECTION 5.1                          Administrative Agent Appointed
Attorney-in-Fact.  The Pledgor hereby irrevocably appoints the Administrative
Agent as the Pledgor’s attorney-in-fact, with full authority in the place and
stead of the Pledgor and in the name of the Pledgor or otherwise, from time to
time in the Administrative Agent’s discretion, to take any action and to execute
any writing or paper which the Administrative Agent may deem necessary or
advisable following the occurrence and while there is continuing an Event of
Default to accomplish the purposes of this Pledge Agreement, including without
limitation:

 

(a)                                  to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(b)                                 to receive, endorse, and collect any drafts
or other instruments, documents and chattel paper, in connection with clause
(a) above; and

 

(c)                                  to file any claims or take any action or
institute any proceedings which the Administrative Agent may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Administrative Agent with respect to any of the Collateral.

 

THE PLEDGOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF ATTORNEY
GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH AN INTEREST
AND SHALL BE EFFECTIVE UNTIL SUCH TIME THAT ALL OBLIGATIONS ARE REPAID IN FULL
IN CASH, ALL COMMITMENTS, SHALL HAVE TERMINATED OR EXPIRED AND ALL LETTERS OF
CREDIT SHALL HAVE TERMINATED OR EXPIRED.

 

SECTION 5.2                          Administrative Agent May Perform.  After
the occurrence and during the continuance of any Event of Default, if the
Pledgor fails to perform any agreement contained herein, the Administrative
Agent may itself perform, or cause performance of, such agreement, and the
reasonable expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Pledgor pursuant to Section 6.4.

 

SECTION 5.3                          Administrative Agent Has No Duty.  The
powers conferred on the Administrative Agent hereunder are solely to protect its
interest (on behalf of the Lender Parties) in the Collateral and shall not
impose any duty on it to exercise any such powers.  Except for reasonable care
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or responsibility for (a) ascertaining or taking action with respect
to calls, conversions, exchanges,

 

8

--------------------------------------------------------------------------------


 

maturities, tenders or other matters relative to any Pledged Property, whether
or not the Administrative Agent has or is deemed to have knowledge of such
matters or (b) taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

 

SECTION 5.4                          Reasonable Care.  The Administrative Agent
is required to exercise reasonable care in the custody and preservation of any
of the Collateral in its possession; provided, however, the Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any of the Collateral, if it takes such action for that purpose
as the Pledgor reasonably requests in writing at times other than upon the
occurrence and during the continuance of any Event of Default, but failure of
the Administrative Agent to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1                          Certain Remedies.  If any Event of Default
shall have occurred and be continuing:

 

(a)                                  The Administrative Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the U.C.C. (whether or not the U.C.C. applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, and upon such other terms as the Administrative Agent may deem
commercially reasonable.  The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

(b)                                 The Administrative Agent may:

 

(i)                                     transfer all or any part of the
Collateral into the name of the Administrative Agent or its nominee, with or
without disclosing that such Collateral is subject to the Lien hereunder,

 

(ii)                                  notify the parties obligated on any of the
Collateral to make payment to the Administrative Agent of any amount due or to
become due thereunder,

 

(iii)                               enforce collection of any of the Collateral
by suit or otherwise, and surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any obligations of any nature of any party with
respect thereto,

 

9

--------------------------------------------------------------------------------


 

(iv)                              endorse any checks, drafts, or other writings
in the Pledgor’s name to allow collection of the Collateral,

 

(v)                                 take control of any proceeds of the
Collateral, and

 

(vi)                              execute (in the name, place and stead of the
Pledgor) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

SECTION 6.2                          Compliance with Restrictions.  The Pledgor
agrees that in any sale of any of the Collateral whenever an Event of Default
shall have occurred and be continuing, the Administrative Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to avoid any
violation of applicable law (including compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any Governmental
Authority, and the Pledgor further agrees that such compliance shall not result
in such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Administrative Agent be liable nor accountable
to the Pledgor for any discount allowed by the reason of the fact that such
Collateral is sold in compliance with any such limitation or restriction.

 

SECTION 6.3                          Application of Proceeds.  All cash proceeds
received by the Administrative Agent in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral may, in the
discretion of the Administrative Agent, be held by the Administrative Agent as
additional collateral security for, or then or at any time thereafter be applied
(after payment of any amounts payable to the Administrative Agent pursuant to
the Credit Agreement and Section 6.4) in whole or in part by the Administrative
Agent for the ratable benefit of the Lender Parties against, all or any part of
the Secured Obligations in such order as the Administrative Agent shall elect.

 

Any surplus of such cash or cash proceeds held by the Administrative Agent and
remaining after payment in full of all the Secured Obligations, and the
termination of all Commitments, shall be paid over to the Pledgor or to
whomsoever may be lawfully entitled to receive such surplus.

 

SECTION 6.4                          Indemnity and Expenses.  The Pledgor hereby
indemnifies and holds harmless the Administrative Agent from and against any and
all claims, losses, and liabilities arising out of or resulting from this Pledge
Agreement (including enforcement of this Pledge Agreement), except claims,
losses, or liabilities resulting from the Administrative Agent’s gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF
ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR

 

10

--------------------------------------------------------------------------------


 

CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.  The Pledgor shall
pay (i) all legal and other reasonable out-of-pocket expenses incurred by the
Administrative Agent, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the preparation,
execution, delivery and administration of this Pledge Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof, (ii)
all legal and other reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with the custody, preservation, use, or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral, (iii) the filing, recording, refiling or rerecording of the
Pledge Agreements and/or any Uniform Commercial Code financing statements
relating thereto and all amendments, supplements and modifications to, and all
releases and terminations of, any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof, and (iv) all out-of-pocket expenses incurred by
the Administrative Agent, including the fees, charges and disbursements of any
counsel for the Administrative Agent, in connection with the enforcement or
protection of its rights in connection with this Pledge Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1                          Loan Document.  This Pledge Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

SECTION 7.2                          Amendments, etc.  No amendment to or waiver
of any provision of this Pledge Agreement nor consent to any departure by the
Pledgor herefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent in accordance with Section
10.2(b) of the Credit Agreement, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given.

 

SECTION 7.3                          Addresses for Notices.  All notices and
other communications provided for hereunder shall be in writing (including
telecopy communication) and, if to the Pledgor, mailed or telecopied or
delivered to it at the address set forth below its signature hereto, if to the
Administrative Agent, mailed or delivered to it, addressed to it at the address
of the Administrative Agent specified in the Credit Agreement or, as to either
party, at such other address as shall be designated by such party in a written
notice to each other party complying as to delivery with the terms of this
Section.  All such notices and other communications shall be effective as
provided in Section 10.1 of the Credit Agreement.

 

SECTION 7.4                          Headings.  Article and Section headings
used herein are for convenience of reference only, are not part of this Pledge
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Pledge Agreement.

 

SECTION 7.5                          Severability. Any provision of this Pledge
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality

 

11

--------------------------------------------------------------------------------


 

and enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 7.6                          Counterparts; Effectiveness.  This Pledge
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Pledge
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Pledge Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of
this Pledge Agreement.

 

SECTION 7.7                          GOVERNING LAWS.  THIS PLEDGE AGREEMENT AND
THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE
OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 7.8                          NO ORAL AGREEMENTS.  THIS WRITTEN PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

SECTION 7.9                          [Intentionally Omitted].

 

SECTION 7.10                    Filing as a Financing Statement.  At the option
of the Administrative Agent, this Pledge Agreement, or a carbon, photographic or
other reproduction of this Pledge Agreement or of any Uniform Commercial Code
financing statement, continuations and amendments thereto, covering all of the
Collateral or any portion thereof shall be sufficient as a Uniform Commercial
Code financing statement and may be filed as such without the signature of the
Pledgor where and to the full extent permitted by applicable law.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

 

[LONE PINE RESOURCES INC.] [WISER DELAWARE LLC] [WISER OIL DELAWARE LLC]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

c/o Canadian Forest Oil Ltd.

 

 

Suite 2500, 645 - 7th Avenue, S.W.

 

 

Calgary, Alberta T2P 4G8

 

 

Canada

 

 

 

 

Attention:

Vice President - Finance

 

Telephone:

403-292-8000

 

Facsimile:

403-292-8072

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT —

[LONE PINE] [WISER DELAWARE] [WISER OIL DELAWARE]]

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

200 Bay Street, Floor 18

 

ON1-1800

 

Toronto, Ontario M5J 2J2

 

Canada

 

Attention:

Amanda Vidulich

 

Telephone:

416-981-9235

 

Facsimile:

416-981-9128

 

 

 

With a copy to:

 

 

 

JPMorgan Chase Bank, N.A.

 

2200 Ross Avenue, 3rd Floor

 

Dallas, Texas 75201

 

Attention:

Brian P. Orlando

 

Telephone:

214-965-3245

 

Facsimile:

214-965-3280

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT —

[LONE PINE] [WISER DELAWARE] [WISER OIL DELAWARE]]

 

S-2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

to Pledge Agreement

 

Pledged Interests

 

Issuer

 

Outstanding
Interests

 

% of Issuer being
Pledged

 

Certificate
No.

 

[Wiser Delaware LLC, a Delaware limited liability company]

 

 

 

100

%

 

 

 

 

 

 

 

 

 

 

[Wiser Oil Delaware LLC, a Delaware limited liability company]

 

 

 

100

%

 

 

 

 

 

 

 

 

 

 

Canadian Forest Oil Ltd., a corporation amalgamated under the laws of the
Province of Alberta, Canada

 

 

 

100

%

 

 

 

Attachment 1 - Page 1

--------------------------------------------------------------------------------


 

Attachment 2

to Pledge Agreement

 

[STOCK] [TRANSFER] POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                  
(                                    ) [                 shares of common stock
in [                          ], a [                            ,
                            ] represented by the attached Certificate
No.                                        herewith and do hereby irrevocably
constitute and appoint                                  as attorney to transfer
the said stock on the books of                                               
with full power of substitution in the premises.

 

DATED:                      , 201      

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

IN PRESENCE OF:

 

 

 

 

 

 

 

 

 

 

 

 

Attachment 2- Page 1

--------------------------------------------------------------------------------


 

Attachment 3

to Pledge Agreement

 

State of Organization, Formation or Incorporation, Etc.

 

Name

 

State of
Organization,
Formation or
Incorporation and
Organization ID

 

Principal Place of Business and/or
Chief Executive Office

[Lone Pine Resources Inc.]

 

Delaware

 

[Lone Pine Resources Inc.]

 

 

 

 

 

 

 

Organizational ID No.:

 

 

 

 

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

 

 

[WISER DELAWARE LLC]

 

 

 

[WISER DELAWARE LLC]

 

 

 

 

 

[WISER OIL DELAWARE LLC]

 

 

 

[WISER OIL DELAWARE LLC]

 

Attachment 3 Page 1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[Form of]

 

DEMAND DEBENTURE AND NEGATIVE PLEDGE

 

THIS DEBENTURE is issued on [·] by [·], a corporation existing under the laws of
[Alberta] (the “Corporation”).

 

ARTICLE 1

PROMISE TO PAY:  PRINCIPAL AND INTEREST

 

1.1                                                                              
Principal

 

The Corporation, for value received, hereby acknowledges itself indebted and
promises to pay to or to the order of JPMorgan Chase Bank, N.A., Toronto Branch
(who and whose successors and assigns as holders of this Debenture are herein
called the “Holder”), on demand (or on such earlier date as the Obligations
hereby secured may become payable in accordance with Section 12.2), the
principal amount of One Billion Five Hundred Million Canadian dollars
($1,500,000,000) at the main office of the Holder at 200 Bay Street, Floor 18,
Royal Bank Plaza, South Tower, Toronto, Ontario  M5J 2J2, or at such other place
as the Holder may designate from time to time by notice in writing to the
Corporation.

 

1.2                                                                              
Agent Capacity

 

This Debenture is granted to the Holder in its capacity as administrative agent
for the Lenders. All of the covenants, representations, warranties, rights,
benefits and protections made or given in favour of the Holder hereunder are
acknowledged to be for the joint and several benefit of the Holder and each of
the Lenders from time to time.

 

1.3                                                                              
Interest

 

The Corporation shall pay to the Holder at the same place interest on the
Principal Amount at a rate equal to the Prime Rate plus five percent (5%) per
annum.  Such interest shall accrue on a daily basis and shall be calculated and
payable monthly in arrears on the first Banking Day of each month in respect of
the immediately preceding calendar month, based on the actual number of days
elapsed.  If payment of the Principal Amount is demanded, or otherwise becomes
payable in accordance with Section 12.2, all accrued and unpaid interest shall
also be payable on the date for payment of the Principal Amount.

 

Each change in the Prime Rate shall, for the purposes hereof, be effective at
12:01 a.m. on the date upon which such change occurs, without any requirement
for notice to the Corporation of such change.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

DEFINITIONS AND INTERPRETATION

 

2.1                                                                              
Definitions

 

In this Debenture, unless there is something in the subject matter or context
inconsistent therewith:

 

“Affiliate” has the meaning attributed thereto in the Credit Agreement;

 

“Applicable Laws” means, in relation to any person, transaction or event:

 

(a)                                  all applicable provisions of laws,
statutes, rules and regulations from time to time in effect of any
Governmental/Judicial Body, and

 

(b)                                 all judgments, orders, awards, decrees,
official directives, writs and injunctions from time to time in effect of any
Governmental/Judicial Body in an action, proceeding or matter in which the
person is a party or by which it or its property is bound or having application
to the transaction or event;

 

“Banking Day” means a day on which banks are open for business in Calgary,
Alberta, but does not include a Saturday or a Sunday;

 

[“Borrower” means Canadian Forest Oil Ltd. and its permitted successors and
assigns;] [NTD: to be included for guarantors only]

 

“Credit Agreement” means the Credit Agreement dated March 18, 2011 among Lone
Pine Resources Inc., as Parent, the [Corporation/Borrower], as Borrower, the
Lenders and Agents party thereto and defined therein, including, JPMorgan Chase
Bank, N.A., Toronto Branch, as Administrative Agent, as amended, modified,
restated or supplemented from time to time;

 

“Deposit Agreement” means that certain deposit agreement issued by the
Corporation in favour of the Holder dated the date hereof;

 

“Event of Default” means any event or circumstance enumerated in Section 12.1;

 

“Governmental/Judicial Body” means:

 

(a)                                  any government, parliament or legislature,
any regulatory or administrative authority, agency, commission or board and any
other statute, rule or regulation making entity having jurisdiction in the
relevant circumstances,

 

(b)                                 any person acting under the authority of any
of the foregoing or under a statute, rule or regulation thereof, and

 

(c)                                  any judicial, administrative or arbitral
court, authority, tribunal or commission having jurisdiction in the relevant
circumstances;

 

“Hedging Agreement” has the meaning attributed thereto in the Credit Agreement;

 

“lease” includes sublease and any other agreements in the nature of a lease;

 

2

--------------------------------------------------------------------------------


 

“Lenders” has the meaning attributed thereto in the Credit Agreement and
includes any Affiliate of a Lender which is a counterparty to any Hedging
Agreement, but only to the extent permitted under Section 10.14 of the Credit
Agreement;

 

“lien hereof” means the Security Interests created or expressed to be created or
required to be created by the Corporation pursuant to this Debenture;

 

“Mortgaged Property” means the property, assets and undertakings of the
Corporation which are subject to the lien hereof; such term shall be deemed to
refer to such property, assets and undertakings or any part thereof;

 

“Obligations” means all of the indebtedness, liabilities and obligations,
present and future, matured or not, of the Corporation under this Debenture,
including payment of the Principal Amount, interest thereon and interest on
overdue interest, payment of all other amounts required to be paid hereunder,
and observance and performance of all other covenants, indemnities, terms,
conditions, agreements and other requirements herein contained, both monetary
and non-monetary;

 

“person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, union, government or any
agency, department or instrumentality thereof, the executors or legal
representatives of an individual, or any other entity;

 

“PPSA” means the Personal Property Security Act (Alberta); and the terms
“accessions”, “account” “chattel paper”, “document of title”, “intangible”,
“instrument”, “investment property”, “money”, “proceeds” and “securities
intermediary” shall, when used herein, have the same meanings as are ascribed
thereto in the PPSA;

 

“Prime Rate” shall mean the greater of (a) the per annum floating rate of
interest established from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch as the base rate it will use to determine rates of interest on Canadian
dollar loans to its customers in Canada, (b) the per annum floating rate of
interest established from time to time by the Reference Lender as the base rate
it will use to determine rates of interest on Canadian dollar loans to its
customers in Canada, and (c) the sum of (i) the discount rate expressed as a
rate of interest per annum payable to the purchasers of thirty-day bankers’
acceptances, duly accepted by JPMorgan Chase Bank, N.A., Toronto Branch, as
established by JPMorgan Chase Bank, N.A., Toronto Branch, and (ii) 100 basis
points;

 

“Principal Amount” means the principal amount payable by the Corporation
pursuant to Section 1.1 (or, subject to Section 3.2, so much thereof as remains
from time to time unpaid);

 

“Receiver” means any receiver or receivers of the Mortgaged Property appointed
by the Holder pursuant to this Debenture or by a court at the request of the
Holder; such term shall be deemed to refer to a receiver or receiver-manager;

 

“Reference Lender” has the meaning attributed thereto in the Credit Agreement;

 

“Security Interest” means with respect to any property, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
property (including advance payment or similar arrangements with respect to
minerals in place). For these purposes, a property shall be deemed to be subject
to a Security Interest if a person has acquired or holds that property subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement (other than an operating lease)
relating to such property; and

 

3

--------------------------------------------------------------------------------


 

“STA” means the Securities Transfer Act (Alberta); and the terms “control”,
“entitlement orders”, “securities account” and “securities intermediary” shall,
when used herein, have the same meanings as are ascribed thereto in the STA.

 

Derivations of any of the foregoing defined terms shall have a corresponding
meaning.

 

2.2                                                                              
Headings and References

 

(a)                                  The division of this Debenture into
Articles and Sections and the insertion of headings is for convenience of
reference only and shall not affect the construction or interpretation of this
Debenture.

 

(b)                                 The terms “this Debenture”, “hereof”,
“hereunder” and similar expressions refer to this Debenture and not to any
particular Article, Section or other portion hereof and include any amendments
or supplements hereto.  Unless otherwise stated, references herein to Articles,
Sections and Schedules are to Articles, Sections and Schedules of this
Debenture.

 

2.3                                                                              
Number and Gender

 

Words importing the singular number shall include the plural and vice versa, and
words importing gender shall include the masculine, feminine and neuter genders.

 

2.4                                                                              
Per Annum Calculations; Currency; Time; “Including”

 

(a)                                  Unless otherwise stated, interest specified
as a rate “per annum” shall be computed on the basis of a calendar year of 365
days or 366 days, as the case may be.

 

(b)                                 The theory of “deemed reinvestment” shall
not apply to the computation of interest hereunder and no allowance, reduction
or deduction shall be made for the deemed reinvestment of interest in respect of
any payments hereunder.  Calculation of interest hereunder shall be made using
the nominal rate method, and not the effective rate method, of calculation.

 

(c)                                  Unless otherwise stated, references herein
to dollar amounts or $ shall be deemed to be references to Canadian dollars.

 

(d)                                 Unless otherwise stated, references herein
to time shall mean local time in Calgary, Alberta.

 

(e)                                  The word “including” shall not be construed
to limit or restrict the generality of the matter that precedes it.

 

2.5                                                                              
Statute References

 

References herein to a statute include, unless otherwise stated, regulations
passed or in force pursuant thereto and any amendments to such statute or to
such regulations from time to time, and any legislation or regulations
substantially replacing the same or substantially replacing any specific
provision to which such reference is made.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

DEPOSIT OF DEBENTURE

 

3.1                                                                              
Deposit of Debenture as Collateral Security

 

This Debenture may be issued, pledged, hypothecated or deposited by the
Corporation as collateral security for any indebtedness, liabilities or
obligations (direct or indirect, present or future, absolute or contingent,
matured or not, extended or renewed) of the Corporation, and may only be
cancelled by the Corporation when physically redelivered by the Holder to the
Corporation upon satisfaction of all such liabilities, indebtedness or
obligations.  While this Debenture is so issued, pledged, hypothecated or
deposited, it shall not be redeemed by reason of the account of the Corporation
having ceased to be in debit, or by reason of the liabilities, indebtedness or
obligations in respect of which this Debenture is issued, pledged, hypothecated
or deposited being repaid or satisfied from time to time.

 

3.2                                                                              
Debenture is Outstanding for Full Face Amount

 

Notwithstanding anything in Sections 3.1, 3.3 or elsewhere contained, this
Debenture shall constitute a secured promise of the Corporation to pay the full
face Principal Amount referred to in Section 1.1 irrespective of whether any
liabilities, indebtedness or obligations in respect of which this Debenture may
have been issued, pledged, hypothecated or deposited as collateral security are
less than such amount.  The Corporation agrees and confirms that no payment by
the Corporation to the Holder on account of any such liabilities, indebtedness
or obligations shall reduce the Principal Amount owing under this Debenture
unless such payment is specifically and expressly in writing appropriated by the
Holder to this Debenture.

 

3.3                                                                              
Debenture Secures Revolving Line

 

This Debenture secures, among other things, a revolving line of credit in the
aggregate principal amount of up to the Principal Amount, and both present and
future advances, and accordingly the Holder shall be entitled to all priorities
and advantages conferred pursuant to the Land Titles Act (Alberta), the PPSA or
such other similar or replacement legislation enacted in Saskatchewan from time
to time.

 

ARTICLE 4

SECURITY

 

4.1                                                                              
Security for Obligations

 

As continuing security for the due payment, observance and performance of all
Obligations of the Corporation, but subject to the exceptions contained in
Sections 7.1 and 7.2, the Corporation hereby:

 

(a)                                  floating charge on real property:  grants,
assigns, transfers, mortgages and charges as and by way of a first floating
charge to and in favour of the Holder, all of the Corporation’s real property of
whatsoever nature and kind and wheresoever situate, now or hereafter owned by
the Corporation or in which the Corporation now has or hereafter acquires any
interest of any nature whatsoever, including the Corporation’s present and
after-acquired right, title, estate and interest (whether freehold, leasehold,
profit à prendre or otherwise, and whether legal or equitable, corporeal or
incorporeal) in and to all real property and the  buildings, structures,
improvements, expansions, erections, works and fixtures situate thereon,
wherever located;

 

5

--------------------------------------------------------------------------------


 

(b)                                 personal property:  grants, assigns,
conveys, transfers, mortgages and charges as and by way of a first fixed and
specific mortgage, charge and security interest to and in favour of the Holder,
and the Holder hereby takes a continuing security interest in, all of the
Corporation’s present and after-acquired personal property (including all
present and after-acquired intellectual property and rights thereto and therein,
all present and after-acquired franchises, privileges, permits, grants,
licenses, consents, authorizations, contracts and agreements, and all present
and after acquired goods, chattel paper, investment property, documents of
title, instruments, money and intangibles (including debts, accounts, claims and
receivables)), wherever located;

 

(c)                                  increases and additions:  grants, assigns,
conveys, transfers, mortgages and charges as and by way of a first fixed and
specific mortgage and charge to and in favour of the Holder, and the Holder
hereby takes a continuing security interest in, all increases, additions,
accretions, attachments, parts, profits and accessions to any of the foregoing
personal property, together with all substitutions for and replacements and
renewals of any of the foregoing personal property; and

 

(d)                                 proceeds:  grants, assigns, conveys,
transfers, mortgages and charges as and by way of a first fixed and specific
mortgage and charge to and in favour of the Holder, and the Holder hereby takes
a continuing security interest in, all proceeds of any of the foregoing personal
property;

 

it being the intent hereof that all of the property, assets and undertaking of
the Corporation, real and personal, present and future, tangible and intangible,
wherever located, is subject to the lien hereof subject to Section 7.1.

 

The Corporation acknowledges that:

 

(i)                                     value has been given;

 

(ii)                                  the Corporation has rights in the
Mortgaged Property or power to transfer rights in the Mortgaged Property;

 

(iii)                               the time of attachment of the lien hereof
has not been postponed; and

 

(iv)                              the lien hereof is effective forthwith on the
Corporation’s execution of this Debenture.

 

4.2                                                                              
Habendum

 

The Holder shall have and hold the Mortgaged Property and the rights hereby
conferred on the Holder for the use and purpose and with the powers and
authorities herein expressed.

 

4.3                                                                              
Holder Not Liable on Corporation’s Agreements

 

Nothing contained in this Debenture shall be construed as rendering the Holder
liable, directly or indirectly, for any obligations of the Corporation under any
agreement, instrument, permit, lease, license or other document subject to the
lien hereof, or any judgment, decree or order of any Governmental/Judicial Body.

 

4.4                                                                              
Charge Valid Irrespective of Advance of Moneys

 

The liens hereof shall be and be deemed to be effective whether or not the
moneys hereby secured or any part thereof shall be advanced before, upon or
after the date of execution and issuance of this Debenture.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 5

PROVISIONS APPLICABLE TO ASSIGNED ACCOUNTS

 

5.1                                                                              
Assigned Accounts

 

The following provisions shall apply to all debts, accounts, claims, moneys,
receivables and other similar items of personal property assigned and
transferred to the Holder as part of the Mortgaged Property (in this
Section called the “assigned accounts”):

 

(a)                                  collection: following the occurrence and
during the continuance of an Event of Default, the Holder may collect, realize,
sell or otherwise deal with the assigned accounts or any part thereof in such
manner, upon such terms and conditions and at such time or times as may seem to
it advisable and without notice to the Corporation (except as otherwise required
by Applicable Law);

 

(b)                                 not bound to collect:  the Holder shall not
be liable or accountable for any failure to collect, realize, sell or otherwise
deal with or obtain payment of the assigned accounts or any part thereof and
shall not be bound to institute proceedings for the purpose of collecting,
realizing, selling or otherwise dealing with or obtaining payment of the same or
for the purpose of preserving any rights of the Holder, the Corporation or any
other person in respect of the same;

 

(c)                                  application:  all moneys collected or
received by the Holder in respect of the assigned accounts shall be applied on
account of such parts of the Obligations as the Holder in its discretion
determines;

 

(d)                                 trustee:  following the occurrence and
during the continuance of an Event of Default, all moneys collected or received
by the Corporation in respect of the assigned accounts shall be held in trust by
the Corporation for the benefit of the Holder, and paid over to the Holder
forthwith on demand;

 

(e)                                  information:  the Corporation shall from
time to time forthwith on request of the Holder furnish to the Holder any
information relating to the assigned accounts, and the Holder shall be entitled
from time to time to inspect any documents pertaining thereto and take temporary
custody thereof;

 

(f)                                    notifications:  following the occurrence
and during the continuance of an Event of Default, the Holder may notify any
account debtor to make payment of the assigned accounts to or to the order of
the Holder; and

 

(g)                                 control of proceeds:  following the
occurrence and during the continuance of an Event of Default, the Holder may
take control of any proceeds of the assigned accounts.

 

ARTICLE 6

POSSESSION AND USE UNTIL DEFAULT

 

6.1                                                                              
Possession

 

Unless and until an Event of Default shall have occurred and is continuing, the
Corporation may, subject to the express terms hereof and of the Credit
Agreement:

 

7

--------------------------------------------------------------------------------


 

(a)                                  possess, operate, manage, use and enjoy the
Mortgaged Property and control the conduct of its business, and take and use the
incomes and profits thereof, and

 

(b)                                 exercise, enjoy and enforce all of its
rights and remedies under any agreement subject to the lien hereof;

 

but nothing herein shall be construed as subordinating the lien hereof to any
other present or future creditor of the Corporation, whether secured or
unsecured.

 

ARTICLE 7

LEASES, UNLIMITED LIABILITY SHARES AND INVESTMENT PROPERTY

 

7.1                                                                              
Leases

 

The last day of the term of any lease, oral or written, or any agreement
therefor, now held or hereafter acquired by the Corporation shall be excepted
from the lien hereof and shall not form part of the Mortgaged Property, but the
Corporation shall stand possessed of such one day upon trust for the Holder, to
assign and dispose of the same as the Holder or any assignee from the Holder of
such lease or agreement shall direct.  The Holder may at any time after the
occurrence and during the continuance of an Event of Default remove the
Corporation as trustee and appoint another in its place.

 

7.2                                                                              
Unlimited Liability Shares

 

Notwithstanding any other provision in this Debenture, to the extent that any
shares (the “Unlimited Liability Shares”) in an unlimited liability company (a
“Unlimited Company”) constitute Mortgaged Property, the Holder shall not become
or be deemed to become a member or shareholder, or obtain or have the right to
obtain any other indicia of ownership of any Unlimited Company, and no provision
in this Debenture (except this Section 7.2) or actions taken by the Holder
pursuant to this Debenture which might provide or be deemed to provide
otherwise, in whole or in part, shall, without the express written consent of
the Holder, apply in respect of Unlimited Liability Shares. For the avoidance of
doubt, and except as otherwise provided in the last sentence of this
Section 7.2, no provision of this Debenture or actions taken by the Holder
pursuant to this Debenture shall apply or be deemed to apply so as to cause the
Holder to be, and the Holder shall not be or be deemed to be, or entitled to:

 

(a)           be registered as a shareholder or member, or apply to be
registered as a shareholder or member, of any Unlimited Company;

 

(b)           request or assent to a notation being entered in its favour in the
share register in respect of Unlimited Liability Shares;

 

(c)           hold itself out as a shareholder or member of any Unlimited
Company; or

 

(d)           act or purport to act as a member of any Unlimited Company, or
obtain, exercise or attempt to exercise any rights of a shareholder or member,
including the right to attend a meeting of, or to vote any Unlimited Liability
Shares or to be entitled to receive any distribution in respect of Unlimited
Liability Shares.

 

The foregoing limitation shall not restrict the Holder from exercising the
rights which it is entitled to exercise hereunder in respect of any Unlimited
Liability Shares constituting Mortgaged Property at any time that the Holder
shall be entitled to realize on all or any portion of the Mortgaged Property.

 

8

--------------------------------------------------------------------------------


 

7.3                                                                              
Investment Property

 

If the Mortgaged Property at any time includes investment property which is or
is to be credited to a securities account established by the Corporation with a
securities intermediary, the Corporation shall notify the Holder and, at the
request of the Holder, shall procure that the relevant securities intermediary
shall enter into an agreement with the Holder which includes such terms as may
be required by the Holder to ensure that the Holder has exclusive control over
all investment property held in the relevant securities account following the
occurrence of an Event of Default, including, but not limited to, an agreement
of the securities intermediary that it will comply with entitlement orders that
are originated by the Holder without the further consent of the Corporation.

 

All securities intermediaries that are required to act upon entitlement orders
of the Corporation are entitled to treat and regard the Holder as the
entitlement holder, entitled in the place and stead of the Corporation to give
entitlement orders. The Holder may give notice to each securities intermediary
with whom the Corporation maintains a securities account and require each such
securities intermediary to act in accordance with entitlement orders of the
Holder in relation to the investment property held in such securities account;
and all such securities intermediaries shall be fully protected in treating and
regarding the Holder as the entitlement holder and will be under no obligation
to see to the application in any particular manner by the Holder of any
investment property of the Corporation held by the securities intermediary. The
Corporation will, at the request of the Holder, furnish the Holder with a list
of all securities intermediaries with whom the Corporation maintains accounts
together with all relevant account information.

 

ARTICLE 8

RESTRICTIONS ON ASSIGNMENT

 

8.1                                                                              
Prohibitions on Assignment

 

If any lease, agreement, license or permit contains a clause which provides in
legal effect that it can not be encumbered in the manner herein provided without
the consent or approval of the other party thereto or the issuer thereof, then
the effectiveness of the lien hereof (vis-á-vis such party or issuer only and in
respect to such lease, agreement, license or permit only) shall be conditional
upon such consent or approval having been obtained.

 

8.2                                                                              
Realization on Agreements

 

Nothing in Section 8.1 or elsewhere in this Debenture shall be construed as
limiting the rights of the Holder or any Receiver to rely upon provisions in any
agreement or instrument subject to the lien hereof where such provisions are
more favourable to the Holder or a Receiver than those contained herein
(notwithstanding any inconsistency herewith), nor as requiring the Holder or any
Receiver to comply with any restrictions of the nature referred to in
Section 8.1 in connection with any realization on the Mortgaged Property where
such compliance is not otherwise required by the law relating to realization of
security.

 

ARTICLE 9

NEGATIVE PLEDGE

 

9.1                                                                              
Negative Pledge

 

The Corporation shall not create, grant, assume or suffer to exist any Security
Interest on the Mortgaged Property in contravention of Section 7.2 of the Credit
Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 10

APPLICATION OF PAYMENTS

 

10.1                                                                       
Application of Payment

 

All payments made by the Corporation hereunder, whether before or after the
occurrence of an Event of Default, including any proceeds of realization on
security received by the Holder, shall be applied to the Obligations in such
order as the Holder determines in its discretion, and the Corporation agrees not
to direct any payment to be accepted in any order contrary to this provision.

 

ARTICLE 11

TITLE

 

11.1                                                                       
Claims Against Title

 

If the lien hereof, or the Corporation’s title to, or the rights of the Holder
in or to, any material part of the Mortgaged Property shall be endangered or
shall be attacked directly or indirectly, or if any legal proceedings are
instituted against the Corporation with respect thereto, the Corporation shall
take all necessary and proper steps for the defence of the Corporation’s title
to the Mortgaged Property and the lien of this Debenture thereon and will take
such action as is reasonably appropriate to the defence of any such legal
proceedings including the employment of counsel, the prosecution or defence of
litigation and the release or discharge of claims made against the title to the
Mortgaged Property or the lien hereof.

 

ARTICLE 12

EVENTS OF DEFAULT

 

12.1                                                                       
Events of Default

 

The happening of any of the following events or circumstances shall be an “Event
of Default”:

 

(a)                                  non-payment on demand:  the Corporation
shall fail to pay the Principal Amount or interest thereon when demanded by the
Holder; or

 

(b)                                 insolvency:  the Corporation shall

 

(i)                                     generally fail to pay, or admit in
writing its inability or unwillingness to generally pay, debts as they become
due;

 

(ii)                                  apply for, consent to, or acquiesce in,
the appointment of a trustee, receiver, receiver and manager, sequestrator or
other custodian for the Corporation, or any substantial part of its property, or
make a general assignment for the benefit of creditors;

 

(iii)                               in the absence of an application, consent or
acquiescence referred to in Section 12.1(b)(ii), permit or suffer to exist the
appointment of a trustee, receiver, receiver and manager, sequestrator or other
custodian for the Corporation, or for a substantial part of its property and
such trustee, receiver, receiver and manager, sequestrator or other custodian
shall not be discharged within 60 days, provided that the Corporation hereby
expressly authorizes the Holder to appear in any court conducting any relevant

 

10

--------------------------------------------------------------------------------


 

proceeding during such 60-day period to preserve, protect and defend the rights
of the Lenders under the Credit Agreement;

 

(iv)                             permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other cause or proceeding
under any bankruptcy or insolvency law (including the Bankruptcy and Insolvency
Act (Canada)), or any dissolution, winding up or liquidation proceeding, in
respect of the Corporation, and, if any such case or proceeding is not commenced
by the Corporation, such case or proceeding shall be consented to or acquiesced
in by the Corporation or shall result in the entry of an order for relief or
shall remain for 60 days undismissed, provided the Corporation hereby expressly
authorizes the Holder to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend the rights
of the Lenders under the Credit Agreement; or

 

(v)                                 take any corporate action authorizing, or in
furtherance of, any of the foregoing.

 

12.2                                                                       
Automatic Acceleration

 

Upon the occurrence of an Event of Default, all of the Obligations for the
payment of any money hereunder (including the Principal Amount and interest
thereon) shall automatically be and become immediately due and payable without
presentment, demand (except the demand referred to in Section 12.1(a)) or notice
of any kind, all of which are hereby waived by the Corporation.

 

12.3                                                                        No
Waiver

 

No delay or omission of the Holder in exercising any right or power accruing
upon any Event of Default shall impair any such right or power or shall be
construed to be a waiver of any such default or acquiescence therein, and no act
or omission of the Holder shall extend to or be taken in any manner whatsoever
to affect any subsequent default hereunder or the Holder’s rights resulting
therefrom.

 

12.4                                                                       
Waiver of Covenants

 

The Holder may waive any breach by the Corporation of any of the provisions
contained in this Debenture or any failure by the Corporation in the observance
or performance of any covenant or condition required to be observed or performed
by the Corporation hereunder; provided that no such waiver or act by the Holder
shall be binding on the Holder or shall extend to or be taken in any manner, in
either case, to affect any subsequent breach or failure or the Holder’s rights
resulting therefrom.

 

12.5                                                                       
British Columbia Land Title Act

 

For the purposes of Section 203 of the Land Title Act (British Columbia), the
floating charge created by this Debenture over real property shall become a
fixed charge thereon upon the earlier of:

 

(a)                                  the occurrence of an event described in
Section 12.1(b); or

 

(b)                                 the Holder taking any action to enforce the
lien hereof.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 13

REMEDIES

 

13.1                                                                       
Remedies

 

Upon the occurrence of an Event of Default, the lien hereof shall immediately
become enforceable.  If the lien hereof becomes enforceable and the Holder has
determined to enforce the same, the Holder may itself (or through an agent) to
the fullest extent permitted by law, and a Receiver appointed by the Holder
pursuant to Section 13.2 hereof may:

 

(a)                                  possession of Mortgaged Property and power
of entry:  take possession of the Mortgaged Property to the exclusion of the
Corporation and to that end the Corporation agrees that the Holder or Receiver
may at any time enter upon lands and premises comprising the Mortgaged Property
or where the Mortgaged Property may be found for the purpose of taking
possession of and/or removing the Mortgaged Property.  In the event that the
Holder or Receiver takes possession of the Mortgaged Property, it shall have the
right to seize, repossess and maintain the same upon the premises on which the
Mortgaged Property may then be situate without removal to other premises, and
may dispose of the same from such premises;

 

(b)                                 power of disposition:  sell, lease or
otherwise dispose of the Mortgaged Property either as a whole or in separate
parcels, units or parts, by public sale (including public auction) or private or
closed tender or by private contract, with only those notices, if any, as are
required by Applicable Law, and with or without advertising and without any
other formality (except as otherwise required by Applicable Law), and such sale,
lease or disposition shall be for the best cash price bid without recourse to
the Holder.  The Holder may itself purchase or lease the Mortgaged Property,
unless prohibited from doing so by Applicable Law.  The Holder or Receiver may
delay any disposition of the Mortgaged Property in whole or in part;

 

(c)                                  carrying on business:  carry on or concur
in the carrying on, or cease the carrying on, of all or any part of the business
or undertaking of the Corporation and may to the exclusion of the Corporation
enter upon, occupy and use all or any of the premises, buildings, plants and
undertakings of or occupied or used by the Corporation and may use any or all of
the machinery, equipment, tools and other assets of the Corporation for such
time as the Holder or Receiver sees fit, free of charge, to carry on the
business of the Corporation and, if applicable, to produce or manufacture or
complete the production or manufacture of any resources or products, to pack and
ship or transport the resources or products, to employ and discharge any persons
upon such terms and remuneration as it deems appropriate, and generally to have
the same rights and powers as the Corporation would have in carrying on such
business were it not in default hereunder;

 

(d)                                 pay encumbrances:  pay all or any part of
any indebtedness of the Corporation secured by a Security Interest against the
Mortgaged Property, whether prior to or subordinate to the lien hereof;

 

(e)                                 foreclosure:  foreclose or otherwise realize
upon the Mortgaged Property pursuant to Applicable Law;

 

(f)                                   deal with Mortgaged Property:  obtain,
hold, maintain, release to third parties, repair, replace, substitute, protect,
preserve, process, prepare, or otherwise deal with the Mortgaged Property in
such manner, upon such terms and conditions and at such time or times as may
seem advisable to the Holder or Receiver without notice to the Corporation
(except as otherwise required by Applicable Law);

 

12

--------------------------------------------------------------------------------


 

(g)                                 file proofs of claim:  file such proofs of
claim and other documents as may be necessary or advisable in order to prove the
claim of the Holder in any bankruptcy, proposal, plan of arrangement, winding-up
or other proceeding relating to the Corporation or its property;

 

(h)                                 commence actions:  commence and proceed with
any actions or judicial proceedings seeking such legal and/or equitable remedies
as the Holder or Receiver deems advisable to protect and enforce its rights
hereunder;

 

(i)                                     expenses of realization:  charge on its
own behalf and pay to others amounts incurred (including reasonable legal fees
on a solicitor and his own client basis, and reasonable Receivers’ and
accounting fees) in or in connection with any dealing with the Mortgaged
Property or acts in respect thereof referred to in the preceding paragraphs, and
in connection with the protection and enforcement of its rights hereunder
(including in connection with advice with regard to any of the foregoing); the
Holder or Receiver may deduct such amounts from the proceeds of realization or
may add such amounts to the Obligations, whereupon the same shall be payable by
the Corporation to the Holder on demand and shall bear interest at the rate set
forth herein in respect of the Principal Amount calculated from the date
incurred by the Holder or Receiver to the date paid by the Corporation and such
amounts and such interest shall be secured by the lien hereof; and

 

(j)                                     enforcement:  otherwise enforce this
Debenture by any method permitted by Applicable Law.

 

13.2                                                                       
Receiver

 

(a)                                  Private appointment:  The Holder may, at
any time after the lien hereof has become enforceable and whether or not the
Holder shall itself or through its agents have taken possession of the Mortgaged
Property or taken any other actions or steps with regard thereto, appoint by
instrument in writing a Receiver of the Mortgaged Property.  Any such Receiver
shall have all of the powers, remedies and rights set forth in Section 13.1, and
the powers, remedies and rights of the Holder hereunder, in addition to those
possessed by a receiver or receiver-manager, as applicable, at law or in equity,
unless any of such powers, remedies and rights are expressly limited in the
instrument appointing the Receiver or in amendments thereto.  The Holder may
appoint one or more Receivers hereunder and may remove any such Receiver or
Receivers and appoint another or others in his or their stead from time to time.
Any Receiver appointed by the Holder may but need not be appointed or supervised
in any way by a court, and may be appointed with or without bond or security. 
Every such Receiver shall be entitled to reasonable and customary remuneration
and the Holder may direct the payment thereof out of the Mortgaged Property or
the proceeds thereof in priority to payment of the Obligations.

 

(b)                                 Receiver’s certificates:  A Receiver
appointed pursuant to paragraph (a) may, with the consent in writing of the
Holder, borrow money for the maintenance, protection or preservation of the
Mortgaged Property or for the carrying on of the business or undertaking of the
Corporation, and any Receiver may issue certificates (in this paragraph called
“Receiver’s Certificates”) for such amounts as will in the opinion of the Holder
be sufficient for obtaining upon the security of the Mortgaged Property the
amounts from time to time required, and such Receiver’s Certificates may be
payable either to order or bearer and may be payable at such time or times as
the Holder may consider expedient, and shall bear such interest as shall therein
be provided and the Receiver may sell, deposit, pledge or otherwise dispose of
the same in such manner as the Holder may consider advisable and may pay such
commission on the sale thereof as he may consider reasonable, and the amounts
from time to time payable by virtue of such Receiver’s Certificates

 

13

--------------------------------------------------------------------------------


 

shall at the option of the Holder be entitled to the security of the lien hereof
in priority to the Obligations.

 

(c)                                  Agent for Corporation:  Any Receiver
appointed pursuant to paragraph (a) shall, so far as concerns responsibility for
its acts, be deemed the agent of the Corporation and the Holder shall not be
responsible for any misconduct or negligence on the part of any such Receiver.

 

(d)                                 Power of attorney:  To enable the Holder to
exercise the powers granted to it hereunder, the Corporation hereby irrevocably
appoints the Holder as its attorney and on its behalf to effect any sale, lease
or other disposition of the Mortgaged Property (including any real property
subject to the lien hereof) and to otherwise deal with the Mortgaged Property,
and to execute all instruments and deeds, and do all acts, matters and things
that may be necessary or advisable in the name of or on behalf of the
Corporation or otherwise.  The power of attorney hereby granted shall be
effective upon the occurrence of an Event of Default and shall continue
throughout the continuance of any Event of Default.  Any deed, lease, agreement
or other instrument required to be signed under seal and signed by the Holder
under its seal pursuant hereto shall have the same effect as if it were signed
under the corporate seal of the Corporation.  The Holder shall have full power
of substitution, and may provide the Receiver with the power to exercise such
rights as attorney hereunder, and may at any time revoke any such substitution.

 

(e)                                  Court appointment:  The Holder may, in its
sole discretion, either before or after the private appointment of a Receiver
hereunder, institute proceedings in any court of competent jurisdiction for the
appointment of a Receiver of the Mortgaged Property, and in such case the
Receiver shall have the powers expressed in the order appointing it, as such
order may be varied from time to time.

 

(f)                                    Power of directors:  Upon the appointment
of any Receiver, all powers, functions, rights and privileges of the directors
of the Corporation with respect to the Mortgaged Property shall cease unless
specifically continued by the written consent of the Holder.

 

13.3                                                                       
Dealing with Security

 

(a)                                  The Holder may grant renewals, extensions
of time and other indulgences, take, release and give up securities, accept
compositions, grant releases and discharges, perfect or fail to perfect any
securities, release the Mortgaged Property and otherwise deal or fail to deal
with the Corporation, debtors of the Corporation, guarantors, sureties and
others and with the Mortgaged Property and other securities as the Holder may
see fit, all without prejudice to the liability of the Corporation to the Holder
or the Holder’s rights and powers under this Debenture.

 

(b)                                 Nothing in this Debenture shall be construed
as requiring the Holder to exercise all or any of its possession or realization
rights hereunder in respect of all or any particular part of the Mortgaged
Property.  Such possession or realization rights may be exercised by the Holder
in such manner and in respect of all or any particular part of the Mortgaged
Property as the Holder may determine in its sole discretion, and the Holder may
specifically elect not to take possession or control over, or appoint a Receiver
in respect of, any such assets while exercising all remedies available to it in
respect of any other Mortgaged Property. The Holder may also, of its own
volition, release or discharge from the lien hereof any Mortgaged Property that
it desires to release to the Corporation, and the Corporation covenants to
accept such release and execute any acknowledgments as the Holder may require in
respect thereof.

 

14

--------------------------------------------------------------------------------


 

13.4                                                                        Cash
Collateral Account

 

The Holder shall be entitled, when in its sole discretion it considers doing so
advantageous to it at any time during the term hereof (including in the course
of realizing on the lien hereof), to retain any realization proceeds in a cash
collateral account maintained by it, such cash collateral account to be subject
to the lien hereof, and amounts so retained ultimately to be applied (with any
accrued interest) to the Obligations.

 

13.5                                                                       
Validity of Sale

 

No person dealing with the Holder or any Receiver shall be concerned to inquire
whether the lien hereof has become enforceable or whether the powers which the
Holder or any Receiver is purporting to exercise have become exercisable or
whether any money remains due on the security of the Mortgaged Property or as to
the necessity or expedience of the stipulations and conditions subject to which
any sale, lease or other disposition shall be made or otherwise as to the
propriety or regularity of any sale or any other dealing by the Holder with the
Mortgaged Property or to see to the application of any moneys paid to the Holder
or Receiver.

 

13.6                                                                       
Rights and Remedies in Addition

 

Each and every right, remedy and power conferred by this Article is in
supplement of and in addition to and not in substitution for any other right,
remedy or power the Holder or any Receiver may have from time to time under this
Article or elsewhere in this Debenture, or in any other agreement or under
Applicable Law at the time of the exercise of such right, remedy or power.  The
Holder or Receiver may proceed by way of any action, suit, remedy or other
proceeding at law or in equity (including specific performance of any covenant
and injunctions against violations of any covenant) and no such remedy for the
enforcement of the rights of the Holder or Receiver shall be exclusive of or
dependent on any other such remedy.  Any one or more of such remedies may from
time to time be exercised separately or in combination and in particular the
power of sale and other realization remedies contained herein may be exercised
without the Holder entering into possession of or exercising control over the
Mortgaged Property.  Notwithstanding the foregoing, the Holder shall not be
bound to deal with the Mortgaged Property, to exercise any right or remedy as
aforesaid, or to preserve rights against other persons.

 

ARTICLE 14

LIMITATION OF LIABILITY

 

14.1                                                                       
Limitation of Liability

 

(a)                                  Subject to paragraph (c), the Holder and
any Receiver shall not be liable, accountable or responsible for any loss or
damage suffered or incurred by the Corporation as a result of:

 

(i)                                    the failure by the Holder or a Receiver
to exercise any rights or remedies provided for herein, or to exercise any right
or remedy in lieu of any other right or remedy; or

 

(ii)                                 the taking and maintaining of possession by
the Holder or a Receiver of the Mortgaged Property pursuant to the terms of this
Debenture, or the carrying on of the business of the Corporation as herein
provided.

 

(b)                                 Subject to paragraph (c), the Holder and any
Receiver shall not be liable, accountable or responsible:

 

15

--------------------------------------------------------------------------------


 

(i)                                    to account as mortgagee in possession or
otherwise upon entry into possession hereunder, other than for actual receipts;

 

(ii)                                 to observe or perform, or to see to the
observance or performance by the Corporation of any agreements or obligations to
which the Corporation is a party or by which it is bound, whether before or
during any period when the Holder or a Receiver has entered into possession
hereunder;

 

(iii)                              for loss or damage to the Mortgaged Property
while in the possession of the Holder or a Receiver, the risk of which is hereby
expressly agreed to be on the Corporation, except to the extent such loss or
damage results from the gross negligence or wilful misconduct of the Holder or a
Receiver while such Mortgaged Property is in the possession of either of them;

 

(iv)                             to keep the Mortgaged Property identifiable or
separate from other property which it owns or holds, whether fungible or not,
while in the possession of the Holder or a Receiver; or

 

(v)                                in the case of chattel paper, investment
property or an instrument in the possession of the Holder or a Receiver, to take
any steps to preserve rights against other persons.

 

(c)                                  Notwithstanding any exclusion or limitation
herein contained, to the extent that the provisions of any statute impose a duty
or onus upon a person or restrict his rights or remedies in relation hereto, and
such provisions are under Applicable Law incapable of waiver or variance by the
Corporation, the provisions of such Applicable Law shall govern and the affected
provisions hereof shall be deemed to be amended to the extent necessary to give
effect to such Applicable Law without in any way affecting any other provision
hereof.

 

ARTICLE 15

ASSIGN FREE OF EQUITIES

 

15.1                                                                       
Payment Free from Equities

 

The Obligations shall be paid by the Corporation, and may be assigned by the
Holder, absolutely free and clear of all equities, rights of set-off, claims,
defenses, counterclaims, rights or other matters whatsoever, whether existing
between the Holder and the Corporation and/or any third parties or intermediate
holders, and whether now existing or hereafter arising (before or after notice
to the Corporation of any assignment) which could impair or adversely affect in
any way the entitlement of the Holder to enforce the Obligations strictly in
accordance with the terms and provisions hereof.

 

ARTICLE 16

EXPENSES

 

16.1                                                                       
Expenses

 

(a)                                  All documents or information required to be
furnished by the Corporation to the Holder under this Debenture shall be
supplied without cost to the Holder.

 

(b)                                 The Corporation shall pay to the Holder all
reasonable out-of-pocket costs and expenses, including all legal fees (on a
solicitor and his own client basis) and consultants’ fees and other expenses
incurred by the Holder from time to time in the preparation, registration,
enforcement,

 

16

--------------------------------------------------------------------------------


 

realization and collection of or in respect of this Debenture (including all
reasonable out-of-pocket costs and expenses associated with the Holder
considering the provision of consents, waivers or other acknowledgements
hereunder) but only to the extent and as required by the Credit Agreement. All
such amounts shall become part of the Obligations, shall be payable by the
Corporation on demand, shall bear interest at the rate set forth herein in
respect of the Principal Amount calculated from the date incurred by the Holder
to the date paid by the Corporation, and such amounts and interest shall be
secured by the lien hereof. This provision shall not be construed to limit any
other provisions of this Debenture dealing with the charge-back to the
Corporation of expenses incurred by the Holder.

 

ARTICLE 17

INTEREST ON OVERDUE AMOUNTS; CALCULATION OF INTEREST

 

17.1                                                                       
Interest

 

(a)                                  The Corporation shall pay interest on all
unpaid amounts hereunder (including interest on overdue interest, indemnities
and expenses), on demand, from the date such unpaid amount is due until such
unpaid amount is paid in full, calculated at the same rate per annum provided
herein in respect of the Principal Amount.

 

(b)                                 In no event shall any interest or fee to be
paid hereunder exceed the maximum rate permitted by Applicable Law. In the event
any such interest rate or fee exceeds such maximum rate, such rate shall be
adjusted downward to the highest rate (expressed as a percentage per annum) or
fee that the parties could validly have agreed to by contract on the date hereof
under Applicable Law. It is further agreed that any excess actually received by
the Holder shall be credited against the Principal Amount or, if the Principal
Amount shall have been or would thereby be paid in full, the remaining amount
shall be credited to the Corporation.

 

(c)                                  All interest (including interest on overdue
interest) payable by the Corporation to the Holder hereunder shall accrue from
day to day, computed as provided herein, and shall be payable after as well as
before maturity, demand, default and judgment.

 

ARTICLE 18

EFFECTIVE NOTICE

 

18.1                                                                       
Notice

 

Any and all notices or other communications required or permitted to be given to
the Corporation pursuant to this Debenture shall be given as provided for in
Section 10.1 of the Credit Agreement.

 

ARTICLE 19

MISCELLANEOUS

 

19.1                                                                       No
Merger

 

Neither the taking of any judgment nor the exercise of any power of seizure or
sale shall operate to extinguish the liability of the Corporation to make
payment of, or to satisfy the Obligations, nor shall the acceptance of any
payment or alternate security constitute or create any novation, and the taking
of a judgment or judgments under any of the covenants herein contained shall not
operate as a merger of such covenants.

 

17

--------------------------------------------------------------------------------


 

19.2                                                                        No
Discharges Unless Specifically Provided

 

No postponement or partial release or discharge of the lien hereof in respect of
the Mortgaged Property shall in any way operate or be construed to release or
discharge the security hereby constituted in respect of the Mortgaged Property
except as therein specifically provided, or to release or discharge the
Corporation from its liability to the Holder to fully pay and satisfy the
Obligations.

 

19.3                                                                       
Payments or Deliveries Due on Non-Banking Days

 

(a)                                  If any payment to be made by the
Corporation hereunder shall become due and payable on a day which is not a
Banking Day, such payment shall be made on the immediately following day which
is a Banking Day, and any extension of time shall in such case be included in
computing interest payable hereunder relating to such payment.  All payments due
hereunder shall be made in immediately available funds before 11:00 a.m. on the
due date, and if made after 11:00 a.m. shall be deemed to have been made on the
next Banking Day.

 

(b)                                 If any notice, certificate or other document
is required to be delivered by the Corporation hereunder on a day which is not a
Banking Day, such delivery may be made on the immediately following day which is
a Banking Day.

 

19.4                                                                       
Governing Law

 

(a)                                  This Debenture and any other documents or
instruments delivered in accordance herewith shall be governed by and
interpreted in accordance with the laws of Alberta and the laws of Canada
applicable therein and shall be treated as Alberta contracts, except to the
extent otherwise required by the laws of a jurisdiction in which any of the
Mortgaged Property may be situate.

 

(b)                                 The Corporation agrees that the courts of
Alberta shall have jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes which may arise out of or in connection
with the aforesaid documents and it irrevocably submits to the non-exclusive
jurisdiction of such courts, without prejudice to the rights of the Holder to
take proceedings in any other jurisdictions, whether concurrently or not.

 

19.5                                                                       
Assignment by Corporation

 

The Corporation shall not and cannot assign its Obligations under this
Debenture, or take any steps or enter into any transaction of any nature which
would have that effect, without the prior written consent of the Holder and, if
such assignment is permitted by the Credit Agreement, the Holder shall promptly
provide its consent pursuant hereto. Subject thereto, all Obligations of the
Corporation hereunder shall bind the Corporation and its successors and assigns.

 

19.6                                                                       
Acknowledgment by the Corporation

 

The Corporation acknowledges and agrees that this Debenture may be assigned by
the Holder, without the consent of and without notice to the Corporation, to
such person as the Holder may determine and, in such event such person shall be
entitled to all of the rights and remedies of the Holder hereunder and the
Holder shall be released and discharged from its obligations hereunder and the
Corporation agrees not to assert against any assignee of the Holder and the
rights of such assignee are not subject to any claims, defence, demand, set-off
or other rights, whether at law or in equity, that the Corporation has or may
have against the Holder.

 

18

--------------------------------------------------------------------------------


 

19.7                                                                        Time
of Essence

 

Time is of the essence of this Debenture.

 

19.8                                                                        Copy
Received

 

The Corporation acknowledges having received and retained a copy of this
Debenture. The Corporation waives its right to receive a copy of any financing
statement or financing change statement (and any verification statements issued
in respect thereof) that may be registered by the Holder from time to time in
respect of the lien hereof.

 

19.9                                                                       
Waiver of Presentment

 

Except as provided herein, the Corporation waives presentment of this Debenture
for payment, diligence, notice of non-payment, protest and notice of protest.

 

19.10                                                                
Severability

 

If one or more of the provisions of this Debenture is, or is adjudged to be,
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, and such invalid, illegal or unenforceable
provision shall, to the extent permitted at law, be severable.

 

19.11                                                                 Security
in Addition

 

The security hereby constituted is not in substitution for any other security
for the Obligations, or for any other agreement between the parties whether or
not creating any Security Interest in the Mortgaged Property whether heretofore
or hereafter made, and such security and such agreement shall be deemed to be
continued and not affected hereby unless expressly provided to the contrary in a
writing signed by the Corporation and the Holder. The taking of any action or
proceedings or refraining from so doing, or any other dealing with any other
security for the Obligations or any part thereof shall not release or affect the
lien hereof and none of the creation of this Debenture nor the taking of any
proceedings hereunder or thereunder for the realization of the security hereby
constituted shall release or affect any other security held by the Holder for
the payment or performance of the Obligations.

 

19.12                                                                 Waivers
and Consents

 

No waiver of any provision hereof, or consent to any action or inaction shall be
effective unless the same is in writing and signed by the party granting the
same.  Such waivers and consents shall not extend to any matters other than
those in respect of which the same were given, and the same may be subject to
such conditions as the party giving the same may stipulate.

 

19.13                                                                 Holder Not
Bound To Advance

 

Neither the execution and delivery nor the registration of this Debenture shall
for any reason whatsoever obligate or bind the Holder to advance any moneys or,
having advanced a portion, obligate the Holder in any way to advance the balance
or any portion thereof, but nevertheless the lien hereof shall take effect
forthwith upon execution of this Debenture and shall operate as security for the
Obligations.

 

19

--------------------------------------------------------------------------------


 

19.14                                                                 Holder
Exclusively Entitled

 

The Holder of this Debenture from time to time will be regarded as exclusively
entitled to the benefit of this Debenture, and all persons may act accordingly.

 

19.15                                                                 Negotiable
Instrument

 

This Debenture is to be treated as a negotiable instrument and all of the rights
hereunder are exercisable by any holder hereof, and all persons may act
accordingly.

 

19.16                                                                 Discharge

 

Once the Corporation has permanently satisfied all of the Obligations, the
Holder shall, at the written request and expense of the Corporation, discharge
the lien hereof and execute and deliver to the Corporation such deeds or other
instruments as shall be required to give effect to such discharge, other than
those Obligations which by the terms hereof survive such discharge and any
termination.

 

19.17                                                                 Further
Assurances

 

The Corporation shall, forthwith at the request of the Holder and at the
Corporation’s sole cost and expense, do, execute and deliver or cause to be
done, executed and delivered to the Holder all acts and every such further
instrument as the Holder shall reasonably require to give effect to these
presents and shall cause this Debenture and each of those further instruments to
be registered, filed or recorded wherever, in the opinion of the Holder, such
registration, filing or recording may be reasonably required or advisable to
preserve, perfect or validate or continue the perfected status of any Security
Interest granted pursuant hereto or thereto or to enable the Holder to exercise
and enforce its rights hereunder or thereunder with respect to such Security
Interest and shall, where appropriate, duly endorse the same for transfer in
blank or as the Holder may direct and shall make all reasonable efforts to
forthwith deliver to the Holder any and all consents or other instruments or
documents necessary to comply with any restrictions on the transfer thereof in
order to transfer the same to the Holder.

 

19.18                                                                
Attorney-in-Fact

 

The Holder is hereby appointed the attorney-in-fact of the Corporation for the
purpose of carrying out the provisions of Section 19.17 and taking any action
and executing any instruments which the Holder may deem necessary or advisable
to accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.

 

19.19                                                                 Waivers of
Applicable Law

 

(a)                                  To the extent not prohibited by Applicable
Law, the Corporation hereby waives its rights, if any, under all provisions of
Applicable Law that would in any manner, limit, restrict or otherwise affect the
Holder’s rights and remedies hereunder or impose any additional obligations on
the Holder or any Lender.

 

(b)                                The Corporation hereby authorizes the Holder
to provide information to any person who requests information under the PPSA or
similar legislation and the Holder will not be required to investigate whether
or not the inquiring person is in fact a person entitled to request information
pursuant to the PPSA or similar legislation.

 

20

--------------------------------------------------------------------------------


 

(c)                                  To the full extent that it may lawfully do
so, the Corporation hereby:

 

(i)                                    waives and disclaims any benefit of, and
shall not have or assert any right under any statute or rule of law pertaining
to, the marshalling of assets or any other matter whatever, to defeat, reduce or
affect the rights of the Holder under the terms of this Debenture to a sale of
the Mortgaged Property or any part thereof or for the collection of all amounts
secured hereby;

 

(ii)                                 agrees that it shall not have or assert any
right or equity of redemption or any right under any statute or otherwise to
redeem the Mortgaged Property or any part thereof after the sale hereunder to
any person whether such sale is by the Holder, any Receiver or otherwise,
notwithstanding that the Holder or any Lender may have purchased same;

 

(iii)                              agrees that the Land Contracts (Actions) Act
(Saskatchewan) shall have no application to any action, as defined in the Land
Contracts (Actions) Act with respect to this Debenture; and

 

(iv)                             agrees that the Limitation of Civil Rights Act
(Saskatchewan) shall have no application to:

 

(A)                             this Debenture;

 

(B)                               any mortgage, charge or other security for the
payment of money made, given or created by this Debenture;

 

(C)                               any agreement or instrument renewing or
extending or collateral to this Debenture or renewing or extending or collateral
to any mortgage, charge or other security referred to or mentioned in clause
(B) of this subparagraph (c)(iv); or

 

(D)                              the rights, powers, or remedies of the Holder
under this Debenture or under any mortgage, charge or other security, agreement
or instrument referred to or mentioned in clauses (A), (B) or (C) of this
subparagraph (c)(iv).

 

19.20                                                                 Conflict

 

In the event of a conflict between: (i) the terms hereof and the terms of the
Deposit Agreement, the terms of the Deposit Agreement shall govern and (ii) the
terms hereof and the terms of the Credit Agreement, the terms of the Credit
Agreement shall govern.

 

IN WITNESS WHEREOF the Corporation has executed this Debenture as of the date
first above written.

 

 

[·]

 

 

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[Form of]

 

DEPOSIT AGREEMENT

 

THIS DEPOSIT AGREEMENT is made this [·] day of [·], [·], by[·], a corporation
existing under the laws of [Alberta] (the “Corporation”) in favour of JPMorgan
Chase Bank, N.A., Toronto Branch, in its capacity as Administrative Agent for
the Lenders party to the Credit Agreement referred to below (who and whose
successors and assigns are herein called the “Holder”).

 

WHEREAS Lone Pine Resources Inc., [the Corporation/Canadian Forest Oil Ltd.
(“Canadian Forest”)], the Lenders and the Agents, including JPMorgan Chase Bank,
N.A., Toronto Branch, as Administrative Agent, entered into a Credit Agreement
dated as of March 18, 2011 providing for credit facilities in favour of [the
Corporation/Canadian Forest] (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”);

 

[AND WHEREAS the Corporation has, inter alia, guaranteed the obligations of
Canadian Forest under the Credit Agreement pursuant to a guaranty dated [·] made
by the Corporation in favour of JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent under the Credit Agreement (such guaranty as amended,
modified, restated or supplemented from time to time is herein called the
“Guarantee”);]

 

AND WHEREAS the Corporation has issued a Demand Debenture and Negative Pledge
dated [·] in the principal amount of Cdn. $1,500,000,000 (such debenture as
amended, supplemented or reissued and all renewals thereof, substitutions
therefor, accretions thereto, interest thereon and proceeds thereof is herein
called the “Debenture”); and

 

AND WHEREAS the Corporation has agreed to deposit the Debenture with the Holder
as general and continuing collateral security for the present and future
indebtedness and obligations of the Corporation to the Holder, as Administrative
Agent, the Lenders, and any Affiliate of a Lender which is a counterparty to any
Hedging Agreement, but only to the extent permitted under Section 10.14 of the
Credit Agreement (collectively, the “Lender Parties” and individually, a “Lender
Party”);

 

NOW THEREFORE in consideration of the premises and of the sum of $10.00 now paid
by the Holder to the Corporation, the receipt and sufficiency of which are
hereby acknowledged, the Corporation agrees with the Holder as follows:

 

1.                                      Defined Terms; Headings

 

(a)                                  Terms and expressions which are defined in
the Credit Agreement shall, when used herein, and unless otherwise defined, have
the meanings as therein ascribed to them.

 

(b)                                 The division of this Agreement into Sections
and the insertion of headings is for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

 

(c)                                  The terms “this Agreement”, “hereof”,
“hereunder” and similar expressions refer to this Deposit Agreement and not to
any particular Section or other portion hereof and include any amendments or
supplements hereto. Unless otherwise stated, references herein to Sections are
to Sections of this Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 Words importing the singular number shall
include the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders.

 

(e)                                  The word “including” shall not be construed
to limit or restrict the matter that precedes it.

 

2.                                      Deposit of Debenture

 

The Corporation hereby transfers, assigns, mortgages, charges, hypothecates,
grants a security interest in and pledges and delivers the Debenture to and
deposits the Debenture with the Holder to be held by the Holder as general and
continuing collateral security for the payment and performance by the
Corporation of all its obligations, indebtedness and liabilities, present or
future, direct or indirect, absolute or contingent, matured or not, extended or
renewed, to the Lender Parties pursuant to the Credit Agreement (including
future advances) and the other Loan Documents (other than the Principal Amount
under and as defined in the Debenture), wheresoever and howsoever incurred and
any ultimate unpaid balance thereof and whether the same is from time to time
reduced and thereafter increased or entirely extinguished and thereafter
incurred again and whether the Corporation be bound alone or with another or
others and whether as principal or surety (collectively, the “Liabilities”).

 

This Agreement is granted to the Holder on its own behalf and in its capacity as
Administrative Agent for and on behalf of the Lender Parties. All of the
covenants, representations, warranties, rights, benefits and protections made or
given in favour of the Holder hereunder are acknowledged to be for the joint and
several benefit of the Holder and each of the Lender Parties from time to time.

 

The Corporation acknowledges that:

 

(a)                                  value has been given;

 

(b)                                 the Corporation has rights in the Debenture;

 

(c)                                  the time of attachment of the security
interest created by this Agreement has not been postponed; and

 

(d)                                 the security interest created by this
Agreement is effective forthwith on the Corporation’s execution of this
Agreement.

 

3.                                      Rights as Holder to Enforce Debenture

 

The Holder is hereby authorized as the holder of the Debenture, and without
selling or purchasing the Debenture, to exercise any and all rights of a holder
of the Debenture, both before and after the occurrence of an Event of Default,
to enforce all terms, covenants, provisions and agreements therein contained,
and after an Event of Default has occurred and during its continuance, to
enforce the security thereby constituted and to exercise or cause to be
exercised for its benefit all or any of the remedies therein provided for the
benefit of the holder of the Debenture.  Except as provided in Section 7 hereof,
nothing herein shall be deemed to suspend or otherwise modify or affect the
obligations of the Corporation or the rights of a holder of the Debenture, all
as provided therein.

 

The Holder shall not be responsible for any loss occasioned by any sale or other
dealing with the Debenture or by the retention of or failure to sell or
otherwise deal with the same and the Holder shall not be bound to protect the
Mortgaged Property (as that term is defined in the Debenture) from depreciating
in value or becoming worthless.

 

2

--------------------------------------------------------------------------------


 

4.                                      Realization by Sale

 

In addition to the foregoing rights and remedies, the Holder shall be entitled,
upon an Event of Default occurring and during its continuance, to sell or
otherwise dispose of the Debenture by public sale (including public auction) or
private or closed tender or by private contract, with only those notices, if
any, as are required by Applicable Law, and with or without advertising and
without any other formality (except as otherwise required by Applicable Law),
and such sale or disposition shall be for the best cash price bid without
recourse to the Holder.  The Holder may itself purchase the Debenture unless
prohibited from doing so by Applicable Law.  The Holder may delay any sale or
disposition of the Debenture in whole or in part.

 

5.                                      Power of Attorney

 

To give full effect hereto, the Holder or any officer of the Holder is hereby
irrevocably appointed attorney of the Corporation, with full power of
substitution, for and in the name of the Corporation to sign and seal all
documents and to fill in all blanks in signed powers of attorney and transfers
necessary in order to complete the transfer of the Debenture to the Holder or
its officers or to any purchaser.

 

6.                                      Records of Holder

 

The records of the Holder as to payment of any Liabilities being in default or
of any demand for payment having been made will be conclusive evidence of such
default or demand, absent manifest error.

 

7.                                      Satisfaction of Interest and Other
Matters

 

(a)                                  Full payment of interest by the Corporation
under the Credit Agreement for any period shall be deemed to satisfy the
interest payable for that same period under the Debenture.

 

(b)                                 Notwithstanding the provisions of the
Debenture and the provisions of this Agreement, the Holder shall not claim or
realize an amount under or in respect of the Debenture in excess of the
aggregate of the Liabilities from time to time of the Corporation to the Holder
or the Lender Parties and upon full, final and indefeasible payment of the
Liabilities, all obligations in respect of the Debenture, including without
limitation the obligation to make payment of principal and interest thereunder,
shall terminate and the Holder shall deliver to the Corporation the Debenture
for cancellation and any releases, discharges or other instruments executed by
the Holder as may be required to effectively release any lien or security
interest or other encumbrance created thereunder and to reassign and reconvey
the collateral subject thereto to the Corporation.

 

8.                                      Charges and Expenses

 

The Corporation shall pay to the Holder all reasonable out-of-pocket costs and
expenses, including all legal fees (on a solicitor and his own client basis) and
other reasonable expenses incurred by the Holder from time to time in the
documentation, execution, registration, enforcement, realization and collection
of or in respect of this Agreement.  All such amounts shall become part of the
Liabilities, shall be payable by the Corporation on demand, shall bear interest
at the rate set forth in the Debenture in respect of the principal amount
thereof calculated from the date incurred by the Holder to the date paid by the
Corporation, and such amounts and interest shall be secured by the Debenture and
be a first charge on the proceeds of any such enforcement, realization or
collection.  This provision shall not be construed to limit any other provisions
of the Credit Agreement or the Debenture dealing with the charge-back to the
Corporation of expenses incurred by the Holder.

 

3

--------------------------------------------------------------------------------


 

9.                                      Remedies Not Exclusive

 

Each and every right, remedy and power conferred by this Agreement is in
supplement of and in addition to and not in substitution for any other right,
remedy or power the Holder or the Lender Parties may have from time to time
under this Agreement, the Credit Agreement, the Debenture or in any other
agreement or under the law in force at the time of the exercise of such right,
remedy or power.  The Holder or any Lender Party may proceed by way of any
action, suit, remedy or other proceeding at law or in equity and no such remedy
for the enforcement of the rights of the Holder shall be exclusive of or
dependent on any other such remedy.  Any one or more of such remedies may from
time to time be exercised separately or in combination.  Notwithstanding the
foregoing, the Holder shall not be bound to deal with the Debenture, to exercise
any right or remedy as aforesaid, or to preserve rights against other Persons.

 

The Holder shall not be obliged to exhaust its recourse against the Corporation
or any other Person or Persons, or against any other security it may hold in
respect of the Liabilities before realizing upon or otherwise dealing with the
Debenture in such manner as the Holder considers desirable.

 

10.                               Extensions

 

The Holder and the Lender Parties may grant renewals, extensions of time and
other indulgences, take, release and give up securities, accept compositions,
grant releases and discharges, perfect or fail to perfect any securities, and
otherwise deal or fail to deal with the Corporation, guarantors, sureties and
others and with the Debenture and other securities as the Holder and the Lender
Parties, as applicable, may see fit, all without prejudice to the liability of
the Corporation to the Holder or the Holder’s rights and powers under this
Agreement or the Debenture.

 

11.                               Application of Proceeds

 

The proceeds of the Debenture shall be applied by the Holder on account of the
Liabilities in accordance with the Credit Agreement.  If there is a deficiency,
then the Corporation shall remain liable for that deficiency and shall pay the
amount of that deficiency to the Holder forthwith.

 

12.                               Amendments or Supplemental Debentures

 

Any amendments or supplements to the Debenture shall, upon execution by the
Corporation and delivery to the Holder, be deemed to be deposited hereunder and
included in the term “Debenture” for the purposes hereof, unless expressly
provided otherwise.

 

13.                               No Merger

 

Neither the taking of any judgment nor the exercise of any power of sale shall
operate to extinguish the liability of the Corporation to make payment of, or to
satisfy the Liabilities nor shall the acceptance of any payment or alternate
security constitute or create any novation, and it is further agreed that the
taking of a judgment or judgments under any of the covenants herein contained
shall not operate as a merger of such covenants.

 

14.                              Governing Law

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta and the laws of Canada applicable therein and shall
be treated as an Alberta contract.  The

 

4

--------------------------------------------------------------------------------


 

Corporation irrevocably submits to the non-exclusive jurisdiction of the courts
of the Province of Alberta, without prejudice to the rights of the Holder to
take proceedings in any other jurisdictions.

 

15.                               Assignment by Corporation

 

Except as permitted by Section 10.4 of the Credit Agreement, the Corporation
shall not and cannot assign its obligations under this Agreement, or take any
steps or enter into any transaction of any nature which would have that effect,
without the prior written consent of the Holder.  Subject thereto, all
obligations of the Corporation hereunder shall bind the Corporation and its
successors and assigns.

 

16.                               Assignment by Holder

 

This Agreement shall extend to and enure to the benefit of the Holder and its
successors and assigns.  The Holder may at any time assign this Agreement in
accordance with the provisions of the Credit Agreement.

 

17.                               Copy Received

 

The Corporation acknowledges having received from the Holder a copy of this
executed Agreement and waives its rights to receive a copy of any financing,
financing change or other registration statement resulting from any registration
of this Agreement or any verification statement issued with respect thereto
where such waiver is not otherwise prohibited by law.

 

18.                               Severability

 

If one or more of the provisions of this Agreement is, or is adjudged to be,
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, and such invalid, illegal or unenforceable
provision shall, to the extent permitted at law, be severable.

 

19.                               Security in Addition

 

The rights hereby constituted are in addition to and not in substitution for any
other security for the Liabilities, or for any other agreement between the
Corporation and the Holder or any Lender Party whether or not creating any
security interest in all or part of the property of the Corporation whether
heretofore or hereafter made, and such security and such agreement shall be
deemed to be continued and not affected hereby unless expressly provided to the
contrary in a writing signed by the Corporation and the Holder.  The taking of
any action or proceedings or refraining from so doing, or any other dealing with
any other security for the Liabilities or any part thereof shall not release or
affect this Agreement and neither the taking of any proceedings hereunder or
under the Debenture for the realization of any security shall release or affect
any other security held by the Holder or any Lender Party for the payment or
performance of the Liabilities.

 

20.                               Waivers and Consents

 

No waiver of any provision hereof, or consent to any action or inaction shall be
effective unless the same is in writing and signed by the party granting the
same.  Such waivers and consents shall not extend to any matters other than
those in respect of which the same were given, and the same may be subject to
such conditions as the party giving the same may stipulate.

 

5

--------------------------------------------------------------------------------


 

21.                               Not Bound to Advance

 

Neither the execution and delivery nor the registration of the Debenture or this
Agreement shall for any reason whatsoever obligate or bind the Holder or any
Lender Party to advance any moneys or, having advanced a portion, obligate the
Holder or any Lender Party in any way to advance the balance or any further
portion thereof; but nevertheless this Agreement, the Debenture and the
mortgages, charges and security interests thereby constituted shall take effect
forthwith upon execution of the Debenture and shall operate as security for the
Liabilities.

 

22.                               Further Assurances

 

The Corporation shall from time to time, whether before or after default being
made in the payment of any part of the Liabilities or the occurrence of any
default in the performance of any other obligation of the Corporation to the
Holder and the Lender Parties, do all such acts and things and execute and
deliver all such deeds, transfers, assignments and instruments as the Holder may
reasonably request for perfecting the security constituted hereby or by the
Debenture, for facilitating the sale of the Debenture in connection with any
realization thereof and for exercising all powers, authorities and discretions
hereby conferred upon the Holder.

 

23.                               Effective Notice

 

Any and all notices or other communications required or permitted pursuant to
this Agreement shall be in writing and shall be given in the manner stipulated
in the Debenture.

 

24.                               Conflict

 

In the event of a conflict between: (i) the terms hereof and the terms of the
Debenture, the terms hereof shall govern and (ii) the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall govern.

 

IN WITNESS WHEREOF the Corporation has executed this Agreement as of the date
first above written.

 

 

[·]

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT J

 

POWER OF ATTORNEY TERMS - BANKERS’ ACCEPTANCES

 

In order to facilitate the acceptance of Bankers’ Acceptances pursuant to the
terms of that certain Credit Agreement dated as of March 18, 2011 (together with
all amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Canadian Forest Oil Ltd., a corporation amalgamated under the laws of the
Province of Alberta (“Borrower”), Lone Pine Resources Inc., a Delaware
corporation, JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent,
and the Lenders and other agents party thereto, Borrower hereby appoints each
Lender (individually, the “Lender”), acting by its duly authorized signatories
(the “Attorney”) for the time being at the Lender’s main branch in Toronto,
Ontario (the “Branch of Account”), the attorney of the Borrower:

 

1.                                       to sign for and on behalf and in the
name of Borrower as drawer, drafts in the Lender’s standard form (“Drafts”)
which may be “depository bills” under and as defined in the Depository Bills and
Notes Act (the “DBNA”) drawn on the Lender payable to the order of the Borrower
or to the order of the Lender or to a “clearing house” under the DBNA or its
nominee for deposit by the Lender with the “clearing house” after acceptance
thereof by the Lender; and

 

2.                                       to fill in the amount, date and
maturity date of such Drafts;

 

provided that such acts in each case are to be undertaken by the Lender in
strict accordance with instructions given to the Lender by Borrower as provided
in this power of attorney.

 

Instructions to the Lender relating to the execution, completion, endorsement,
discount and/or deposit by the Lender on behalf of Borrower of Drafts which
Borrower wishes to submit to the Lender for acceptance by the Lender shall be
communicated by the Administrative Agent and/or Borrower to the Lender in
writing at the Branch of Account following delivery by the Borrower of a notice
in respect of a drawdown, conversion or rollover pursuant to the Credit
Agreement and shall specify the following information:

 

1.                                       a Canadian Dollar amount, which shall
be the aggregate face amount of the Drafts to be accepted by the Lender in
respect of a particular drawdown, conversion or rollover;

 

2.                                       a specified period of time, as provided
in the Credit Agreement, which shall be the number of days after the date of
such Drafts that such Drafts are to be payable, and the dates of issue and
maturity of such Drafts; and

 

3.                                       payment instructions specifying the
account number of Borrower and the financial institution at which the proceeds
from the sale of such Drafts are to be credited.

 

The communication in writing by Borrower to the Lender of the instructions
referred to above shall constitute the authorization and instruction of Borrower
to the Lender to complete,

 

Exhibit J- Page 1

--------------------------------------------------------------------------------


 

execute and, if applicable, endorse Drafts in accordance with such information
as set out above and the request of Borrower to the Lender to accept such Drafts
and deliver the same, or deposit the same with a “clearing house” under the
DBNA, against payment as set out in the instructions.  Borrower acknowledges
that the Lender shall not be obligated to accept any such Drafts except in
accordance with the provisions of the Credit Agreement.  The Lender shall be and
is hereby authorized to act on behalf of Borrower upon and in compliance with
instructions communicated to the Lender as provided herein if the Lender
reasonably believes them to be genuine.

 

Borrower agrees to indemnify the Lender and its directors, officers, employees,
affiliates and agents and to hold it and them harmless from and against any
loss, liability, expense or claim of any kind or nature whatsoever incurred by
any of them as a result of any action or inaction in any way relating to or
arising out of this power of attorney or the acts contemplated hereby including
the deposit of any draft with a “clearing house” under the DBNA; provided that
this indemnity shall not apply to any such loss, liability, expense or claim
which results from the gross negligence or willful misconduct of the Lender or
any of its directors, officers, employees, affiliates or agents.

 

This power of attorney may be revoked by Borrower at any time upon not less than
five (5) Business Days’ written notice served upon the Lender at the Branch of
Account, provided that (i) it may be replaced with another power of attorney
forthwith in accordance with the requirements of the Credit Agreement; and
(ii) no such revocation shall reduce, limit or otherwise affect the obligations
of Borrower in respect of any Draft executed, completed, endorsed, discounted
and/or delivered in accordance herewith prior to the time at which such
revocation becomes effective.  This power of attorney may be terminated by the
Lender at any time upon not less than five (5) Business Days’ written notice to
Borrower in accordance with Section 2.23 of the Credit Agreement.

 

No revocation or termination of this power of attorney shall affect the rights
of the Lender and the obligations of Borrower with respect to the indemnities of
Borrower above stated with respect to all matters arising prior in time to any
such revocation or termination.

 

This power of attorney is in addition to and not in substitution for any
agreement to which the Lender and Borrower are parties.

 

This power of attorney shall be governed in all respects by the laws of the
Province of Alberta and the laws of Canada applicable therein and Borrower and
the Lender hereby irrevocably attorns to the non-exclusive jurisdiction of the
courts of such jurisdiction in respect of all matters arising out of this power
of attorney.

 

In the event of a conflict between the provisions of this Power of Attorney and
the Credit Agreement, the Credit Agreement shall prevail.

 

Exhibit J- Page 2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF BANKERS’ ACCEPTANCE REQUEST

 

[Date]

 

To: JPMorgan Chase Bank, N.A., Toronto Branch,

as Administrative Agent to the Lenders

party to the Credit Agreement referred

to below

c/o JPMorgan Chase Bank, N.A., Toronto Branch

200 Bay Street, Floor 18

ON1-1800

Toronto, Ontario M5J 2J2

Canada

Attention:

 

Amanda Vidulich

Facsimile:

 

416-981-9128

 

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 3rd Floor

Dallas, Texas 75201

Attention:

 

Brian P. Orlando

 

Re:                               Credit Agreement dated as of March 18, 2011
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Canadian Forest Oil Ltd., a corporation amalgamated
under the laws of the Province of Alberta (“Borrower”), Lone Pine Resources
Inc., a Delaware corporation, JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent, and the Lenders and other agents party thereto.

 

Dear Ladies and Gentlemen:

 

We request that the Lenders accept and issue the following Bankers’ Acceptances.

 

TOTAL PRINCIPAL AMOUNT:

 

 

ACCEPTANCE DATE:

 

 

MATURITY DATE:

 

 

RESULTING TERM IN DAYS:

 

 

 

[We intend to arrange the sale of the Bankers’ Acceptances subject to this
Bankers’ Acceptance Request in accordance with the provisions of Section 2.23(i)
of the Credit Agreement.](1)

 

--------------------------------------------------------------------------------

(1)                                  Insert if applicable.

 

Exhibit K- Page 1

--------------------------------------------------------------------------------


 

If the Borrowing results in an increase in the aggregate outstanding principal
amount of the Loans, Borrower hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.3 of the Credit Agreement are
satisfied.

 

Borrower has caused this Bankers’ Acceptance Request to be executed and
delivered by its Authorized Officer this        day of   
                        , 201         .

 

 

Very truly yours,

 

 

 

CANADIAN FOREST OIL LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit K- Page 2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

CALCULATION OF NET PROCEEDS OF BANKERS’ ACCEPTANCE

 

The BA Net Proceeds of any Bankers’ Acceptance shall be equal to the amount
determined in accordance with the following formula:

 

BA Net Proceeds

 

=

 

Principal Amount of Bankers’ Acceptance X Price

 

Price

 

=

 

 

 

 

 

 

 

1

 

 

 

 

 

1 + (Bankers’ Acceptance Rate X (Term/365))

 

 

The Price of any Bankers’ Acceptance shall expressed as a decimal and be rounded
to nearest 1/10000 of 1% with 0.000005 being rounded up.

 

Exhibit L- Page 1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

DETAILS OF ISSUE OF BANKERS’ ACCEPTANCE

 

DETAILS OF ISSUE

 

[Date]

 

Canadian Forest Oil Ltd.

600-800 Sixth Avenue, S.W.

Calgary, Alberta  T2P 3G3

Canada

 

[Forest Oil Corporation

707 17th Street, Suite 3600

Denver, Colorado  80202

Attention:                                         General Counsel] [APPLICABLE
PRIOR TO THE SPIN-OFF DATE]

 

Re:                               Credit Agreement dated as of March 18, 2011
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Canadian Forest Oil Ltd., a corporation amalgamated
under the laws of the Province of Alberta (“Borrower”), Lone Pine Resources
Inc., a Delaware corporation, JPMorgan Chase Bank, N.A., Toronto Branch, as
Administrative Agent, and the Lenders and other agents party thereto.

 

Dear Ladies and Gentlemen:

 

The details of issue with respect to the Bankers’ Acceptance Request dated
                       are as follows:

 

1.                                       Principal Amount of Bankers’
Acceptances Issued:

 

2.                                       BA Maturity Date:

 

3.                                       Bankers’ Acceptance Rate:

 

4.                                       Stamping Fee:

 

5.                                       BA Net Proceeds:

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit M - Page 1

--------------------------------------------------------------------------------

 